Exhibit 10.2

$300,000,000

TERM LOAN CREDIT AGREEMENT

W&T OFFSHORE, INC.,

as Borrower

and

MORGAN STANLEY SENIOR FUNDING, INC.

as Administrative Agent and Collateral Trustee

and

VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS FROM TIME TO TIME

PARTIES HERETO,

as Lenders

MORGAN STANLEY SENIOR FUNDING, INC.

TD SECURITIES (USA) LLC

WELLS FARGO SECURITIES, LLC

NATIXIS, NEW YORK BRANCH

THE BANK OF NOVA SCOTIA

CITIGROUP GLOBAL MARKETS INC.

GOLDMAN SACHS BANK USA

as Joint Lead Arrangers and Joint Bookrunners

May 11, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

ARTICLE I - Definitions and References

     1   

Section 1.1

     Defined Terms      1   

Section 1.2

     Exhibits and Schedules; Additional Definitions      40   

Section 1.3

     Amendment of Defined Instruments      40   

Section 1.4

     References and Titles      40   

Section 1.5

     Calculations and Determinations      40   

ARTICLE II - The Loans

     41   

Section 2.1

     Commitments to Make Loans      41   

Section 2.2

     Requests for New Loans      41   

Section 2.3

     Use of Proceeds      41   

Section 2.4

     Optional Prepayments      42   

Section 2.5

     Mandatory Prepayments      42   

Section 2.6

     Offers to Purchase      43   

Section 2.7

     Maturity Date      45   

Section 2.8

     Interest      45   

Section 2.9

     Register; Notes      45   

Section 2.10

     Fees      46   

ARTICLE III - Payments to Lenders

     46   

Section 3.1

     General Procedures      46   

Section 3.2

     Capital Reimbursement      47   

Section 3.3

     Taxes      47   

Section 3.4

     Change of Applicable Lending Office      51   

Section 3.5

     Replacement of Lenders      51   

Section 3.6

     Participants      51   

ARTICLE IV - Conditions Precedent to Lending

     51   

Section 4.1

     Closing Date      51   

ARTICLE V - Representations and Warranties

     54   

Section 5.1

     No Default      54   

Section 5.2

     Organization and Good Standing      54   

Section 5.3

     Authorization      54   

Section 5.4

     No Conflicts or Consents      54   

Section 5.5

     Enforceable Obligations      54   

Section 5.6

     Initial Financial Statements      55   

Section 5.7

     Other Obligations and Restrictions      55   

 

-i-



--------------------------------------------------------------------------------

Section 5.8

Full Disclosure   55   

Section 5.9

Litigation   55   

Section 5.10

Labor Disputes and Acts of God   55   

Section 5.11

ERISA Plans and Liabilities   55   

Section 5.12

Environmental Matters   56   

Section 5.13

Names and Places of Business and State of Incorporation or Formation   56   

Section 5.14

Borrower’s Subsidiaries   56   

Section 5.15

Title to Properties; Licenses   56   

Section 5.16

Government Regulation   57   

Section 5.17

Solvency   57   

Section 5.18

Taxes   57   

Section 5.19

Restriction on Liens   57   

Section 5.20

Hedging Transactions   57   

Section 5.21

Maintenance of Properties   57   

Section 5.22

Compliance with Laws and Agreements   58   

Section 5.23

Anti-Corruption Laws and Sanctions   58   

Section 5.24

Compliance of Laws   58   

ARTICLE VI - Covenants

  59   

Section 6.1

Reports   59   

Section 6.2

Compliance Certificate   59   

Section 6.3

Taxes   60   

Section 6.4

Stay, Extension of Usury Laws   60   

Section 6.5

Corporate Existence   60   

Section 6.6

Insurance   60   

Section 6.7

Restricted Payments   61   

Section 6.8

Dividend and Other Payment Restrictions Affecting Subsidiaries   65   

Section 6.9

Incurrence of Indebtedness and Issuance of Preferred Stock   66   

Section 6.10

Asset Sales   70   

Section 6.11

Transactions with Affiliates   72   

Section 6.12

Liens   73   

Section 6.13

Designation of Restricted and Unrestricted Subsidiaries   73   

Section 6.14

Additional Guarantees and Collateral   74   

Section 6.15

Termination of Covenants   76   

ARTICLE VII - SUCCESSORS

  76   

Section 7.1

Merger, Consolidation, or Sale of Assets   76   

Section 7.2

Successor Corporation Substituted   77   

ARTICLE VIII - DEFAULTS AND REMEDIES

  78   

Section 8.1

Events of Default   78   

Section 8.2

Waiver of Past Defaults   80   

Section 8.3

Control by Majority   80   

Section 8.4

Priorities   81   

 

-ii-



--------------------------------------------------------------------------------

ARTICLE IX - Administrative Agent

  81   

Section 9.1

Appointment and Authority of Administrative Agent   81   

Section 9.2

Exculpation, Administrative Agent’s Reliance, Etc   82   

Section 9.3

Credit Decisions   83   

Section 9.4

Indemnification   83   

Section 9.5

Rights as Lender   84   

Section 9.6

Sharing of Set-Offs and Other Payments   84   

Section 9.7

Investments   84   

Section 9.8

Benefit of Article IX   85   

Section 9.9

Resignation   85   

Section 9.10

Delegation of Duties   85   

Section 9.11

Administrative Agent May File Proofs of Claim   85   

ARTICLE X - Miscellaneous

  86   

Section 10.1

Waivers and Amendments; Acknowledgments   86   

Section 10.2

Survival of Agreements; Cumulative Nature   89   

Section 10.3

Notices   89   

Section 10.4

Payment of Expenses; Indemnity   90   

Section 10.5

Joint and Several Liability; Parties in Interest   91   

Section 10.6

Assignments   91   

Section 10.7

Confidentiality   95   

Section 10.8

Governing Law; Submission to Process   95   

Section 10.9

Limitation on Interest   96   

Section 10.10

Termination   96   

Section 10.11

Severability   96   

Section 10.12

Counterparts; Electronic Execution of Assignments   97   

Section 10.13

Waiver of Jury Trial, Punitive Damages, etc   97   

Section 10.14

Release of Collateral; Collateral Matters   97   

Section 10.15

Release of Guarantee   98   

Section 10.16

Other Agents   99   

Section 10.17

USA Patriot Act Notice   99   

Section 10.18

Posting of Approved Electronic Communications   99   

Section 10.19

OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENT AND COLLATERAL TRUST
AGREEMENT; ETC

  100   

Section 10.20

Post-Closing Obligations   101   

Section 10.21

Additional Indebtedness   102   

 

SCHEDULES

Schedule 1

— Form of Disclosure Schedule

Schedule 2

— Security Schedule

Schedule 3

— Lenders Schedule

Schedule 4

— Mortgaged Properties

Schedule 5

— Commitments

 

-iii-



--------------------------------------------------------------------------------

EXHIBITS Exhibit A — Form of Note Exhibit B — Borrowing Notice Exhibit C —
[Reserved] Exhibit D — [Reserved] Exhibit E — Assignment and Acceptance
Exhibit F — [Reserved] Exhibit G — [Reserved] Exhibit H-1 — Form of U.S. Tax
Compliance Certificate (Foreign Lenders That Are Not Partnerships for U.S.
Federal Income Tax Purposes) Exhibit H-2 — Form of U.S. Tax Compliance
Certificate (For Foreign Participants That Are Not Partnerships for U.S. Federal
Income Tax Purposes) Exhibit H-3 — Form of U.S. Tax Compliance Certificate (For
Foreign Participants That Are Partnerships for U.S. Federal Income Tax Purposes)
Exhibit H-4 — Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Partnerships for U.S. Federal Income Tax Purposes) Exhibit I — Form of
Intercreditor Agreement

 

-iv-



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT (this “Agreement”) is made as of May 11, 2015, by and
among W&T Offshore, Inc. (herein called “Borrower”), a Texas corporation and
successor-by-reincorporation to W&T Offshore, Inc., a Nevada corporation, the
various financial institutions and other persons from time to time parties
hereto, as lenders (collectively, the “Lenders”) and Morgan Stanley Senior
Funding, Inc. as agent for the Lenders (herein called “Administrative Agent”)
and as collateral trustee for the holders of Parity Lien Obligations (herein
called the “Collateral Trustee”).

W I T N E S S E T H:

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrower the term loan facilities
provided for herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein the parties hereto agree as follows:

ARTICLE I - Definitions and References

Section 1.1 Defined Terms. As used in this Agreement, each of the following
terms has the meaning given it in this Section 1.1 or in the sections and
subsections referred to below:

“Acquired Debt” means, with respect to any specified Person (i) Indebtedness of
any other Person existing at the time such other Person is merged with or into
or became a Subsidiary of such specified Person, whether or not such
Indebtedness is incurred in connection with, or in contemplation of, such other
Person merging with or into, or becoming a Restricted Subsidiary of, such
specified Person, but excluding Indebtedness which is extinguished, retired or
repaid in connection with such Person merging with or becoming a Subsidiary of
such specified Person; and (2) Indebtedness secured by a Lien encumbering any
asset acquired by such specified Person.

“Additional Assets” means:

(1) any assets that are not classified as current assets under GAAP and that are
used or useful in the Oil and Gas Business, other than Indebtedness or Capital
Stock;

(2) the Capital Stock of a Person that becomes a Restricted Subsidiary as a
result of the acquisition of such Capital Stock by the Borrower or any of its
Restricted Subsidiaries; or

(3) Capital Stock constituting a minority interest in any Person that at such
time is a Restricted Subsidiary;

provided, however, that any such Restricted Subsidiary described in clause
(2) or (3) is primarily engaged in the Oil and Gas Business.

“Adjusted Consolidated Net Tangible Assets” means (without duplication), as of
the date of determination:

(1) the sum of:

(a) discounted future net revenue from proved crude oil and natural gas reserves
of the Borrower and its Restricted Subsidiaries calculated in accordance with
SEC guidelines before any state or federal income taxes, as estimated in a
Reserve Report prepared as of the end of the fiscal year ending at least 91 days
prior to the date of

 

-1-



--------------------------------------------------------------------------------

determination (or as of June 30 ending at least 45 days prior to the date of
determination, if the Borrower elects to prepare a mid-year Reserve Report), as
increased by, as of the date of determination, the discounted future net revenue
of:

(i) estimated proved crude oil and natural gas reserves of the Borrower and its
Restricted Subsidiaries attributable to acquisitions consummated since the date
of such Reserve Report, and

(ii) estimated crude oil and natural gas reserves of the Borrower and its
Restricted Subsidiaries attributable to extensions, discoveries and other
additions and upward determinations of estimates of proved crude oil and natural
gas reserves (including previously estimated development costs incurred during
the period and the accretion of discount since the prior period end) due to
exploration, development or exploitation, production or other activities which
reserves were not reflected in such Reserve Report which would, in accordance
with standard industry practice, result in such determinations, in each case
calculated in accordance with SEC guidelines (including utilizing the prices
under SEC guidelines applicable to a Reserve Report as of its date),

and decreased by, as of the date of determination, the discounted future net
revenue attributable to:

(iii) estimated proved crude oil and natural gas reserves of the Borrower and
its Restricted Subsidiaries reflected in such Reserve Report produced or
disposed of since the date of such Reserve Report, and

(iv) reductions in the estimated oil and natural gas reserves of the Borrower
and its Restricted Subsidiaries reflected in such Reserve Report since the date
of such Reserve Report attributable to downward determinations of estimates of
proved crude oil and natural gas reserves due to exploration, development or
exploitation, production or other activities conducted or otherwise occurring
since the date of such Reserve Report which would, in accordance with standard
industry practice, result in such determinations, in each case calculated in
accordance with SEC guidelines (including utilizing the prices under SEC
guidelines applicable to a Reserve Report as of its date);

provided, however, that, in the case of each of the determinations made pursuant
to clauses (i) through (iv), such increases and decreases shall be estimated by
the Borrower’s engineers;

(b) the capitalized costs that are attributable to crude oil and natural gas
properties of the Borrower and its Restricted Subsidiaries to which no proved
crude oil and natural gas reserves are attributable, based on the Borrower’s
books and records as of a date no earlier than the date of the Borrower’s latest
available annual or quarterly financial statements;

(c) the Net Working Capital (excluding, to the extent included in the
determination of discounted future net revenues under clause (1)(a) above, any
adjustments made pursuant to FASB ASC Topic 410-20 as of a date no earlier than
the date of the Borrower’s latest available annual or quarterly financial
statements; and

(d) the greater of (i) the net book value as of a date no earlier than the date
of the Borrower’s latest available annual or quarterly financial statements and
(ii) the appraised value, as estimated by independent appraisers, of other
tangible assets of the Borrower and its Restricted Subsidiaries as of a date no
earlier than the date of the Borrower’s latest available annual or quarterly
financial statements (provided that the Borrower shall not be required to obtain
such an appraisal of such assets if no such appraisal has been performed); minus

 

-2-



--------------------------------------------------------------------------------

(2) the sum of:

(a) Minority Interests;

(b) any net natural gas balancing liabilities of the Borrower and its Restricted
Subsidiaries reflected in the Borrower’s latest audited financial statements;

(c) to the extent included in clause (1)(a) above, the discounted future net
revenue, calculated in accordance with SEC guidelines (including utilizing the
same prices in the Borrower’s Reserve Report used for this definition),
attributable to reserves subject to participation interests, overriding royalty
interests or other interests of third parties, pursuant to participation,
partnership, vendor financing or other agreements then in effect, or which
otherwise are required to be delivered to third parties;

(d) to the extent included in clause (1)(a) above, the discounted future net
revenue calculated in accordance with SEC guidelines (including utilizing the
same prices in the Borrower’s Reserve Report used for this definition),
attributable to reserves that are required to be delivered to third parties to
fully satisfy the obligations of the Borrower and its Restricted Subsidiaries
with respect to Volumetric Production Payments on the schedules specified with
respect thereto; and

(e) the discounted future net revenue, calculated in accordance with SEC
guidelines, attributable to reserves subject to Dollar-Denominated Production
Payments that, based on the estimates of production included in determining the
discounted future net revenue specified in the immediately preceding clause
(1)(a) (utilizing the same prices utilized in the Borrower’s Reserve Report used
for this definition), would be necessary to satisfy fully the obligations of the
Borrower and its Restricted Subsidiaries with respect to Dollar-Denominated
Production Payments on the schedules specified with respect thereto.

If the Borrower changes its method of accounting from the full cost method to
the successful efforts method or a similar method of accounting, “Adjusted
Consolidated Net Tangible Assets” will continue to be calculated as if the
Borrower were still using the full cost method of accounting.

“Additional Secured Debt Designation” means the written agreement of the holders
of any Series of Parity Lien Debt or their Parity Lien Representative, as set
forth in the indenture, credit agreement or other agreement governing such
Series of Parity Lien Debt, for the benefit of all holders of each existing and
future Series of Priority Lien Debt, the Priority Lien Collateral Agent and each
existing and future holder of Priority Liens:

(1) that all Parity Lien Obligations will be and are secured equally and ratably
by all Parity Liens at any time granted by Borrower or any Guarantor to secure
any Liabilities in respect of such Series of Parity Lien Debt, whether or not
upon property otherwise constituting collateral for such Series of Parity Lien
Debt, and that all such Parity Liens will be enforceable by the Collateral
Trustee for the benefit of all holders of Parity Lien Obligations equally and
ratably;

 

-3-



--------------------------------------------------------------------------------

(2) that the holders of Liabilities in respect of such Series of Parity Lien
Debt are bound by the provisions of the Collateral Trust Agreement and the
Intercreditor Agreement, including the provisions relating to the ranking of
Parity Liens and the order of application of proceeds from the enforcement of
Parity Liens; and

(3) consenting to and directing the Collateral Trustee to perform its
obligations under the Collateral Trust Agreement, the Intercreditor Agreement
and the other security documents establishing Parity Liens.

“Administrative Agent” means Morgan Stanley Senior Funding, Inc., as
Administrative Agent hereunder, and its successors in such capacity.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings.

“Affiliate Transaction” is defined in Section 6.11.

“Affiliated Lender” means, at any time, any Lender that is an Affiliate of the
Borrower (other than the Borrower, any Guarantor or any Subsidiary of the
Borrower) at such time.

“Agreement” means this Credit Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Anti-Terrorism Laws” means any laws, regulations or orders of any governmental
authority of the United States, the United Nations, United Kingdom or the
European Union relating to terrorism financing or money laundering, including,
but not limited to, the International Emergency Economic Powers Act (50 U.S.C. §
1701 et seq.), the Trading With the Enemy Act (50 U.S.C. § 5 et seq.), the
International Security Development and Cooperation Act (22 U.S.C. § 2349aa-9 et
seq.), the Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”), the Bank Secrecy Act, as amended by
Title III of the USA Patriot Act, and any rules or regulations promulgated
pursuant to or under the authority of any of the foregoing.

“Applicable Premium” means, with respect to a Loan at any prepayment date, the
excess of (1) the present value at such time of (a) prepayment price of such
Loan as of May 15, 2017 (without regard to accrued and unpaid interest) plus
(b) all required interest payments due on such Loan through May 15, 2017
(excluding accrued and unpaid interest to the prepayment date), computed using a
discount rate equal to the Treasury Rate plus 50 basis points, over (2) the
principal amount of such Loan.

“Approved Fund” means any Person (other than a natural Person) that (a) is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business,
and (b) is administered or managed by a Lender, an Affiliate of a Lender or a
Person or an Affiliate of a Person that administers or manages a Lender.

 

-4-



--------------------------------------------------------------------------------

“Arrangers” means MSSF and the Other Agents, collectively, as Joint Lead
Arrangers and Joint Bookrunners; and “Arranger” means any of them.

“Asset Sale” means:

(1) the sale, lease, conveyance or other disposition of any assets (including by
way of a Production Payment and Reserve Sale or a sale and leaseback
transaction); provided that the sale, lease, conveyance or other disposition of
all or substantially all of the assets of the Borrower and its Restricted
Subsidiaries taken as a whole will be governed by Sections 2.6(c) and 7.1 and
not by the provisions of Section 6.10; and

(2) the issuance of Equity Interests in any of the Borrower’s Restricted
Subsidiaries or the sale of Equity Interests held by the Borrower or any of its
Subsidiaries in any of its other Subsidiaries.

Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale:

(3) any single transaction or series of related transactions that involves
assets having a Fair Market Value of less than $25.0 million;

(4) a transfer of assets between or among the Borrower and its Restricted
Subsidiaries;

(5) an issuance of Equity Interests by a Restricted Subsidiary of the Borrower
to the Borrower or to a Restricted Subsidiary of the Borrower;

(6) the disposition of products, services, inventory or accounts receivable in
the ordinary course of business and any sale or other disposition of damaged,
worn-out or obsolete assets in the ordinary course of business;

(7) the sale or other disposition of cash or Cash Equivalents;

(8) a Restricted Payment that does not violate Section 6.7;

(9) Permitted Investments, including, without limitation, unwinding Hedging
Obligations;

(10) a disposition of Hydrocarbons or mineral products inventory in the ordinary
course of business;

(11) the sale or other disposition (whether or not in the ordinary course of
business) of crude oil and natural gas properties or direct or indirect
interests in real property; provided, that at the time of such sale or
disposition such properties do not have associated with them any proved
reserves;

(12) the farm-out, lease or sublease of developed or undeveloped crude oil or
natural gas properties owned or held by the Borrower or such Restricted
Subsidiary in exchange for crude oil and natural gas properties owned or held by
another Person;

(13) any trade or exchange by the Borrower or any Restricted Subsidiaries of oil
and gas properties or other properties or assets for oil and gas properties or
other properties or assets

 

-5-



--------------------------------------------------------------------------------

owned or held by another Person, provided that the fair market value of the
properties or assets traded or exchanged by the Borrower or such Restricted
Subsidiary (together with any cash) is reasonably equivalent to the fair market
value of the properties or assets (together with any cash) to be received by the
Borrower or such Restricted Subsidiary, and provided further that any net cash
received must be applied in accordance with the provisions described in
Section 6.10;

(14) the creation or perfection of a Lien (but not, except to the extent
contemplated in clause (15) below, the sale or other disposition of the
properties or assets subject to such Lien);

(15) the creation or perfection of a Permitted Lien and the exercise by any
Person in whose favor a Permitted Lien is granted of any of its rights in
respect of that Permitted Lien;

(16) the licensing or sublicensing of intellectual property, including, without
limitation, licenses for seismic data, in the ordinary course of business and
which do not materially interfere with the business of the Borrower and its
Restricted Subsidiaries; and

(17) a surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claims of any kind.

“Asset Sale Offer” is defined in Section 2.6(a).

“Asset Sale Offer Notice” is defined in Section 2.6(a).

“Assignment and Acceptance” means each Assignment and Acceptance, substantially
in the form of Exhibit E attached hereto or in another form acceptable to the
Administrative Agent.

“Attributable Debt” in respect of a sale and leaseback transaction means, at the
time of determination, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such sale and
leaseback transaction including any period for which such lease has been
extended or may, at the option of the lessor, be extended. Such present value
shall be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP.

“Authorized Officer” means, as to any Person, its President, its Chief Executive
Officer, its Chief Financial Officer, its Chief Accounting Officer, its General
Counsel, its Chief Operations Officer, its Chief Technical Officer, its
Treasurer, or any other officer specified as such to the Administrative Agent in
writing by any of the aforementioned officers of such Person or by resolution
from the board of directors or similar governing body of such Person.

“Banking Services” means each and any of the following bank services provided to
the Borrower or any Guarantor by any holder of Priority Lien Debt or any
Affiliate thereof: (a) commercial credit cards, (b) stored value cards and
(c) Treasury Management Arrangements (including controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).

“Banking Services Obligations” means any and all obligations of the Borrower or
any Guarantor, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.).

 

-6-



--------------------------------------------------------------------------------

“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficial Ownership”,
“Beneficially Owns” and “Beneficially Owned” have a corresponding meaning.

“Board of Directors” means:

(1) with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;

(2) with respect to a partnership, the Board of Directors of the general partner
of the partnership;

(3) with respect to a limited liability company, the managing member or members
or any controlling committee of managing members thereof; and

(4) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower” means W&T Offshore, Inc., a Texas corporation, and its permitted
assigns and successors.

“Borrowing” means a borrowing of Loans pursuant to Section 2.2.

“Borrowing Notice” means a written or telephonic request, or a written
confirmation, made by an Authorized Officer of Borrower which meets the
requirements of Section 2.2.

“Building” has the meaning assigned to such term in the applicable Flood
Insurance Regulation; provided that, in no event shall the term “Building”
include platforms and other structures located in state or federal waters
offshore of the United States or other areas that are not subject to Flood
Insurance Regulation.

“Business Day” means a day, other than a Saturday or Sunday or United States
federal holiday, on which commercial banks are open for business with the public
in New York, New York.

“Calculation Date” has the meaning given to it within the definition of “Fixed
Charge Coverage Ratio”.

“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet prepared in accordance
with GAAP, and the Stated Maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be prepaid by the lessee without payment of a penalty.

 

-7-



--------------------------------------------------------------------------------

“Capital Stock” means:

(1) in the case of a corporation, corporate stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

“Cash Equivalents” means:

(1) United States dollars;

(2) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) having maturities of not more than one
year from the date of acquisition;

(3) marketable general obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition thereof, having a credit rating of “A”
or better from either S&P or Moody’s;

(4) certificates of deposit, demand deposit accounts and eurodollar time
deposits with maturities of one year or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case, with any domestic commercial bank having capital and
surplus in excess of $500.0 million and a Thomson Bank Watch Rating of “B” or
better;

(5) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (2), (3) and (4) above
entered into with any financial institution meeting the qualifications specified
in clause (4) above;

(6) commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing within nine months after the date of
acquisition; and

(7) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (1) through (6) of this
definition.

“CFC” means a “controlled foreign corporation” as defined in Section 957 of the
Code.

 

-8-



--------------------------------------------------------------------------------

“Change of Control” means the occurrence of any of the following:

(1) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties and
assets of the Borrower and its Subsidiaries taken as a whole to any “person” (as
that term is used in Section 13(d) of the Exchange Act) other than the
Principals or a Related Party of the Principals;

(2) the adoption of a plan relating to the liquidation or dissolution of the
Borrower;

(3) the consummation of any transaction (including, without limitation, any
merger or consolidation), the result of which is that any “person” (as defined
above), other than the Principals or a Related Party of the Principals becomes
the Beneficial Owner, directly or indirectly, of more than 50% of the Voting
Stock of the Borrower, measured by voting power rather than number of shares; or

(4) the first day on which the Continuing Directors cease to constitute a
majority of the Board of Directors of the Borrower.

“Change of Control Offer” is defined in Section 2.6(c).

“Change of Control Payment” is defined in Section 2.6(c).

“Change of Control Payment Date” is defined in Section 2.6(c).

“Closing Date” means the date on which the conditions specified in Section 4.1
are satisfied (or waived in accordance with Section 10.1), which occurred on
May 11, 2015.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all property of any kind which is subject to a Lien in favor
of Lenders (or in favor of the Collateral Trustee for the benefit of Lenders) or
which, under the terms of any Security Document, is purported to be subject to
such a Lien, subject, however, to Section 10.14.

“Collateral Disposition” means any sale, transfer or other disposition (whether
voluntary or involuntary) to the extent involving assets or other rights or
property that constitute Collateral. The sale or issuance of Equity Interests in
a Guarantor such that it thereafter is no longer a Guarantor shall be deemed to
be a Collateral Disposition of the Collateral owned by such Guarantor.

“Collateral Trust Agreement” means the Collateral Trust Agreement, dated as of
the Closing Date, among the Borrower, the Guarantors party thereto, the
Collateral Trustee and the Administrative Agent, as the same may be amended,
supplemented, replaced (whether upon or after termination or otherwise) or
otherwise modified from time to time.

“Collateral Trustee” means the collateral trustee for all holders of Parity Lien
Obligations under the Collateral Trust Agreement. Morgan Stanley Senior Funding,
Inc. will initially serve as the Collateral Trustee.

“Commitment” means, for each Lender party to this Agreement on the Closing Date,
the amount set forth opposite such Lender’s name on Schedule 5 directly below
the column entitled “Commitment”, as the same may be from time to time be
(x) reduced or terminated pursuant to the terms herein or (y) adjusted as a
result of assignments to or from Lender pursuant hereto.

 

-9-



--------------------------------------------------------------------------------

“Communications” is defined in Section 10.18(a).

“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries. References herein to a
Person’s Consolidated financial statements, financial position, financial
condition, liabilities, etc. refer to the consolidated financial statements,
financial position, financial condition, liabilities, etc. of such Person and
its properly consolidated subsidiaries.

“Consolidated Cash Flow” means, with respect to any specified Person for any
period, the Consolidated Net Income of such Person for such period plus, without
duplication:

(1) an amount equal to any extraordinary loss plus any net loss realized by such
Person or any of its Restricted Subsidiaries in connection with an Asset Sale
(together with any related provision for taxes and any related non-recurring
charges relating to any premium or penalty paid, write-off of deferred financing
costs or other financial recapitalization charges in connection with redeeming
or retiring any Indebtedness prior to its Stated Maturity), to the extent such
losses were deducted in computing such Consolidated Net Income; plus

(2) provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus

(3) the Fixed Charges of such Person and its Restricted Subsidiaries for such
period, to the extent that such Fixed Charges were deducted in computing such
Consolidated Net Income; plus

(4) depreciation, depletion, amortization (including amortization of intangibles
but excluding amortization of prepaid cash expenses that were paid in a prior
period), impairment and other non-cash expenses (excluding any such non-cash
expense to the extent that it represents an accrual of or reserve for cash
expenses in any future period or amortization of a prepaid cash expense that was
paid in a prior period) of such Person and its Restricted Subsidiaries for such
period to the extent that such depreciation, depletion, amortization, impairment
and other non-cash expenses were deducted in computing such Consolidated Net
Income; minus

(5) non-cash items increasing such Consolidated Net Income for such period,
other than items that were accrued in the ordinary course of business; minus

(6) to the extent included in determining Consolidated Net Income, the sum of
(a) the amount of deferred revenues that are amortized during such period and
are attributable to reserves that are subject to Volumetric Production Payments
and (b) amounts recorded in accordance with GAAP as repayments of principal and
interest pursuant to Dollar-Denominated Production Payments,

in each case, on a consolidated basis and determined in accordance with GAAP.

Notwithstanding the foregoing, the provision for taxes based on the income or
profits of, and the depreciation, depletion and amortization and other non-cash
charges and expenses of, a Restricted Subsidiary of the Borrower shall be added
to Consolidated Net Income to compute Consolidated Cash Flow of the Borrower
only to the extent (and in the same proportion) that the Net Income of such
Restricted Subsidiary was included in calculating the Consolidated Net Income of
such Person and only if a corresponding amount would be permitted at the date of
determination to be dividended to the Borrower

 

-10-



--------------------------------------------------------------------------------

by such Restricted Subsidiary without prior governmental approval (that has not
been obtained), and without direct or indirect restriction pursuant to the terms
of its charter and all agreements, instruments, judgments, decrees, orders,
statutes, rules and governmental regulations applicable to that Restricted
Subsidiary or its stockholders.

“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the Net Income of such Person and its Restricted
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP; provided that:

(1) the Net Income (but not loss) of any Person that is not a Restricted
Subsidiary or that is accounted for by the equity method of accounting will be
included only to the extent of the amount of dividends or similar distributions
paid in cash to the specified Person or a Restricted Subsidiary of the Person;

(2) the Net Income of any Restricted Subsidiary will be excluded to the extent
that the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of that Net Income is not at the date of determination
permitted without any prior governmental approval (that has not been obtained)
or, directly or indirectly, by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary or its stockholders,
partners or members;

(3) the cumulative effect of a change in accounting principles will be excluded;

(4) income resulting from transfers of assets (other than cash) between such
Person or any of its Restricted Subsidiaries, on the one hand, and an
Unrestricted Subsidiary, on the other hand, will be excluded;

(5) any non-cash compensation charge arising from any grant of stock, stock
options or other equity based awards will be excluded;

(6) any asset impairment writedowns on oil and gas properties under GAAP or SEC
guidelines will be excluded;

(7) any unrealized non-cash gains or losses or charges in respect of hedge or
non-hedge derivatives (including those resulting from the application of FASB
ASC Topic 815) will be excluded; and

(8) to the extent deducted in the calculation of Net Income, any non-cash or
nonrecurring charges associated with any premium or penalty paid, write-off of
deferred financing costs or other financial recapitalization charges in
connection with redeeming or retiring any Indebtedness prior to its Stated
Maturity will be excluded.

“Consolidated Net Worth” means, with respect to any specified Person as of any
date, the sum of:

(1) the consolidated equity of the common stockholders of such Person and its
consolidated Subsidiaries as of such date; plus

(2) the respective amounts reported on such Person’s balance sheet as of such
date with respect to any series of preferred stock (other than Disqualified
Stock) that by its terms is not entitled to the payment of dividends unless such
dividends may be declared and paid only out of net earnings in respect of the
year of such declaration and payment, but only to the extent of any cash
received by such Person upon issuance of such preferred stock.

 

-11-



--------------------------------------------------------------------------------

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Borrower who:

(1) was a member of such Board of Directors on the Closing Date; or

(2) was nominated for election or elected to such Board of Directors with the
approval of a majority of the Continuing Directors who were members of such
Board of Directors at the time of such nomination or election.

“Credit Facilities” means, with respect to the Borrower or any of its Restricted
Subsidiaries, one or more current or future debt facilities, indentures or
commercial paper facilities with banks, investment banks, insurance companies,
trust companies, mutual funds, other lenders, investors or any of the foregoing
providing for revolving credit loans, term loans, notes, debt securities,
guarantees, receivables financing (including through the sale of receivables to
such lenders, or to special purpose entities formed to borrow from (or sell such
receivables to) such lenders against such receivables), letters of credit,
bankers’ acceptances, or other borrowings, in each case, as amended, restated,
modified, renewed, refunded, replaced or refinanced (in each case, without
limitation as to amount), in whole or in part, from time to time and any
agreements and related documents governing Indebtedness or other Liabilities
incurred to refinance amounts then outstanding or permitted to be outstanding,
(whether upon or after termination or otherwise) (including by means of sales of
debt securities to investors) in whole or in part from time to time.

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

“Disclosure Schedule” means Schedule 1 hereto.

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of the Capital Stock, in whole or in part, on or prior to the date that is 91
days after the date on which the Loans mature; provided, that only the portion
of Capital Stock which so matures or is mandatorily redeemable, or is so
redeemable at the option of the holder thereof prior to such date, will be
deemed to be Disqualified Stock. Notwithstanding the preceding sentence, any
Capital Stock that would constitute Disqualified Stock solely because the
holders of the Capital Stock have the right to require the Borrower to
repurchase such Capital Stock upon the occurrence of a change of control or an
asset sale will not constitute Disqualified Stock if the terms of such Capital
Stock provide that the Borrower may not repurchase or redeem any such Capital
Stock pursuant to such provisions unless such repurchase or redemption complies
with Section 6.7 hereof. The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Agreement will be the maximum
amount that the Borrower and its Restricted Subsidiaries may become obligated to
pay upon the maturity of, or pursuant to any mandatory redemption provisions of,
such Disqualified Stock, exclusive of accrued dividends.

“Dollar-Denominated Production Payments” means production payment obligations
recorded as liabilities in accordance with GAAP, together with all undertakings
and obligations in connection therewith.

 

-12-



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Restricted Subsidiary of the Borrower (1) that
was formed under the laws of the United States or any state of the United States
or the District of Columbia or (2) that Guarantees Indebtedness of the Borrower
or of a Guarantor in excess of a Minimum Amount.

“Electronic Platform” is defined in Section 10.18(b).

“Eligible Transferee” means a Person which either (a) is a Lender or an
Affiliate of Lender or an Approved Fund, or (b) is consented to as an Eligible
Transferee by (i) the Administrative Agent and (ii) so long as no Default or
Event of Default is continuing, by Borrower, which consents in each case will
not be unreasonably withheld (provided that no Person organized outside the
United States may be an Eligible Transferee without the consent of Borrower if
Borrower would be required to pay withholding taxes on interest or principal
owed to such Person).

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, obligations, liabilities, losses, proceedings, decrees,
judgments, penalties, fees, fines, demand letters, orders, directives, claims
(including claims for contribution or claims involving liability in tort,
strict, absolute or otherwise), Liens, notices of noncompliance or violation, or
claims for legal fees or costs of investigations or proceedings, relating to any
Environmental Law or arising from the actual or alleged presence or Release of
any Hazardous Material, including without limitation, enforcement, mitigation,
cleanup, removal, response, remedial or other actions or damages or
contribution, indemnification, cost recovery, compensation or injunctive or
declaratory relief pursuant to any Environmental Law.

“Environmental Laws” means all applicable Laws relating to pollution or the
regulation or protection of human health or safety (to the extent such health or
safety relate to exposure to Hazardous Materials), natural resources or the
environment (including ambient air, surface water, ground water, land, natural
resources or wetlands), including those relating to any release of hazardous
materials, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport, management, generation, recycling
or handling of, or exposure to, Hazardous Materials. Without limitation,
Environmental Laws include, the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986; the Resource Conservation and Recovery Act of
1976, as amended by the Used Oil Recycling Act of 1980, the Solid Waste Disposal
Act Amendments of 1980 and the Hazardous and Solid Waste Amendments of 1984; the
Toxic Substances Control Act, 15 U.S.C.; the Federal Water Pollution Control
Act; the Hazardous Materials Transportation Act; the Clean Air Act; the Safe
Drinking Water Act; the Federal Insecticide, Fungicide and Rodenticide Act, the
Endangered Species Act and The Oil Pollution Act, each as amended and their
state and local counterparts or equivalents.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“Equity Offering” means any public or private sale of Capital Stock (other than
Disqualified Stock) by the Borrower after the Closing Date.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
all rules and regulations promulgated with respect thereto.

“ERISA Affiliate” means Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control that, together with Borrower, are treated as a single employer
under Section 414 of the Internal Revenue Code of 1986, as amended.

 

-13-



--------------------------------------------------------------------------------

“ERISA Plan” means any employee pension benefit plan subject to Title IV of
ERISA Section 412 of the Code or Section 302 of ERISA maintained by any ERISA
Affiliate with respect to which any Restricted Person has a fixed or contingent
liability (other than a “multiemployer plan” as that term is defined in
Section 4001 of ERISA).

“Event of Default” is defined in Section 8.1.

“Excess Proceeds” is defined in Section 6.10.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Assets” means (i) cash, certificates of deposit, deposit accounts,
money market accounts or other such liquid assets to the extent that such cash,
certificates of deposit, deposit accounts, money market accounts or other such
liquid assets are on deposit or maintained with the Priority Lien Collateral
Agent or any other holder of Priority Lien Obligations to cash collateralize
letters of credit constituting Priority Lien Obligations rather than generally
to the holders of the Priority Lien Obligations or to the Priority Lien
Collateral Agent for the benefit of the holders of Priority Lien Obligations as
a whole, (ii) any governmental approval, license or permit that by its terms or
by operation of law or regulation would be void, voidable, terminable or
revocable if mortgaged, pledged or assigned under the terms of the Parity Lien
Documents (provided that such assets will constitute Excluded Assets only (x) so
long as the mortgage, pledge or assignment would be void, voidable, terminable
or revocable and (y) if excluded from the Collateral securing the Priority Lien
Obligations) (iii) Equity Interests in excess of 65% of the voting Equity
Interests in Subsidiaries that are (a) FSHCOs or (b) Foreign Subsidiaries that
are CFCs or are disregarded entities that own Equity Interests in CFCs, and
(iv) other property or assets of the Borrower or any Guarantor that are not
required to be subject to a Lien securing the Priority Lien Obligations pursuant
to the Priority Lien Documents except to the extent that such property or assets
are subject to a Priority Lien generally in favor of all holders of Priority
Lien Obligations.

“Excluded Subsidiary” means (i) a Domestic Subsidiary that is owned directly or
indirectly by a CFC, or (iii) a FSHCO.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by the Recipient’s net income
(however denominated), franchise Taxes imposed on the Recipient, and branch
profits Taxes imposed on the Recipient, in each case, (i) by the United States
of America (or any political subdivision thereof) or by the jurisdiction (or any
political subdivision thereof) under the laws of which such Recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, or (ii) by any other
jurisdiction as a result of a present or former connection between the Recipient
and the jurisdiction imposing such Tax (other than a connection arising solely
from such recipient having executed, delivered, become a party to, performed its
obligations under or received payments under, received or perfected a security
interest under, or enforced, any Loan Document), (b) in the case of a Foreign
Lender, any withholding Tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party to this Agreement (other
than pursuant to an assignment request by the Borrower under Section 3.5) or
designates a new lending office, except, in each case, to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts or indemnification from the Borrower with respect to such withholding
Taxes pursuant to Section 3.3(a) or (c), (c) Taxes attributable to a Recipient’s
failure to comply with Section 3.3(e), (h), or (j), as applicable, (d) any
United States backup withholding Tax and (e) any Taxes imposed under FATCA.

 

-14-



--------------------------------------------------------------------------------

“Existing Indebtedness” means Indebtedness of the Borrower and its Subsidiaries
(other than Indebtedness under the Existing RCF Agreement or intercompany
Indebtedness) in existence as of the Closing Date, until such amounts are
repaid.

“Existing RCF Agreement” means that certain credit agreement, dated as of
November 8, 2013, as amended as of the Closing Date, by and among the Borrower,
as borrower, Toronto Dominion (Texas) LLC, as the administrative agent, and the
lenders from time to time party thereto, including any related notes,
Guarantees, collateral documents, instruments and agreements executed in
connection therewith, and, in each case, as amended, restated, modified,
renewed, refunded, replaced (whether upon or after termination or otherwise),
supplemented or refinanced (including by means of sales of debt securities to
institutional investors) in whole or in part from time to time.

“Existing RCF Agreement Agent” means, at any time, the Person serving at such
time as the “Agent” or “Administrative Agent” under the Existing RCF Agreement
or any other representative then most recently designated in accordance with the
applicable provisions of the Existing RCF Agreement, together with its
successors in such capacity.

“Existing Notes” means the Borrower’s existing 8.500% senior notes due 2019.

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the Board of Directors of the
Borrower (unless the value is less than $10.0 million, in which case it may be
determined by an officer of the Borrower), which determination will be
conclusive for all purposes under this Agreement.

“FATCA” means Sections 1471 through 1474 of the Code (and any amended or
successor sections thereto), any present or future regulations or official
interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code and any fiscal
or regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100th of one percent) equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (a) if the day for which such rate is to
be determined is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if such rate is not so
published for any day, the Federal Funds Rate for such day shall be the average
rate quoted to Administrative Agent on such day on such transactions as
determined by Administrative Agent in good faith.

“Flood Insurance Regulations” is defined in Section 10.14.

“Fixed Charge Coverage Ratio” means with respect to any specified Person for any
period, the ratio of the Consolidated Cash Flow of such Person for such period
to the Fixed Charges of such Person for such period. In the event that the
specified Person or any of its Restricted Subsidiaries incurs, assumes,
guarantees, repays, repurchases, redeems, defeases or otherwise discharges any
Indebtedness (other than ordinary working capital borrowings) or issues,
repurchases or redeems preferred stock subsequent to the commencement of the
period for which the Fixed Charge Coverage Ratio is being

 

-15-



--------------------------------------------------------------------------------

calculated and on or prior to the date on which the event for which the
calculation of the Fixed Charge Coverage Ratio is made (the “Calculation Date”),
then the Fixed Charge Coverage Ratio will be calculated giving pro forma effect
to such incurrence, assumption, guarantee, repayment, repurchase, redemption,
defeasance or other discharge of Indebtedness, or such issuance, repurchase or
redemption of preferred stock, and the use of the proceeds therefrom, as if the
same had occurred at the beginning of the applicable four-quarter reference
period.

In addition, for purposes of calculating the Fixed Charge Coverage Ratio:

(1) acquisitions that have been made by the specified Person or any of its
Restricted Subsidiaries, including through mergers, consolidations or otherwise
(including acquisitions of assets used or useful in the Oil and Gas Business),
or any Person or any of its Restricted Subsidiaries acquired by the specified
Person or any of its Restricted Subsidiaries, and including any related
financing transactions and including increases in ownership of Restricted
Subsidiaries, during the four-quarter reference period or subsequent to such
reference period and on or prior to the Calculation Date, shall be deemed to
have occurred on the first day of the four-quarter reference period and the
Consolidated Cash Flow for such reference period will be calculated giving pro
forma effect to any expense and cost reductions that have occurred or, in the
reasonable judgment of the chief financial officer of the Borrower, are
reasonably expected to occur (regardless of whether those operating improvements
or cost savings could then be reflected in pro forma financial statements
prepared in accordance with Regulation S-X under the Securities Act or any other
regulation or policy of the SEC related thereto);

(2) the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the Calculation Date, will be excluded;

(3) the Fixed Charges attributable to discontinued operations, as determined in
accordance with GAAP, and operations or businesses (and ownership interests
therein) disposed of prior to the Calculation Date, will be excluded, but only
to the extent that the obligations giving rise to such Fixed Charges will not be
obligations of the specified Person or any of its Restricted Subsidiaries
following the Calculation Date;

(4) any Person that is a Restricted Subsidiary on the Calculation Date will be
deemed to have been a Restricted Subsidiary at all times during such
four-quarter period;

(5) any Person that is not a Restricted Subsidiary on the Calculation Date will
be deemed not to have been a Restricted Subsidiary at any time during such
four-quarter period; and

(6) if any Indebtedness bears a floating rate of interest, the interest expense
on such Indebtedness will be calculated as if the rate in effect on the
Calculation Date had been the applicable rate for the entire period (taking into
account any Hedging Obligation applicable to such Indebtedness if such Hedging
Obligation has a remaining term as at the Calculation Date in excess of 12
months).

“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of:

(1) the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued (excluding any interest
attributable to Dollar-Denominated Production Payments but including, without
limitation, amortization of debt

 

-16-



--------------------------------------------------------------------------------

issuance costs and original issue discount, non-cash interest payments, the
interest component of any deferred payment obligations, the interest component
of all payments associated with Capital Lease Obligations, imputed interest with
respect to Attributable Debt, commissions, discounts and other fees and charges
incurred in respect of letter of credit or bankers’ acceptance financings) and
net of the effect of all payments made or received pursuant to Hedging
Obligations in respect of interest rates; plus

(2) the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period; plus

(3) any interest on Indebtedness of another Person that is guaranteed by such
Person or one of its Restricted Subsidiaries or secured by a Lien on assets of
such Person or one of its Restricted Subsidiaries, whether or not such Guarantee
or Lien is called upon; plus

(4) all dividends, whether paid or accrued and whether or not in cash, on any
series of preferred stock of such Person or any of its Restricted Subsidiaries,
other than dividends on Equity Interests payable solely in Equity Interests of
the Borrower (other than Disqualified Stock) or to the Borrower or a Restricted
Subsidiary of the Borrower.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“FSHCO” means any Domestic Subsidiary (including a disregarded entity for U.S.
federal income tax purposes) that has no material assets (held directly or
through Subsidiaries) other than (i) Equity Interests of one or more CFCs or
(ii) Equity Interests of one or more CFCs and indebtedness of one or more CFCs.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect on the date of this Agreement.

“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to maintain financial
statement conditions or otherwise), or entered into for purposes of assuring in
any other manner the obligee of such Indebtedness of the payment thereof or to
protect such obligee against loss in respect thereof (in whole or in part).

“Guarantors” means:

(1) each Subsidiary of the Borrower that provided a Guarantee of the Obligations
on the Closing Date; and

(2) any other Restricted Subsidiary of the Borrower that becomes a Guarantor in
accordance with Section 6.14,

 

-17-



--------------------------------------------------------------------------------

and their respective successors and assigns, in each case, until the Guarantee
of such Person has been released in accordance with the provisions of this
Agreement.

“Hazardous Materials” means (a) any petroleum or petroleum product (including
crude oil or fraction thereof), explosive, radioactive material, asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls, lead and radon gas;
(b) any chemical, material, gas substance waste which is defined as or included
in the definition of “hazardous substance”, “hazardous waste”, “hazardous
material”, “extremely hazardous substance”, “hazardous chemical”, “toxic
substance”, “toxic chemical”, “contaminant” or “pollutant” or words of similar
import under any Environmental Law; and (c) any other chemical, material, gas
substance or waste, exposure to which, or the presence, use, generation,
treatment, Release, transport or storage of which is prohibited, limited or
regulated under any Environmental Law.

“Hedging Contract” means (a) any agreement providing for options, swaps, floors,
caps, collars, forward sales or forward purchases involving interest rates,
commodities or commodity prices, equities, currencies, bonds, or indexes based
on any of the foregoing, (b) any option, futures or forward contract traded on
an exchange, and (c) any other hedging contract, derivative agreement or other
similar agreement or arrangement.

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:

(1) interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements entered into with one or more financial institutions and other
arrangements or agreements designed to protect the Person entering into the
agreement against fluctuations in interest rates with respect to Indebtedness
incurred;

(2) foreign exchange contracts and currency protection agreements entered into
with one or more financial institutions and designed to protect the Person
entering into the agreement against fluctuations in currency exchange rates with
respect to Indebtedness incurred;

(3) any commodity futures contract, commodity option or other similar agreement
or arrangement designed to protect against fluctuations in the price of
commodities used, produced, processed or sold by that Person or any of its
Restricted Subsidiaries at the time; and

(4) other agreements or arrangements designed to protect such Person against
fluctuations in interest rates, commodity prices or currency exchange rates.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, working
interests, overriding royalty and royalty interests, net profit interests and
production payment interests, including any reserved or residual interests of
whatever nature.

“Hydrocarbons” means crude oil, natural gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, liquid hydrocarbons, gaseous
hydrocarbons and all constituents, elements or compounds thereof and products
refined or processed therefrom.

“Increased Costs” is defined in Section 3.6.

“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables), whether or not
contingent:

(1) in respect of borrowed money;

 

-18-



--------------------------------------------------------------------------------

(2) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

(3) in respect of banker’s acceptances;

(4) representing Capital Lease Obligations or Attributable Debt in respect of
sale and leaseback transactions;

(5) representing the balance deferred and unpaid of the purchase price of any
property due more than nine months after such property is acquired; and

(6) representing any Hedging Obligations,

if, and to the extent that, any of the items described in clauses (1), (2),
(4) and (5) above would appear as a liability upon a balance sheet of such
Person prepared in accordance with GAAP.

In addition, the term “Indebtedness” includes (1) all Indebtedness described in
the preceding paragraph of another Person secured by a Lien on any asset of the
specified Person, whether or not such Indebtedness is assumed by the specified
Person; provided, however, that the amount of such Indebtedness will be the
lesser of (a) the Fair Market Value of such asset at such date of determination
and (b) the amount of such Indebtedness of such other Person, and (2) to the
extent not otherwise included, the Guarantee by the specified Person of any
Indebtedness described in the preceding paragraph of any other Person
(including, with respect to any Production Payment, any warranties or guarantees
of production or payment by such Person with respect to such Production Payment,
but excluding other contractual obligations of such Person with respect to such
Production Payment). Notwithstanding any other provision of this definition,
neither Dollar-Denominated Production Payments nor Volumetric Production
Payments shall be deemed to be Indebtedness.

In addition, “Indebtedness” of any Person shall include Indebtedness described
in the preceding paragraph that would not appear as a liability on the balance
sheet of such Person if:

(1) such Indebtedness is the obligation of a Joint Venture that is not a
Restricted Subsidiary;

(2) such Person or a Restricted Subsidiary of such Person is a general partner
of the Joint Venture (a “General Partner”); and

(3) there is recourse, by contract or operation of law, with respect to the
payment of such Indebtedness to property or assets by such Person or a
Restricted Subsidiary of such Person;

and then such Indebtedness shall be included in an amount not to exceed:

(a) the lesser of (i) the net assets of the General Partner and (ii) the amount
of such obligations to the extent that there is recourse, by contract or
operation of law, to the property or assets of such Person or a Restricted
Subsidiary of such Person; or

(b) if less than the amount determined pursuant to clause (a) immediately above,
the actual amount of such Indebtedness that is recourse to such Person or a
Restricted Subsidiary of such Person, if the Indebtedness is evidenced by a
writing and is for a determinable amount and the related interest expense shall
be included in Fixed Charges to the extent actually paid by such Person or its
Restricted Subsidiaries.

 

-19-



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

“Initial Financial Statements” means the audited consolidated financial
statements of the Borrower for the fiscal year ended December 31, 2014, and the
unaudited interim consolidated financial statements of the Borrower for the
three months ended March 31, 2015.

“Initial Junior Lien Indebtedness” means Indebtedness secured by a Junior Lien
for which certain requirements of the Intercreditor Agreement have been
satisfied that was permitted to be incurred and so secured under each applicable
Secured Debt Document, as amended, restated, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time in accordance with
the applicable Secured Debt Documents.

“Initial Junior Lien Trustee” means, at any time, the Person serving at such
time as the “collateral trustee” or “collateral agent” under the Initial Junior
Lien Indebtedness or any other representative then most recently designated in
accordance with the applicable provisions of the Initial Junior Lien
Indebtedness, together with its successors in such capacity.

“Intercreditor Agreement” means that certain intercreditor agreement entered
into among Toronto Dominion (Texas) LLC as first lien agent, the Collateral
Trustee as second lien agent and the other parties thereto on or about the date
hereof (as amended, restated or modified in accordance with the terms hereof and
thereof, or replaced, whether upon or after termination or otherwise)
substantially in the form of Exhibit I hereto.

“Investment Grade Rating” means a rating of Baa3 (or the equivalent) or better
by Moody’s, BBB- (or the equivalent) or better by S&P or an equivalent rating by
a Substitute Rating Agency.

“Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including Guarantees or other obligations) advances or capital
contributions (excluding endorsements of negotiable instruments and documents in
the ordinary course of business, and commission, travel and similar advances to
officers, employees and consultants made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities, together with all items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
If the Borrower or any Restricted Subsidiary of the Borrower sells or otherwise
disposes of any Equity Interests of any direct or indirect Restricted Subsidiary
of the Borrower such that, after giving effect to any such sale or disposition,
such Person is no longer a Restricted Subsidiary of the Borrower, the Borrower
will be deemed to have made an Investment on the date of any such sale or
disposition equal to the Fair Market Value of the Borrower’s Investments in such
Restricted Subsidiary that were not sold or disposed of in an amount determined
as provided in Section 6.7(c). The acquisition by the Borrower or any Subsidiary
of the Borrower of a Person that holds an Investment in a third Person will be
deemed to be an Investment by the Borrower or such Subsidiary in such third
Person in an amount equal to the Fair Market Value of the Investments held by
the acquired Person in such third Person in an amount determined as provided in
Section 6.7(c). Except as otherwise provided in this Agreement, the amount of an
Investment will be determined at the time the Investment is made and without
giving effect to subsequent changes in value.

 

-20-



--------------------------------------------------------------------------------

“Investment Grade Securities” means:

(1) securities issued or directly and fully guaranteed or insured by the U.S.
government or any agency or instrumentality thereof (other than Cash
Equivalents) and in each case with maturities not exceeding two years from the
date of acquisition;

(2) investments in any fund that invests exclusively in investments of the type
described in clause (1) which fund may also hold immaterial amounts of cash
pending investment and/or distribution; and

(3) corresponding instruments in countries other than the United States
customarily utilized for high quality investments and in each case with
maturities not exceeding two years from the date of acquisition.

“Joint Venture” means any Person that is not a direct or indirect Subsidiary of
the Borrower in which the Borrower or any of its Restricted Subsidiaries
directly or indirectly makes any Investment.

“Junior Lien” means a Lien, junior to the Priority Liens and the Parity Liens as
provided in the Intercreditor Agreement, granted by the Borrower or any
Guarantor in favor of holders of Junior Lien Debt (or any collateral trustee or
representative in connection therewith), at any time, upon any property of the
Borrower or any Guarantor to secure Junior Lien Obligations.

“Junior Lien Collateral Agent” means the Initial Junior Lien Trustee (or such
Person designated by the Initial Junior Lien Trustee), or if the Initial Junior
Lien Indebtedness ceases to exist, the collateral trustee or other
representative of lenders or holders of Junior Lien Obligations designated
pursuant to the terms of the Junior Lien Documents and the Intercreditor
Agreement.

“Junior Lien Collateral” shall mean all “collateral”, as defined in any Junior
Lien Document, and any other assets of the Borrower or any Guarantor now or at
any time hereafter subject to Liens which secure, but only to the extent
securing, any Junior Lien Obligations.

“Junior Lien Debt” means:

(1) the Initial Junior Lien Indebtedness, and

(2) any other Indebtedness (other than intercompany Indebtedness owing to
Borrower or its Subsidiaries) of Borrower or any Guarantor that is secured by a
Junior Lien that was permitted to be incurred and so secured under each
applicable Secured Debt Document; provided that, in the case of any Indebtedness
referred to in this definition:

(a) on or before the date on which such Indebtedness is incurred by Borrower or
any Guarantor, such Indebtedness is designated by Borrower, in an officers’
certificate delivered to the Junior Lien Collateral Agent and collateral trustee
as (x) in the case of Initial Junior Lien Indebtedness, as “Initial Junior Lien
Indebtedness” and (y) in the case of all Junior Lien Debt, as “Junior Lien Debt”
for the purposes of the Secured Debt Documents; provided that if such Series of
Secured Debt is designated “Junior Lien Debt,” it cannot also be designated as
Parity Lien Debt or Priority Lien Debt (or any combination of the three);

(b) the collateral agent or other representative with respect to such
Indebtedness, the Priority Lien Collateral Agent, the Junior Lien Collateral
Agent, the

 

-21-



--------------------------------------------------------------------------------

collateral trustee, Borrower, each applicable Guarantor have duly executed and
delivered the Intercreditor Agreement (or a joinder to the Intercreditor
Agreement or a new Intercreditor Agreement substantially similar to the
Intercreditor Agreement, as in effect on the date of this Agreement, and in a
form reasonably acceptable to each of the parties thereto); and

(c) all other requirements set forth in the Intercreditor Agreement as to the
confirmation, grant or perfection of the Liens of the holders of Junior Debt to
secure such Indebtedness or Liabilities in respect thereof are satisfied.

“Junior Lien Documents” means, collectively, any indenture, credit agreement or
other agreement or instrument pursuant to which Junior Lien Debt is incurred and
the documents pursuant to which Junior Lien Obligations are granted.

“Junior Lien Obligations” means Junior Lien Debt and all other Liabilities in
respect thereof.

“Law” means any statute, law, regulation, ordinance, rule, treaty, judgment,
order, decree, permit, concession, franchise, license, agreement or other
governmental restriction of the United States or any state or political
subdivision or regulatory agency thereof or of any foreign country or any
department, province or other political subdivision thereof, including without
limitation Environmental Laws.

“Lender Parties” means the Administrative Agent, the Other Agents, the Lenders
and their successors, transferees and permitted assigns; and “Lender Party”
means any of them.

“Lenders” is defined in the preamble hereto.

“Lending Office” means, with respect to any Lender, the office, branch, or
agency through which it funds its Loans; and, with respect to Administrative
Agent, the office, branch, or agency through which it administers this
Agreement.

“Liabilities” means, as to any Person, all indebtedness, liabilities and
obligations of such Person, whether matured or unmatured, liquidated or
unliquidated, primary or secondary, direct or indirect, absolute, fixed or
contingent, and whether or not required to be considered pursuant to GAAP.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of any financing statement under the UCC (or equivalent statutes)
of any jurisdiction.

“Loan” is defined in Section 2.1(a).

“Loan Documents” means this Agreement, the Notes, any Guarantee of the
Obligations, the Security Documents and all other agreements, amendments,
supplements or other modifications, certificates, documents, instruments and
writings at any time delivered in connection herewith or therewith (exclusive of
term sheets, commitment letters, correspondence and similar documents used in
the negotiation hereof, but inclusive of any fee letters between any Restricted
Person and any Arranger, Administrative Agent or Other Agent).

“Loan Parties” means the Borrower and the Guarantors.

 

-22-



--------------------------------------------------------------------------------

“Material Adverse Change” means a material adverse change in, or material
adverse effect on (a) the business, operations, property or condition (financial
or otherwise) of the Borrower and its Restricted Subsidiaries taken as a whole,
(b) the ability of the Borrower or any Restricted Subsidiary to perform any of
its obligations under the Loan Documents to which it is a party or (c) the
validity or enforceability of any of the Loan Documents or the rights or
remedies of or benefits available to the Administrative Agent, any Other Agents
or the Lenders thereunder.

“Maturity Date” means May 15, 2020.

“Minimum Amount” means $5.0 million.

“Minority Interest” means the percentage interest represented by any Capital
Stock of a Restricted Subsidiary of the Borrower that is not owned by the
Borrower or a Restricted Subsidiary of the Borrower.

“Mobile Home” has the meaning assigned to the term “Manufactured Home” and
“Mobile Home” in the applicable Flood Insurance Regulation; provided that, in no
event shall the term “Mobile Home” include platforms and other structures
located in state or federal waters offshore of the United States or other areas
that are not subject to Flood Insurance Regulation.

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

“Mortgaged Properties” means all property listed on Schedule 4 and all other
property of any Restricted Person as to which a mortgage lien, deed of trust
lien or similar lien shall be, and with respect to the property on Schedule 4,
pursuant to Section 10.20, granted by such Restricted Person in favor of the
Administrative Agent and/or a trustee pursuant to a deed of trust, mortgage or
other similar instrument in form and substance reasonably satisfactory to the
Administrative Agent in order to secure the Obligations, subject, however, to
Section 10.14(b).

“Mortgages” means all mortgages, deeds of trust and similar documents,
instruments and agreements (and all amendments, modifications and supplements
thereof) creating, evidencing, perfecting or otherwise establishing the Liens on
the Mortgaged Properties and other related assets to secure payment of the
Obligations or any part thereof.

“MSSF” means Morgan Stanley Senior Funding, Inc.

“Non-Consenting Lender” is defined in Section 10.1(h).

“Net Income” means, with respect to any specified Person, the net income (loss)
of such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends, excluding, however:

(1) any gain (or loss), together with any related provision for taxes on such
gain (but not loss), realized in connection with:

 

  (a) any Asset Sale; or

 

  (b) the disposition of any securities by such Person or any of its Restricted
Subsidiaries or the extinguishment of any Indebtedness of such Person or any of
its Restricted Subsidiaries; and

(2) any extraordinary or nonrecurring gain (or loss), together with any related
provision for taxes on such extraordinary or nonrecurring gain (or loss).

 

-23-



--------------------------------------------------------------------------------

“Net Proceeds” means the aggregate cash proceeds received by the Borrower or any
of its Restricted Subsidiaries in respect of any Asset Sale (including, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received in any Asset Sale), net of:

(1) all legal, accounting, investment banking, title and recording tax expenses,
commissions and other fees and expenses incurred, and all Federal, state,
provincial, foreign and local taxes required to be paid or accrued as a
liability under GAAP (after taking into account any available tax credits or
deductions and any tax sharing agreements), as a consequence of such Asset Sale;

(2) all payments made on any Indebtedness (other than revolving credit
Indebtedness) which is secured by any assets subject to such Asset Sale, in
accordance with the terms of any Lien upon such assets, or which must by its
terms, or in order to obtain a necessary consent to such Asset Sale, or by
applicable law be repaid out of the proceeds from such Asset Sale;

(3) all distributions and other payments required to be made to holders of
Minority Interests in Subsidiaries or joint ventures as a result of such Asset
Sale; and

(4) the deduction of appropriate amounts to be provided by the seller as a
reserve, in accordance with GAAP, or held in escrow, in either case for
adjustment in respect of the sale price or for any liabilities associated with
the assets disposed of in such Asset Sale and retained by the Borrower or any
Restricted Subsidiary after such Asset Sale.

“Net Working Capital” means (a) all current assets of Borrower and its
Restricted Subsidiaries except current assets from commodity price risk
management activities arising in the ordinary course of business, less (b) all
current liabilities of Borrower and its Restricted Subsidiaries, except current
liabilities included in Indebtedness and any current liabilities from commodity
price risk management activities arising in the ordinary course of business, in
each case as set forth in the consolidated financial statements of Borrower
prepared in accordance with GAAP (excluding any adjustments made pursuant to
FASB ASC Topic 815).

“Non-Recourse Debt” means Indebtedness:

(1) as to which neither the Borrower nor any of its Restricted Subsidiaries
(a) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), (b) is directly or indirectly
liable as a guarantor or otherwise, or (c) constitutes the lender; and

(2) no default with respect to which (including any rights that the holders of
the Indebtedness may have to take enforcement action against an Unrestricted
Subsidiary) would permit upon notice, lapse of time or both any holder of any
other Indebtedness of the Borrower or any of its Restricted Subsidiaries to
declare a default on such other Indebtedness or cause the payment of the
Indebtedness to be accelerated or payable prior to its Stated Maturity.

“Note” means a promissory note of the Borrower payable to any Lender, in the
form of Exhibit A hereto (as such promissory note may be amended or otherwise
modified from time to time), evidencing the aggregate Indebtedness of the
Borrower to such Lender resulting from outstanding Loans, and also means all
other promissory notes accepted from time to time in substitution therefor or
renewal thereof.

 

-24-



--------------------------------------------------------------------------------

“Obligations” means all Liabilities from time to time owing by any Restricted
Person to any Lender Party under or pursuant to any of the Loan Documents,
including, without limitation, all amounts in respect of any principal, premium,
interest, penalties, fees, expenses, indemnifications, reimbursements, damages
and other liabilities (including any interest, fees and expenses accruing
subsequent to the filing of a petition in bankruptcy, reorganization or similar
proceeding at the rate provided for in this Agreement, whether or not such
interest, fees or expenses is an allowed claim under any such proceeding or
under applicable state, federal or foreign law), and guarantees of the foregoing
amounts.

“Obligation” means any part of the Obligations.

“Officer’s Certificate” means a certificate signed on behalf of the Borrower by
an Authorized Officer of the Borrower.

“Oil and Gas Business” means:

(1) the acquisition, exploration, exploitation, development, production,
operation and disposition of interests in crude oil, natural gas and other
Hydrocarbon properties;

(2) the gathering, marketing, treating, processing (but not refining), storage,
distribution, selling and transporting of any production from such interests or
properties;

(3) any business relating to exploration for or development, production,
exploitation, treatment, processing (but not refining), storage, transportation
or marketing of oil, gas and other minerals and products produced in association
therewith; and

(4) any activity that is ancillary or complementary to or necessary or
appropriate for the activities described in clauses (1) through (3) of this
definition.

“Oil and Gas Properties” means Hydrocarbon Interests; the properties now or
hereafter pooled or unitized with Hydrocarbon Interests; all presently existing
or future unitization, pooling agreements and declarations of pooled units and
the units created thereby (including without limitation all units created under
orders, regulations and rules of any governmental authority) which may affect
all or any portion of the Hydrocarbon Interests; all operating agreements,
contracts and other agreements which relate to any of the Hydrocarbon Interests
or the production, sale, purchase, exchange or processing of Hydrocarbons from
or attributable to such Hydrocarbon Interests; all hydrocarbons in and under and
which may be produced and saved or attributable to the Hydrocarbon Interests,
including all oil in tanks, the lands covered thereby and all rents, issues,
profits, proceeds, products, revenues and other incomes from or attributable to
the Hydrocarbon Interests; all tenements, hereditaments, appurtenances and
properties in any manner appertaining, belonging, affixed or incidental to the
Hydrocarbon Interests; and all properties, rights, titles, interests and estates
described or referred to above, including any and all property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or property (excluding drilling rigs, automotive
equipment or other personal property which may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells (including
those used for either environmental sampling or remedial purposes), structures,
fuel separators, liquid extraction plants, plant compressors, pumps, pumping
units, field gathering systems, tanks and tank batteries, fixtures, valves,
fittings, machinery and parts, engines,

 

-25-



--------------------------------------------------------------------------------

boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing.

“Other Agents” means TD Securities (USA) LLC, Wells Fargo Securities, LLC,
Natixis, New York Branch, The Bank of Nova Scotia, Citigroup Global Markets Inc.
and Goldman Sachs Bank USA, in their capacities as Arrangers, and their
successors and assigns in such capacities.

“Other Offer Parties” is defined in Section 6.10.

“Other Taxes” means any and all present or future stamp, court or documentary
Taxes and any other excise, intangible, recording, filing, property or similar
Taxes, charges or levies arising from any payment made hereunder or from the
execution, delivery, registration or enforcement of, or otherwise with respect
to, any Loan Document, except any such Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 3.5) as a result
of a present or former connection between the Recipient and the jurisdiction
imposing such Tax (other than a connection arising solely from such Recipient
having executed, delivered, become a party to, performed its obligations under
or received payments under, received or perfected a security interest under, or
enforced, any Loan Document).

“Participant Register” is defined in Section 10.6(a).

“Patriot Act” is defined in Section 10.17.

“Parity Lien” means a Lien granted by the Borrower or any other Restricted
Person in favor of the Collateral Trustee pursuant to Secured Debt Document at
any time, upon any property of the Borrower or any Restricted Person to secure
Parity Lien Obligations.

“Parity Lien Debt” means:

(1) the Obligations; and

(2) any other Indebtedness (other than intercompany Indebtedness owing to the
Borrower or its Subsidiaries) of the Borrower or any Restricted Person that is
secured equally and ratably with the Loans by a Parity Lien that was permitted
to be incurred and so secured under each applicable Secured Debt Document;
provided that, in the case of any Indebtedness referred to in clause (2) of this
definition:

(a) on or before the date on which such Indebtedness is incurred by the Borrower
or any Restricted Person, such Indebtedness is designated by the Borrower, in an
Officer’s Certificate delivered to each Parity Lien Representative and the
Collateral Trustee, as “Parity Lien Debt” for the purposes of this Agreement and
the Collateral Trust Agreement; provided further that no Series of Secured Debt
may be designated as both Parity Lien Debt and Priority Lien Debt or Junior Lien
Debt;

(b) other than in the case of additional Loans incurred hereunder, such
Indebtedness is governed by an indenture, credit agreement or other agreement
that includes an Additional Secured Debt Designation; and

(c) all requirements set forth in the Collateral Trust Agreement as to the
confirmation, grant or perfection of the Collateral Trustee’s Liens to secure
such Indebtedness in respect thereof are satisfied (and the satisfaction of such
requirements

 

-26-



--------------------------------------------------------------------------------

and the other provisions of this clause (c) will be conclusively established if
the Borrower delivers to the Collateral Trustee an Officer’s Certificate stating
that such requirements and other provisions have been satisfied and that such
Indebtedness is “Parity Lien Debt”).

“Parity Lien Documents” means, collectively, the Loan Documents and any
additional indenture, supplemental indenture, credit agreement or other
agreement governing each other Series of Parity Lien Debt and the Security
Documents (other than any Security Documents that do not secure Parity Lien
Obligations).

“Parity Lien Obligations” means Parity Lien Debt and all other Liabilities in
respect thereof.

“Parity Lien Representative” means:

(1) in the case of the Obligations, the Collateral Trustee; or

(2) in the case of any other Series of Parity Lien Debt, the trustee, agent or
representative of the holders of such Series of Parity Lien Debt that is
appointed as a Parity Lien Representative (for purposes related to the
administration of the security documents) pursuant to the indenture, credit
agreement or other agreement governing such Series of Parity Lien Debt, together
with its successors in such capacity.

“Payment Date” means (a) each of May 15 and November 15 of each year (commencing
with November 15, 2015), and (b) any day on which past due interest or principal
is owed under the Loans and is unpaid. If the terms of any Loan Document provide
that payments of interest or principal on the Loans shall be deferred from one
Payment Date to another day, such other day shall also be a Payment Date.

“Percentage Share” means, at any time and with respect to any Lender, the
percentage obtained by dividing (a) the Commitment (or, after the making of the
Loans on the Closing Date, aggregate principal amount of the outstanding Loans)
of such Lender, by (b) the aggregate Commitments (or, after the making of the
Loans on the Closing Date, aggregate principal amount of the outstanding Loans)
of all Lenders.

“Permitted Acquisition Indebtedness” means Indebtedness or Disqualified Stock of
the Borrower or any of the Borrower’s Restricted Subsidiaries to the extent such
Indebtedness or Disqualified Stock was Indebtedness or Disqualified Stock of:

(1) a Subsidiary prior to the date on which such Subsidiary became a Restricted
Subsidiary; or

(2) a Person that was merged, consolidated or amalgamated into the Borrower or a
Restricted Subsidiary,

provided that on the date such Subsidiary became a Restricted Subsidiary or the
date such Person was merged, consolidated and amalgamated into the Borrower or a
Restricted Subsidiary, as applicable, after giving pro forma effect thereto,

(a) the Restricted Subsidiary or the Borrower, as applicable, would be permitted
to incur at least $1.00 of additional Indebtedness pursuant to the Fixed Charge
Coverage Ratio test set forth in Section 6.9(a);

 

-27-



--------------------------------------------------------------------------------

(b) the Fixed Charge Coverage Ratio for the Restricted Subsidiary or the
Borrower, as applicable, would be greater than the Fixed Charge Coverage Ratio
for such Restricted Subsidiary or the Borrower immediately prior to such
transaction; or

(c) the Consolidated Net Worth of the Restricted Subsidiary or the Borrower, as
applicable, would be greater than the Consolidated Net Worth of such Restricted
Subsidiary or the Borrower immediately prior to such transaction.

“Permitted Business Investments” means Investments made in the ordinary course
of, and of a nature that is or shall have become customary in, the Oil and Gas
Business, including through agreements, transactions, interests or arrangements
that permit one to share risk or costs, comply with regulatory requirements
regarding local ownership or satisfy other objectives customarily achieved
through the conduct of the Oil and Gas Business jointly with third parties,
including without limitation:

(1) direct or indirect ownership of crude oil, natural gas, other related
Hydrocarbon and mineral properties or any interest therein or gathering,
transportation, processing, storage or related systems or ancillary real
property interests; and

(2) Investments in the form of, pursuant to or in accordance with operating
agreements, working interests, royalty interests, mineral leases, processing
agreements, farm-in agreements, farm-out agreements, contracts for the sale,
transportation or exchange of oil, natural gas, other Hydrocarbons and minerals,
production sharing agreements, participation agreements, development agreements,
area of mutual interest agreements, unitization agreements, pooling agreements,
joint bidding agreements, service contracts, joint venture agreements,
partnership agreements (whether general or limited), subscription agreements,
stock purchase agreements, stockholder agreements and other similar or customary
agreements (including for limited liability companies) with third parties
(including Unrestricted Subsidiaries), transactions, properties, interests or
arrangements and Investments and expenditures in connection therewith or
pursuant thereto.

“Permitted Debt” is defined in Section 6.9.

“Permitted Investments” means

(1) any Investment in the Borrower or in a Restricted Subsidiary of the
Borrower;

(2) any Investment in Cash Equivalents or Investment Grade Securities;

(3) any Investment by the Borrower or any Restricted Subsidiary of the Borrower
in a Person, if as a result of such Investment:

(a) such Person becomes a Restricted Subsidiary of the Borrower; or

(b) such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Borrower or a Restricted Subsidiary of the Borrower;

(4) any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale that was made pursuant to and in compliance with
Section 6.10;

 

-28-



--------------------------------------------------------------------------------

(5) any acquisition of assets or Capital Stock solely in exchange for the
issuance of Equity Interests (other than Disqualified Stock) of the Borrower;

(6) any Investments received in compromise or resolution of (A) obligations of
trade creditors or customers that were incurred in the ordinary course of
business of the Borrower or any of its Restricted Subsidiaries, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer; or (B) litigation,
arbitration or other disputes with Persons who are not Affiliates;

(7) Investments represented by Hedging Obligations;

(8) loans or advances to employees in the ordinary course of business made for
bona fide business purposes not to exceed $5.0 million in the aggregate at any
time outstanding;

(9) receivables owing to the Borrower or any Restricted Subsidiary created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, however, that such trade terms
may include such concessionary trade terms as the Borrower or any such
Restricted Subsidiary deems reasonable under the circumstances;

(10) surety and performance bonds and workers’ compensation, utility, lease,
tax, performance and similar deposits and prepaid expenses in the ordinary
course of business;

(11) Guarantees of Indebtedness permitted under Section 6.9;

(12) Guarantees by the Borrower or any of its Restricted Subsidiaries of
operating leases (other than Capital Lease Obligations) or of other obligations
that do not constitute Indebtedness, in each case entered into by any Restricted
Subsidiary in the ordinary course of business;

(13) Investments of a Restricted Subsidiary acquired after the Closing Date or
of any entity merged into the Borrower or merged into or consolidated or
amalgamated with a Restricted Subsidiary in accordance with Section 7.1 to the
extent that such Investments were not made in contemplation of or in connection
with such acquisition, merger or consolidation and were in existence on the date
of such acquisition, merger or consolidation;

(14) Permitted Business Investments;

(15) Investments received as a result of a foreclosure by the Borrower or any of
its Restricted Subsidiaries with respect to any secured Investment in default;

(16) Investments in any units of any oil and gas royalty trust; and

(17) other Investments in any Person having an aggregate Fair Market Value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (17) that are at the time outstanding not to exceed
the greater of (a) 1.0% of Adjusted Consolidated Net Tangible Assets or
(b) $25.0 million.

 

-29-



--------------------------------------------------------------------------------

“Permitted Liens” means:

(1) Liens securing the Priority Lien Debt or Parity Lien Debt (other than the
Loans incurred on the Closing Date and the Liabilities of the Borrower and the
Guarantors arising under the Loan Documents) incurred under clause (1) of the
definition of “Permitted Debt”;

(2) Liens securing the Loans incurred on the Closing Date and the Liabilities of
the Borrower and the Guarantors arising under the Loan Documents;

(3) Liens in favor of the Borrower or the Guarantors;

(4) Liens on property of a Person existing at the time such Person is merged
with or into or consolidated with the Borrower or any Subsidiary of the
Borrower; provided that such Liens were in existence prior to the contemplation
of such merger or consolidation and do not extend to any assets other than those
of the Person merged into or consolidated with the Borrower or the Subsidiary;

(5) Liens on property (including Capital Stock) existing at the time of
acquisition of the property by the Borrower or any Subsidiary of the Borrower;
provided that such Liens were in existence prior to, such acquisition, and not
incurred in contemplation of, such acquisition;

(6) Liens existing on the Closing Date (other than Liens described in another
clause of this definition);

(7) Liens for taxes, assessments or governmental charges or claims that are not
yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other appropriate provision as is required in conformity with GAAP
has been made therefor;

(8) Liens arising from survey exceptions, easements or reservations of, or
rights of others for, licenses, rights-of-way, sewers, electric lines, telegraph
and telephone lines and other similar purposes, or zoning or other restrictions
as to the use of real property that were not incurred in connection with
Indebtedness and that do not in the aggregate materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of such Person;

(9) Liens arising from leases or subleases granted to others that do not
materially interfere with the ordinary course of business of the Borrower and
its Restricted Subsidiaries, taken as a whole;

(10) landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or the like Liens arising by contract or statute in the ordinary
course of business and with respect to amounts which are not yet delinquent or
are being contested in good faith by appropriate proceedings;

(11) Liens arising from pledges or deposits made in the ordinary course of
business (A) in connection with leases, tenders, bids, statutory obligations,
surety or appeal bonds, government contracts, performance bonds and similar
obligations, or (B) in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(12) Liens encumbering property or assets under construction arising from
progress or partial payments by a customer of the Borrower or its Restricted
Subsidiaries relating to such property or assets;

 

-30-



--------------------------------------------------------------------------------

(13) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payments of customs duties in connection with the importation of
goods;

(14) any attachment or judgment Lien that does not constitute an Event of
Default;

(15) Liens to secure any Permitted Refinancing Indebtedness permitted to be
incurred under this Agreement; provided, however, that

(a) the new Lien shall be limited to all or part of the same property and assets
that secured or, under the written agreements pursuant to which the original
Lien arose, could secure the original Lien (plus improvements and accessions to,
such property or proceeds or distributions thereof); and

(b) the Indebtedness secured by the new Lien is not increased to any amount
greater than the sum of (x) the outstanding principal amount, or, if greater,
committed amount, of the Permitted Refinancing Indebtedness and (y) an amount
necessary to pay any fees and expenses, including premiums, related to such
renewal, refunding, refinancing, replacement, defeasance or discharge;

(16) Liens for the purpose of securing the payment of all or a part of the
purchase price of, or Capital Lease Obligations with respect to, or the repair,
improvement or construction cost of, assets or property acquired or repaired,
improved or constructed in the ordinary course of business; provided that:

(a) the aggregate principal amount of Indebtedness secured by such Liens is
otherwise permitted to be incurred under this Agreement and does not exceed the
cost of the assets or property so acquired or repaired, improved or constructed
plus fees and expenses in connection therewith; and

(b) such Liens are created within 180 days of repair, improvement, construction
or acquisition of such assets or property and do not encumber any other assets
or property of the Borrower or any of its Restricted Subsidiaries other than
such assets or property and assets affixed or appurtenant thereto (including
improvements);

(17) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s Liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained or deposited with a depositary
institution; provided that:

(a) such deposit account is not a dedicated cash collateral account and is not
subject to restrictions against access by the Borrower in excess of those set
forth by regulations promulgated by the Federal Reserve Board; and

(b) such deposit account is not intended by the Borrower or any Restricted
Subsidiary to provide collateral to the depositary institution;

(18) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Borrower and its Restricted
Subsidiaries in the ordinary course of business;

(19) Liens in respect of Production Payments and Reserve Sales;

 

-31-



--------------------------------------------------------------------------------

(20) Liens on pipelines and pipeline facilities that arise by operation of law;

(21) Liens arising from farmout, carried working interest, joint operating,
unitization, royalty, sales and similar agreements relating to the exploration
or development of, or production from, oil and gas properties entered into in
the ordinary course of business;

(22) Liens reserved in oil and gas mineral leases for bonus or rental payments
and for compliance with the terms of such leases;

(23) Liens arising under this Agreement in favor of the Administrative Agent for
its own benefit and similar Liens in favor of other trustees, agents and
representatives arising under instruments governing Indebtedness permitted to be
incurred under this Agreement, provided, however, that such Liens are solely for
the benefit of the trustees, agents or representatives in their capacities as
such and not for the benefit of the holders of the Indebtedness;

(24) Liens securing Hedging Obligations of the Borrower and its Restricted
Subsidiaries;

(25) Liens on and pledges of the Equity Interests of any Unrestricted Subsidiary
or any Joint Venture owned by the Borrower or any of its Restricted Subsidiary
to the extent securing Non-Recourse Debt of such Unrestricted Subsidiary or
Joint Venture;

(26) Liens upon specific items of inventory, receivables or other goods or
proceeds of the Borrower or any of its Restricted Subsidiaries securing such
Person’s obligations in respect of bankers’ acceptances or receivables
securitizations issued or created for the account of such Person to facilitate
the purchase, shipment or storage of such inventory, receivables or other goods
or proceeds and permitted by Section 6.9;

(27) Liens securing Indebtedness of the Borrower or any Guarantor to the extent
such Indebtedness constitutes Junior Lien Debt; provided that after giving
effect to such incurrence, the ratio of (x) Adjusted Consolidated Net Tangible
Assets (solely for purposes of this clause (27) references to the SEC guidelines
in the definition of Adjusted Consolidated Net Tangible Assets shall instead
refer to the Strip Price (after giving effect to (i) commodity derivatives
contracts in effect as of the date of determination and (ii) current estimates
of costs determined in good faith by the Borrower in light of prevailing market
conditions) but otherwise in accordance with SEC guidelines) to (y) the
aggregate principal amount of Secured Debt, together with any Permitted
Refinancing Indebtedness incurred to extend, refinance, renew, replace, defease
or refund such Secured Debt, (with the full amount of availability under Credit
Facilities being deemed to have been incurred on the date of determination and
with letters of credit being deemed to have a principal amount equal to the
maximum potential liability of the Borrower and its Subsidiaries thereunder)
that is then outstanding, determined after giving effect to such incurrence, is
at least 1.1 to 1.0; and

(28) Liens of the Borrower or any Subsidiary of the Borrower with respect to
Indebtedness that does not exceed in principal amount the greater of (a) $40.0
million at any one time outstanding and (b) 2.0% of the Adjusted Consolidated
Net Tangible Assets determined as of the date of the incurrence of such
Indebtedness after giving pro forma effect to such incurrence and the
application of proceeds therefrom.

 

-32-



--------------------------------------------------------------------------------

“Permitted Refinancing Indebtedness” means any Indebtedness of the Borrower or
any of its Restricted Subsidiaries issued in exchange for, or the net proceeds
of which are used to renew, refund, refinance, replace, defease or discharge
other Indebtedness of the Borrower or any of its Restricted Subsidiaries (other
than intercompany Indebtedness); provided that:

(1) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness being renewed, refunded, refinanced,
replaced, defeased or discharged (plus all accrued interest on the Indebtedness
and the amount of all fees and expenses, including premiums, incurred in
connection therewith);

(2) (a) if the final maturity date of the Indebtedness being extended, renewed,
refunded, refinanced, replaced, defeased or discharged is earlier than the final
repayment date of the Loans, the Permitted Refinancing Indebtedness has a final
maturity date no earlier than the final maturity date of the Indebtedness being
extended, renewed, refunded, discharged, refinanced, replaced or defeased, or

(b) if the final maturity date of the Indebtedness being extended, renewed,
refunded, refinanced, replaced, defeased or discharged is later than the final
repayment date of the Loans, the Permitted Refinancing Indebtedness has a final
maturity date at least 91 days later than the final repayment date of the Loans;

(3) if the Indebtedness being extended, renewed, refunded, refinanced, replaced,
defeased or discharged is subordinated in right of payment to the Loans, such
Permitted Refinancing Indebtedness is subordinated in right of payment to the
Loans on terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being extended, renewed, refunded,
refinanced, replaced, defeased or discharged; and

(4) such Indebtedness is incurred either by the Borrower or by the Restricted
Subsidiary who is the obligor on the Indebtedness being extended, renewed,
refunded, refinanced, replaced, defeased or discharged; provided, however, that
a Restricted Subsidiary that is also a Guarantor may guarantee Permitted
Refinancing Indebtedness incurred by the Borrower, whether or not such
Restricted Subsidiary was an obligor or guarantor of the Indebtedness being
renewed, refunded, refinanced, replaced, defeased or discharged.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

“Principals” means Tracy W. Krohn, his spouse, Laurie P. Krohn, and their
immediate family and descendants by blood or adoption.

“Priority Lien” means a Lien granted by the Borrower or any Guarantor in favor
of the Priority Lien Collateral Agent, at any time, upon any property of
Borrower or any Guarantor to secure Priority Lien Obligations.

“Priority Lien Collateral Agent” means the Existing RCF Agreement Agent (or
other Person designated by the Existing RCF Agreement Agent), or if the Existing
RCF Agreement ceases to exist, the collateral agent or other representative of
lenders or holders of Priority Lien Obligations designated pursuant to the terms
of the Priority Lien Documents and the Intercreditor Agreement.

 

-33-



--------------------------------------------------------------------------------

“Priority Lien Debt” means:

(1) Indebtedness of Borrower and the Guarantors under the Existing RCF Agreement
(including letters of credit (with outstanding letters of credit being deemed to
have a principal amount equal to the stated amount thereof) and reimbursement
obligations with respect thereto) that is subject to the Intercreditor Agreement
and permitted to be incurred and secured under each applicable Secured Debt
Document; and

(2) additional Indebtedness of Borrower and the Guarantors under any other
Credit Facility that is secured with the Existing RCF Agreement by a Priority
Lien that was permitted to be incurred and so secured under each applicable
Secured Debt Document; provided that, in the case of any Indebtedness referred
to in this clause (2), that:

(a) on or before the date on which such Indebtedness is incurred by Borrower and
the Guarantors, such Indebtedness is designated by the Borrower, in an Officer’s
Certificate delivered to the Priority Lien Collateral Agent and the collateral
trustee, as “Priority Lien Debt” for the purposes of the Secured Debt Documents;
provided that if such Series of Secured Debt is designated as “Priority Lien
Debt,” it cannot also be designated as Parity Lien Debt or Junior Lien Debt (or
any combination of the three);

(b) the collateral agent or other representative with respect to such
Indebtedness, the Priority Lien Collateral Agent, the collateral trustee, the
Borrower and each applicable Guarantor have duly executed and delivered the
Intercreditor Agreement (or a joinder to the Intercreditor Agreement or a new
Intercreditor Agreement substantially similar to the Intercreditor Agreement, as
in effect on the date of the indenture, and in a form reasonably acceptable to
each of the parties thereto); and

(c) all other requirements set forth in the Intercreditor Agreement as to the
confirmation, grant or perfection of the Priority Lien Collateral Agent’s Liens
to secure such Indebtedness or Liabilities in respect thereof are satisfied;

provided that all such Indebtedness (other than any DIP Financing (as defined in
the Intercreditor Agreement) that is permitted by the Intercreditor Agreement)
is pari passu in right of payment, it being understood that there may be
different tranches of Priority Lien Debt with different maturities and
amortization profiles, but the principal amount of Indebtedness under all such
tranches must in all other respects be pari passu in right of payment. Any such
Indebtedness (other than any such DIP Financing) that is not consistent with the
foregoing requirement for pari passu treatment in right of payment with the
revolving credit loans under the Priority Lien Documents shall not constitute
Priority Lien Debt.

“Priority Lien Documents” means the Existing RCF Agreement and any other Credit
Facility pursuant to which any Priority Lien Debt is incurred and the documents
pursuant to which Priority Lien Obligations are granted.

“Priority Lien Obligations” means the Priority Lien Debt and all other
Liabilities in respect of Priority Lien Debt, Hedging Obligations and Banking
Services Obligations, in each case, that are secured by the Priority Liens.

“Priority Lien Representative” means (1) the Priority Lien Collateral Agent or
(2) in the case of any other Series of Priority Lien Debt, the trustee, agent or
representative of the holders of such Series of Priority Lien Debt who maintains
the transfer register for such Series of Priority Lien Debt and is

 

-34-



--------------------------------------------------------------------------------

appointed as a representative of the Priority Lien Debt (for purposes related to
the administration of the Security Documents) pursuant to the credit agreement
or other agreement governing such Series of Priority Lien Debt.

“Production Payments” means, collectively, Dollar-Denominated Production
Payments and Volumetric Production Payments.

“Production Payments and Reserve Sales” means the grant or transfer by the
Borrower or a Restricted Subsidiary of the Borrower to any Person of a royalty,
overriding royalty, net profits interest, Production Payment or other interest
in oil and gas properties, reserves or the right to receive all or a portion of
the production or the proceeds from the sale of production attributable to such
properties, including any such grants or transfers pursuant to incentive
compensation programs on terms that are reasonably customary in the oil and gas
business for geologists, geophysicists and other providers of technical services
to the Borrower or a Subsidiary of the Borrower.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Proposed Change” is defined in Section 10.1(h).

“Proved Reserves” means “Proved Reserves” as defined in the Definitions for Oil
and Gas Reserves (the “Reserve Definitions”) promulgated by the Society of
Petroleum Engineers (or any generally recognized successor) as in effect at the
time in question.

“Public Lender” is defined in Section 10.18(b).

“Rating Agencies” means Moody’s and S&P; provided that if Moody’s or S&P shall
cease to rate the Loans for reasons outside the control of the Borrower, another
security rating agency selected by the Borrower that is nationally recognized in
the United States may be substituted therefore (a “Substitute Rating Agency”).

“Recipient” means the Administrative Agent, any Lender, or any other recipient
of any payment to be made by or on account of any obligation of the Borrower
hereunder or under any other Loan Document.

“Refinancing” means the Borrower’s repayment of approximately $292,500,000 of
revolving loans outstanding under the Existing RCF Agreement.

“Register” is defined in Section 2.9.

“Related Party” means any trust, corporation, partnership, limited liability
company or other entity, of which one or more of the Principals or other Related
Parties collectively Beneficially Own more than 50% of such entity.

“Release” means the release, deposit, disposal or leakage of any Hazardous
Material at, into, upon or under any land, water or air or otherwise into the
environment, including, without limitation, by means of burial, disposal,
discharge, emission, injection, leakage, seepage, dumping, pumping, pouring,
escaping, emptying or placement.

“Required Lenders” shall mean, at any time, Lenders the sum of whose outstanding
Loans at such time represents at least a majority of the sum of all outstanding
Loans of the Lenders.

 

-35-



--------------------------------------------------------------------------------

“Reserve Report” means one or more an engineering reports dated as of the
December 31st immediately prior to the determination date or, if the Borrower
elects to create and designate a mid-year report or reports as a “Reserve
Report” under this Agreement, the June 30th immediately prior to the
determination date (provided that if the Reserve Report as of the December 31st
immediately prior to the determination date is not available and the date of
determination is on or prior to the following March 31st, the Reserve Report
shall be as of the prior December 31st (or if the Borrower so elects or elected
to prepare and designate a mid-year reserve report as a “Reserve Report’, the
prior June 30th), in each case concerning all Oil and Gas Properties and
interests owned by the Borrower and the Restricted Subsidiaries which are
located in or offshore of the United States and which have attributable to them
proved oil or gas reserves, which, to the extent required by the Existing RCF
Agreement, shall be prepared by Netherland Sewell and Associates, Inc., or other
independent petroleum engineers chosen by the Borrower and reasonably acceptable
to the Administrative Agent. This report shall be reasonably satisfactory to the
Administrative Agent, shall take into account any “over-produced” status under
gas balancing arrangements, and shall contain information and analysis
comparable in scope to that contained in the reserve report of the Borrower
prepared by Netherland Sewell and Associates, Inc., dated January 30, 2015. This
report shall in each case be in the form delivered in accordance with the
requirements of the Existing RCF Agreement, or if there is no Existing RCF
Agreement requiring delivery of a Reserve Report, in form substantially
consistent as determined in good faith by the Borrower with the form of Reserve
Report required under the Existing RCF Agreement as in effect on the Closing
Date.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Payment” is defined in Section 6.7.

“Restricted Person” means any of Borrower and each Restricted Subsidiary of
Borrower.

“Restricted Subsidiary” of a Person means any Subsidiary of such Person that is
not an Unrestricted Subsidiary.

“S&P” means Standard & Poor’s Ratings Group (a division of McGraw-Hill, Inc.)
and any successor thereto that is a nationally-recognized rating agency.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
the Crimea region, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, any Person that is (a) listed on any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member, (b) located, organized or resident in a Sanctioned
Country or (c) directly or indirectly owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“SEC” means the Securities and Exchange Commission.

 

-36-



--------------------------------------------------------------------------------

“Secured Debt” means Priority Lien Debt, Parity Lien Debt and Junior Lien Debt.

“Secured Debt Documents” means the Priority Lien Documents, the Parity Lien
Documents and the Junior Lien Documents.

“Security Documents” means the Collateral Trust Agreement, each joinder
agreement required by the Collateral Trust Agreement, the Intercreditor
Agreement and all security agreements, pledge agreements, collateral
assignments, mortgages, deeds of trust, collateral agency agreements, control
agreements or other grants or transfers for security executed and delivered by
the Borrower or any Guarantor creating (or purporting to create) a Parity Lien
upon Collateral in favor of the Collateral Trustee, in each case, as amended,
modified, renewed, restated or replaced, in whole or in part, from time to time.

“Security Schedule” means Schedule 2 may be amended or otherwise modified with
the consent of the Administrative Agent.

“Security Termination” shall mean the payment in full in cash of all Obligations
(other than contingent indemnification obligations) and the termination of all
Commitments.

“Series of Junior Lien Debt” means, severally, each issue or series of Junior
Lien Debt for which a single transfer register is maintained.

“Series of Parity Lien Debt” means, severally, the Obligations and each other
issue or series of Parity Lien Debt for which a single transfer register is
maintained.

“Series of Priority Lien Debt” means, severally, the Indebtedness outstanding
under the Existing RCF Agreement and any other Credit Facility that constitutes
Priority Lien Debt.

“Series of Secured Debt” means each Series of Priority Lien Debt, each Series of
Parity Lien Debt and each Series of Junior Lien Debt.

“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act, as such Regulation is in effect on the Closing
Date.

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the original documentation
governing such Indebtedness, and will not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for the payment thereof.

“Strip Price” means, as of any date of determination, the forward month prices
for the most comparable hydrocarbon commodity applicable to such future
production month for a five year period (or such shorter period if forward month
prices are not quoted for a reasonably comparable hydrocarbon commodity for the
full five year period), with such prices held constant thereafter based on the
last quoted forward month price of such period, as such prices are (i) quoted on
the NYMEX (or its successor) as of the date of determination and (ii) adjusted
for energy content, quality and basis differentials; provided that with respect
to estimated future production for which prices are defined, within the meaning
of SEC guidelines, by contractual arrangements excluding escalations based upon
future conditions, then such contract prices shall be applied to future
production subject to such arrangements.

 

-37-



--------------------------------------------------------------------------------

“Subordinated Obligation” means any Indebtedness of the Borrower (whether
outstanding on the Closing Date or thereafter incurred) which is subordinate or
junior in right of payment to the Loans pursuant to a written agreement or any
Indebtedness of a Guarantor (whether outstanding on the Closing Date or
thereafter incurred) which is subordinate or junior in right of payment to its
guaranty of the Obligations pursuant to a written agreement, as the case may be.

“Subsidiary” means, with respect to any specified Person:

 

  (1) any corporation, association or other business entity of which more than
50% of the total voting power of shares of Capital Stock entitled (without
regard to the occurrence of any contingency and after giving effect to any
voting agreement or stockholders’ agreement that effectively transfers voting
power) to vote in the election of directors, managers or trustees of the
corporation, association or other business entity is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and

 

  (2) any partnership (a) the sole general partner or the managing general
partner of which is such Person or a Subsidiary of such Person or (b) the only
general partners of which are that Person or one or more Subsidiaries of that
Person (or any combination thereof).

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, withholdings (including backup withholding), assessments,
fees or other charges imposed by any governmental authority, including any
interest, penalties or additions to tax applicable thereto.

“Termination Event” means (a) the occurrence with respect to any ERISA Plan of a
reportable event described in Section 4043(c) of ERISA other than a reportable
event not subject to the provision for 30-day notice to the Pension Benefit
Guaranty Corporation pursuant to a waiver by such corporation under
Section 4043(a) of ERISA, or (b) the withdrawal of any ERISA Affiliate from an
ERISA Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA, or (c) the filing of a notice of intent
to terminate any ERISA Plan or the treatment of any ERISA Plan amendment as a
termination under Section 4041 of ERISA, or (d) the institution of proceedings
to terminate any ERISA Plan by the Pension Benefit Guaranty Corporation under
Section 4042 of ERISA, or (e) the withdrawal or partial withdrawal by any ERISA
Affiliate from a “multiemployer plan” as that term is defined in Section 4001 of
ERISA, or (f) any other event or condition which might constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any ERISA Plan.

“Transaction” shall mean, collectively, (i) the consummation of the Refinancing
(ii) the entering into of the Loan Documents on the Closing Date and the
incurrence of the Loans on such date, and (iii) the payment of all fees and
expenses in connection with the foregoing.

“Treasury Management Arrangement” means any agreement or other arrangement
governing the provision of treasury or cash management services, including
deposit accounts, overdraft, credit or debit card, funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services and other cash management services.

“Treasury Rate” means, with respect to the Loans as of any prepayment date, the
yield to maturity at the time of computation of United States Treasury
securities with a constant maturity (as compiled and published in the most
recent Federal Reserve Statistical Release H.15 (519) that has become

 

-38-



--------------------------------------------------------------------------------

publicly available at least two Business Days prior to the prepayment date (or,
if such Statistical Release is no longer published, any publicly available
source or similar market data) most nearly equal to the period from the
prepayment date to May 15, 2017; provided, however, that if the period from the
prepayment date to May 15, 2017 is not equal to the constant maturity of a
United States Treasury security for which a weekly average yield is given, the
Treasury Rate shall be obtained by linear interpolation (calculated to the
nearest one-twelfth of a year) from the weekly average yields of United States
Treasury securities for which such yields are given, except that if the period
from the prepayment date to the final maturity of the Loans is less than one
year, the weekly average yield on actually traded United States Treasury
securities adjusted to a constant maturity of one year shall be used. The
Borrower will (a) calculate the Treasury Rate on the second Business Day
preceding the applicable prepayment date and (b) on or prior to such prepayment
date file with the Administrative Agent an Officer’s Certificate setting forth
the Applicable Premium and the Treasury Rate and showing the calculation of each
in reasonable detail.

“Tribunal” means, in the case of all parties hereto, any government, any
arbitration panel, any court or any governmental department, commission, board,
bureau, agency or instrumentality of the United States of America or any state,
province, commonwealth, nation, territory, possession, county, parish, town,
township, village or municipality, whether now or hereafter constituted and/or
existing, and, solely in the case of Lender Parties, any foreign governmental
and supervisory authorities and central banks, whether now or hereafter
constituted and/or existing.

“Triggering Event” will be deemed to occur on the 30th day prior to the stated
maturity date of the Existing Notes, if on such date there are Existing Notes
(or Indebtedness which refinanced the Existing Notes that has a maturity date
prior to the date 91 days after the Maturity Date) outstanding with an aggregate
principal amount in excess of $50,000,000 that have not been repurchased,
redeemed, discharged, defeased or called for redemption under specified
arrangements.

“Triggering Event Offer” is defined in Section 2.6(b).

“Triggering Event Offer Notice” is defined in Section 2.6(b).

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower that is
designated by the Board of Directors of the Borrower as an Unrestricted
Subsidiary pursuant to a resolution of the Board of Directors, but only to the
extent that such Subsidiary:

(1) has no Indebtedness other than Non-Recourse Debt;

(2) except as permitted by Section 6.11 hereof, is not party to any agreement,
contract, arrangement or understanding with the Borrower or any Restricted
Subsidiary of the Borrower unless the terms of any such agreement, contract,
arrangement or understanding are no less favorable to the Borrower or such
Restricted Subsidiary than those that might be obtained at the time from Persons
who are not Affiliates of the Borrower;

(3) is a Person with respect to which neither the Borrower nor any of its
Restricted Subsidiaries has any direct or indirect obligation (a) to subscribe
for additional Equity Interests or (b) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results; and

(4) has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of the Borrower or any of its Restricted
Subsidiaries.

 

-39-



--------------------------------------------------------------------------------

“Volumetric Production Payments” means production payment obligations recorded
as deferred revenue in accordance with GAAP, together with all related
undertakings and obligations.

“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote (without regard to the
occurrence of any contingency) in the election of the Board of Directors of such
Person.

“Withholding Agent” means the Borrower and the Administrative Agent.

Section 1.2 Exhibits and Schedules; Additional Definitions. All Exhibits and
Schedules attached to this Agreement are a part hereof for all purposes.
Reference is hereby made to the Security Schedule for the meaning of certain
terms defined therein and used but not defined herein, which definitions are
incorporated herein by reference.

Section 1.3 Amendment of Defined Instruments. Unless the context otherwise
requires or unless otherwise provided in the relevant defined term or unless
otherwise provided herein the terms defined in this Agreement which refer to a
particular agreement, instrument or document also refer to and include all
renewals, extensions, modifications, amendments and restatements of such
agreement, instrument or document in accordance with the Loan Documents,
provided that nothing contained in this section shall be construed to authorize
any such renewal, extension, modification, amendment or restatement.

Section 1.4 References and Titles. All references in this Agreement to Exhibits,
Schedules, articles, sections, subsections and other subdivisions refer to the
Exhibits, Schedules, articles, sections, subsections and other subdivisions of
this Agreement unless expressly provided otherwise. Titles appearing at the
beginning of any subdivisions are for convenience only and do not constitute any
part of such subdivisions and shall be disregarded in construing the language
contained in such subdivisions. The words “this Agreement”, “this instrument”,
“herein”, “hereof”, “hereby”, “hereunder” and words of similar import refer to
this Agreement as a whole and not to any particular subdivision unless expressly
so limited. The phrases “this section” and “this subsection” and similar phrases
refer only to the sections or subsections hereof in which such phrases occur.
The word “or” is not exclusive, and the word “including” (in its various forms)
means “including without limitation”. Pronouns in masculine, feminine and neuter
genders shall be construed to include any other gender, and words in the
singular form shall be construed to include the plural and vice versa, unless
the context otherwise requires. All references to any Person shall be construed
to include such Person’s successors and assigns, provided such successors and
assigns are permitted by the Loan Documents.

Section 1.5 Calculations and Determinations. All calculations of interest under
the Loan Documents shall be made on the basis of actual days elapsed (including
the first day but excluding the last) and a year of 365 or 366 days, as
appropriate. Each determination by a Lender Party of amounts to be paid under
any of Sections 3.2 or 3.3 or any other matters which are to be determined
hereunder by a Lender Party shall, in the absence of manifest error, be
conclusive and binding. Unless otherwise expressly provided herein or unless
Required Lenders otherwise consent all financial statements and reports
furnished to any Lender Party hereunder shall be prepared and all financial
computations and determinations pursuant hereto shall be made in accordance with
GAAP.

 

-40-



--------------------------------------------------------------------------------

ARTICLE II - The Loans

Section 2.1 Commitments to Make Loans. Subject to the terms and conditions
hereof, each Lender that has a Commitment severally agrees to make a term loan
or term loans to Borrower (each a “Loan” and collectively, the “Loans”), which
Loans (i) shall be incurred pursuant to a single drawing on the Closing Date and
(ii) shall be denominated in U.S. dollars. Once repaid, Loans incurred hereunder
may not be re-borrowed.

Section 2.2 Requests for New Loans. The Borrower shall give the Administrative
Agent at the Administrative Agent’s office in New York, New York prior to 12:00
p.m. (New York City time) at least one Business Day’s prior notice of the Loans
to be incurred hereunder on the Closing Date. Such notice (a “Borrowing Notice”)
shall be irrevocable and shall be in writing, or by telephone promptly confirmed
in writing, in the form of Exhibit B, appropriately completed to
specify: (i) the aggregate principal amount of the Loans to be incurred pursuant
to such Borrowing and (ii) the date of such Borrowing (which shall be a Business
Day).

Upon receipt of the Borrowing Notice, Administrative Agent shall give each
Lender prompt notice of the terms thereof. Each Borrowing Notice shall be
irrevocable and binding on Borrower. If all conditions precedent to such Loans
have been met, each Lender will on the date requested promptly remit to
Administrative Agent at Administrative Agent’s office in New York, New York, the
amount of such Lender’s Loan in immediately available funds, and upon receipt of
such funds, unless to its actual knowledge any conditions precedent to such
Loans have been neither met nor waived as provided herein, Administrative Agent
shall promptly make such Loans available to Borrower. Unless Administrative
Agent shall have received prompt notice from a Lender that such Lender will not
make available to Administrative Agent such Lender’s Loan, Administrative Agent
may in its discretion assume that such Lender has made such Loan available to
Administrative Agent in accordance with this section and Administrative Agent
may if it chooses, in reliance upon such assumption, make such Loan available to
Borrower. If and to the extent such Lender shall not so make its new Loan
available to Administrative Agent, such Lender and Borrower severally agree to
pay or repay to Administrative Agent within three days after demand the amount
of such Loan together with interest thereon, for each day from the date such
amount was made available to Borrower until the date such amount is paid or
repaid to Administrative Agent, with interest at (i) the Federal Funds Rate, if
such Lender is making such payment and (ii) the interest rate applicable to the
Loans at such time, if Borrower is making such repayment. If neither such Lender
nor Borrower pay or repay to Administrative Agent such amount within such
three-day period, Administrative Agent shall in addition to such amount be
entitled to recover from such Lender and from Borrower, on demand, interest
thereon at the interest rate set forth in Section 2.8(b), calculated from the
date such amount was made available to Borrower. The failure of any Lender to
make any Loan to be made by it hereunder shall not relieve any other Lender of
its obligation hereunder, if any, to make its Loan, but no Lender shall be
responsible for the failure of any other Lender to make any new Loan to be made
by such other Lender.

Section 2.3 Use of Proceeds. Borrower shall use the proceeds of all Loans to
fund in whole, or in part, the Transaction. In no event shall the funds from any
Loan be used directly or indirectly by any Person (a) for personal, family,
household or agricultural purposes or (b) for the purpose, whether immediate,
incidental or ultimate, of purchasing, acquiring or carrying any “margin stock”
or any “margin securities” (as such terms are defined respectively in Regulation
T, U and X promulgated by the Board of Governors) or to extend credit to others
directly or indirectly for the purpose of purchasing or carrying

 

-41-



--------------------------------------------------------------------------------

any such margin stock or margin securities, in each case in violation of
Regulation T, U or X or (c) for the acquisition of any Person unless such
acquisition has been approved by the board of directors, management committee or
partners, as the case may be of such Person. Borrower represents and warrants
that Borrower is not engaged principally, or as one of Borrower’s important
activities, in the business of extending credit to others for the purpose of
purchasing or carrying such margin stock or margin securities.

Section 2.4 Optional Prepayments.

(a) At any time prior to May 15, 2017, the Borrower may on any one or more
occasions prepay up to 35% of the aggregate principal amount of Loans at a
prepayment price of 109.00% of the principal amount thereof, plus accrued and
unpaid interest to, but not including the prepayment date with an amount of cash
not greater than the net proceeds of one or more Equity Offerings; provided
that:

(i) at least 65% in aggregate principal amount of Loans remains outstanding
immediately after the occurrence of such prepayment; and

(ii) each such prepayment must occur within 90 days of the date of the closing
of the related Equity Offering.

(b) Except pursuant to paragraphs (a) or (d) of this Section 2.4 or
Section 2.6(c)(v), the Loans may not be prepaid at the Borrower’s option prior
to May 15, 2017.

(c) On or after May 15, 2017, the Borrower may prepay all or a part of the Loans
upon not less than three Business Days’ notice, at the prepayment prices
(expressed as percentages of principal amount) set forth below plus accrued and
unpaid interest on the Loans prepaid to, but not including, the applicable
prepayment date, if prepaid during the twelve-month period beginning on May 15
of the years indicated below:

 

Year

   Percentage  

2017

     104.50 % 

2018

     102.25 % 

2019 and thereafter

     100.00 % 

(d) At any time prior to May 15, 2017, the Borrower may also prepay all or a
part of the Loans, upon not less than three Business Days’ prior written notice
to Administrative Agent, at a prepayment price equal to 100% of the principal
amount of Loans prepaid plus the Applicable Premium as of, and accrued and
unpaid interest, if any, to, but not including the date of prepayment, subject
to the rights of Lenders on the relevant record date to receive interest due on
an interest payment date that is on or prior to the prepayment date.

(e) Prepayments with Equity Offering proceeds as described above may, at the
Borrower’s discretion, be conditioned upon completion of the related Equity
Offering.

(f) Any prepayment pursuant to this Section 2.4 shall be made pursuant to the
provisions of Sections 3.1 through 3.6 hereof.

Section 2.5 Mandatory Prepayments. The Borrower is not required to make
mandatory prepayment or sinking fund payments with respect to the Loans.

 

-42-



--------------------------------------------------------------------------------

Section 2.6 Offers to Purchase.

(a) In the event that, pursuant to Section 6.10 hereof, the Borrower is required
to commence an Asset Sale Offer, it will comply with the following procedures
specified below (collectively, an “Asset Sale Offer”): (A) the Borrower shall
deliver a notice (each, an “Asset Sale Offer Notice”) to the Administrative
Agent (for distribution to the Lenders) irrevocably and unconditionally offering
to repay the Loans with the then applicable Excess Proceeds, which notice shall
set forth (i) the date of the proposed consummation of such Asset Sale Offer
(which shall be no later than the fifth Business Day following delivery of the
respective Asset Sale Offer Notice), (ii) the last Business Day on which such
Asset Sale Offer may be accepted or declined (which shall in no event be later
than the date occurring three Business Days after the date of delivery of such
Asset Sale Offer Notice) and (iii) the aggregate principal amount of the Loans
subject to such Asset Sale Offer and (B) the Borrower shall repay Loans of those
Lenders that have accepted the Borrower’s respective Asset Sale Offer, with such
repayment of Loans to be applied in accordance with the requirements of
Section 3.1. Notwithstanding the foregoing provisions of this Section 2.6(a),
the Borrower and its Subsidiaries, the Administrative Agent and the Lenders
hereby agree that nothing in this Agreement shall be understood to mean or
suggest that the Loans subject to an Asset Sale Offer constitute “securities”
for purposes of either the Securities Act or the Securities Exchange Act. For
the avoidance of doubt, each Asset Sale Offer shall be made to the Lenders, and
to any applicable Other Offer Parties pursuant to Section 6.10 and the aggregate
amount of the Loans subject to any Asset Sale Offer that is also made to Other
Offer Parties shall be an amount of Excess Proceeds that is proportionate to the
then aggregate outstanding principal amount of the Loans relative to the then
outstanding principal amount of relevant Indebtedness of the applicable Other
Offer Parties. In addition, if the offer requirements or mechanics applicable to
such other Indebtedness are not consistent with the procedures set forth above
for an Asset Sale Offer, the Borrower and the Administrative Agent may agree to
change the procedures for such Asset Sale Offer from those set forth above
provided that (x) no change may be made with respect to the amount of the Loans
subject to the Asset Sale Offer and (y) such procedures shall be clearly set out
in the relevant Asset Sale Offer Notice.

(b) Upon the occurrence of a Triggering Event, the Borrower shall be required to
commence a Triggering Event Offer in accordance with the following procedures (a
“Triggering Event Offer”): (A) the Borrower shall deliver within five Business
Days from the occurrence of a Triggering Event a notice (a “Triggering Event
Offer Notice”) to the Administrative Agent (for distribution by posting or
otherwise to the Lenders) irrevocably and unconditionally offering to repay all
the outstanding Loans at a repayment price in cash equal to 100% of the
aggregate principal amount of Loans repaid plus accrued and unpaid interest, if
any, on the Loans repaid to the date of repayment which notice shall set forth
(i) the date of the proposed consummation of such Triggering Event Offer (which
shall be no later than the fifth Business Day following delivery of the
respective Triggering Event Offer Notice), (ii) the last Business Day on which
such Triggering Event Offer may be accepted or declined (which shall in no event
be later than the date occurring three Business Days after the date of delivery
of such Triggering Event Offer Notice) and (B) the Borrower shall repay Loans of
those Lenders that have accepted the Borrower’s respective Triggering Event
Offer, with such repayment of Loans to be applied in accordance with the
requirements of Section 3.1. Notwithstanding the foregoing provisions of this
Section 2.6(b), the Borrower and its Subsidiaries, the Administrative Agent and
the Lenders hereby agree that nothing in this Agreement shall be understood to
mean or suggest that the Loans subject to a Triggering Event Offer constitute
“securities” for purposes of either the Securities Act or the Securities
Exchange Act.

(c) Upon the occurrence of a Change of Control, each Lender will have the right
to require the Borrower to make an offer (a “Change of Control Offer”) to repay
all or any part (equal to $1,000 or an integral multiple of $1,000) of that
Lender’s Loans at a repayment price in cash equal to 101% of the aggregate
principal amount of Loans repaid plus accrued and unpaid interest, if any, on
the Loans repaid to the date of repayment (the “Change of Control Payment”).

(i) Within thirty days following any Change of Control, the Borrower will
provide a notice to the Administrative Agent that will be posted or otherwise
distributed to the Lenders describing the transaction or transactions that
constitute the Change of Control and stating:

(A) that a Change of Control Offer is being made pursuant to this Section 2.6(c)
and that all Loans offered for repayment prior to the expiration of the Change
of Control Offer will be accepted for repayment;

 

-43-



--------------------------------------------------------------------------------

(B) the repayment price and the repayment date, which shall be no earlier than
30 days and no later than 60 days from the date such notice is delivered (the
“Change of Control Payment Date”);

(C) that any Loans not repaid will continue to accrue interest; and

(D) that, unless the Borrower defaults in the payment of the Change of Control
Payment, all Loans repaid pursuant to the Change of Control Offer will cease to
accrue interest after the Change of Control Payment Date; and

(E) that Lenders will be entitled to withdraw their election if the
Administrative Agent receives, not later than the close of business on the
second Business Day preceding the Change of Control Payment Date, a telegram,
telex, facsimile transmission or letter setting forth the name of the Lender,
the principal amount of Loans offered for repayment, and a statement that such
Lender is withdrawing his election to have its Loans repaid; and

(ii) Promptly following the expiration of the Change of Control Offer, the
Borrower will, to the extent lawful, repay all Loans or portions thereof elected
to be repaid pursuant to the Change of Control Offer in accordance with
Section 3.1;

(iii) Notwithstanding anything to the contrary in this Section 2.6(c), the
Borrower will not be required to make a Change of Control Offer upon a Change of
Control if (1) a third party makes the Change of Control Offer in the manner, at
the time and otherwise in compliance with the requirements set forth in this
Section 2.6(c) applicable to a Change of Control Offer made by the Borrower and
repays all Loans properly submitted for repayment and not withdrawn under the
Change of Control Offer, or (2) notice of prepayment has been given pursuant to
Section 3.1 unless and until there is a default in payment of the applicable
prepayment price.

(iv) A Change of Control Offer may be made in advance of a Change of Control,
and conditioned upon the occurrence of such Change of Control, if a definitive
agreement is in place for the Change of Control at the time of making the Change
of Control Offer.

(v) In the event that holders of not less than 90% of the aggregate principal
amount of the outstanding Loans accept a Change of Control Offer and the
Borrower (or the third party making the Change of Control Offer as described
above) repays all of the Loans held by such Lenders, the Borrower will have the
right, upon not less than three Business Days prior notice, given not more than
30 days following the repayment pursuant to the Change of Control Offer
described above, to prepay all of the Loans that remain outstanding following
such repayment at a

 

-44-



--------------------------------------------------------------------------------

repayment price equal to the Change of Control Payment plus, to the extent not
included in the Change of Control Payment, accrued and unpaid interest on the
Loans that remain outstanding, to, but not including, the date of prepayment.

(vi) Notwithstanding the foregoing provisions of this Section 2.6(c), the
Borrower and its Subsidiaries, the Administrative Agent and the Lenders hereby
agree that nothing in this Agreement shall be understood to mean or suggest that
the Loans subject to a Change of Control Offer constitute “securities” for
purposes of either the Securities Act or the Securities Exchange Act.

Section 2.7 Maturity Date Borrower shall repay in full in cash the unpaid
principal amount of all Loans on the Maturity Date, or such earlier date as may
be required in accordance with the terms hereof.

Section 2.8 Interest. (a) The Borrower agrees to pay interest in respect of the
unpaid principal amount of each Loan from the date of Borrowing thereof until
the maturity thereof (whether by acceleration or otherwise) at a rate per annum
equal to 9.00%.

(b) The Borrower will pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal at the rate equal to
1% per annum in excess of the then applicable interest rate on the Loans to the
extent lawful; it will pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue installments of interest
(without regard to any applicable grace period) at the same rate to the extent
lawful. Interest that accrues under this Section 2.8(b) shall be payable on
demand.

(c) Accrued (and theretofore unpaid) interest shall be payable (x) semi-annually
in arrears on each Payment Date, (y) on the date of any repayment or prepayment
in full of all outstanding Loans, and (z) at maturity (whether by acceleration
or otherwise) and, after such maturity, on demand.

Section 2.9 Register; Notes. The Register shall be maintained on the following
terms.

(a) The Borrower hereby designates the Administrative Agent to serve as the
Borrower’s agent, solely for the purpose of this clause, to maintain a register
(the “Register”) on which the Administrative Agent will record each Lender’s
name and address, Commitments, the Loans made by each Lender and each repayment
in respect of the principal amount (and stated interest) of the Loans, annexed
to which the Administrative Agent shall retain a copy of each Assignment and
Acceptance delivered to the Administrative Agent pursuant to Section 10.6.
Failure to make any recordation, or any error in such recordation, shall not
affect any Restricted Person’s Obligations. The entries in the Register shall be
conclusive, in the absence of manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person in whose name a
Loan is registered as the owner thereof for the purposes of all Loan Documents,
notwithstanding notice or any provision herein to the contrary. Any assignment
or transfer of a Commitment or the Loans made pursuant hereto (including an
assignment or transfer to an Affiliated Lender) shall be registered in the
Register only upon delivery to the Administrative Agent of an Assignment and
Acceptance that has been executed by the requisite parties pursuant to
Section 10.6. No assignment or transfer of a Lender’s Commitment or Loans shall
be effective unless such assignment or transfer shall have been recorded in the
Register by the Administrative Agent as provided in this Section 2.9.

 

-45-



--------------------------------------------------------------------------------

(b) The Borrower agrees that, upon the request of any Lender, the Borrower will
execute and deliver to such Lender a Note evidencing the Loans made by, and
payable to, such Lender in a maximum principal amount equal to such Lender’s
Loans. The Borrower hereby irrevocably authorizes each Lender to make (or cause
to be made) appropriate notations on the grid attached to such Lender’s Note (or
on any continuation of such grid), which notations, if made, shall evidence,
inter alia, the date of, the outstanding principal amount of, and the interest
rate applicable to the Loans evidenced thereby. Such notations shall, to the
extent not inconsistent with notations made by the Administrative Agent in the
Register, be conclusive and binding on each Restricted Person absent manifest
error; provided that, the failure of any Lender to make any such notations shall
not limit or otherwise affect any Obligations of any Restricted Person.

(c) Interest on each Note shall accrue and be due and payable as provided herein
and therein, (subject to the applicability of Section 2.8(b) and limited by the
provisions of Section 10.9).

Section 2.10 Fees.

In addition to all other amounts due to Administrative Agent under the Loan
Documents, Borrower will pay fees to Administrative Agent as described in a
letter agreement dated as of May 11, 2015 between Administrative Agent and
Borrower.

ARTICLE III - Payments to Lenders

Section 3.1 General Procedures. Unless otherwise expressly provided in a Loan
Document, Borrower will make each payment which it owes under the Loan Documents
to Administrative Agent at its New York office (in accordance with the then
effective wire instructions provided by Administrative Agent to Borrower) for
the account of the Lender Party to whom such payment is owed. Each such payment
must be received by Administrative Agent not later than 12:00 noon, New York
City time, on the date such payment becomes due and payable, in lawful money of
the United States of America, without set-off, deduction (except for any
deduction for Taxes as described in Section 3.3(a)) or counterclaim, and in
immediately available funds. Any payment received by Administrative Agent after
such time will be deemed to have been made on the next following Business Day.
Should any such payment become due and payable on a day other than a Business
Day, the maturity of such payment shall be extended to the next succeeding
Business Day, and, in the case of a payment of principal or past due interest,
interest shall accrue and be payable thereon for the period of such extension as
provided in the Loan Document under which such payment is due. Each payment
under a Loan Document shall be due and payable at the place provided therein
and, if no specific place of payment is provided, shall be due and payable at
the place of payment of Administrative Agent’s New York office or as otherwise
directed by Administrative Agent. Administrative Agent shall promptly remit in
same day funds to each Lender Party its share, if any, of such payments received
by Administrative Agent for the account of such Lender Party. Administrative
Agent may, subject to the Intercreditor Agreement and the Collateral Trust
Agreement, and upon direction of the Required Lenders shall, apply all amounts
received pursuant to any exercise of remedies under the Loan Documents
(including from proceeds of collateral securing the Obligations) or under
applicable law upon receipt thereof to the Obligations as follows:

(a) first, for the payment of all fees and expenses of Administrative Agent and
its counsel which are then due until such amounts are paid in full (and, to the
extent such amounts received are proceeds from the foreclosure or other sale of
real property, for the payment of all fees and expenses of the trustee, if
applicable);

 

-46-



--------------------------------------------------------------------------------

(b) then for the payment of all other Obligations which are then due (and if
such money is insufficient to pay all such Obligations, first to any
reimbursements due Administrative Agent under Section 10.4 until such amounts
are paid in full, second to the payment of all interest on the Loans then due on
a pro rata basis until such amounts are paid in full, third to the payment of
all principal on the Loans on a pro rata basis until such amounts are paid in
full, and fourth to the payment of all other Obligations then due in proportion
to the amounts thereof, or as Lender Parties shall otherwise agree) until such
amounts are paid in full;

(c) then for the prepayment of any other Obligations, if any until such amounts
are paid in full; and

(d) last, to the Borrower or any other Person as directed by a court of
competent jurisdiction.

All payments applied to principal or interest on any Loan shall be applied first
to any interest then due and payable, then to principal then due and payable,
and last to any prepayment of principal and interest in compliance with Sections
2.4 and 2.5. All distributions of amounts described in any of subsections (b),
(c) or (d) above shall be made by Administrative Agent pro rata to each Lender
Party then owed Obligations described in such subsection (or subclause thereof)
in proportion to all amounts owed to all Lender Parties which are described in
such subsection (or subclause thereof).

Section 3.2 Capital Reimbursement. If either (a) the introduction or
implementation of or the compliance with or any change in or in the
interpretation of any Law, or (b) the introduction or implementation of or the
compliance with any request, directive or guideline from any central bank or
other governmental authority (whether or not having the force of Law) affects or
would affect the amount of capital or liquidity required or expected to be
maintained by any Lender Party (or any assignee of such Lender Party) or any
corporation controlling any Lender Party (or its assignee), then, upon demand by
such Lender Party, Borrower will pay to Administrative Agent for the benefit of
such Lender Party, from time to time as specified by such Lender Party, such
additional amount or amounts which such Lender Party shall reasonably determine
to be appropriate to compensate such Lender Party or any corporation controlling
such Lender Party in light of such circumstances, to the extent that such Lender
Party reasonably determines that the amount of any such capital would be
increased or the rate of return on any such capital would be reduced by or in
whole or in part based on the existence of the face amount of such Lender
Party’s Loans or commitments under this Agreement; provided that,
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by any Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a change in
law, regardless of the date enacted, adopted or issued.

Section 3.3 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any Taxes
except as required by applicable law. If any applicable law requires the
deduction or withholding of any Taxes from such payments, then (i) in the case
of Indemnified Taxes or Other Taxes, the sum payable shall be increased as
necessary so that after making all required deductions of Indemnified Taxes or
Other Taxes (including deductions of Indemnified Taxes or Other Taxes applicable
to additional sums payable under this Section 3.3(a)), the Administrative Agent
or Lender (as the case may be) receives an amount equal to the sum it

 

-47-



--------------------------------------------------------------------------------

would have received had no such deductions been made, and (ii) the applicable
Withholding Agent shall make all deductions required by applicable law and shall
pay the full amount deducted to the relevant governmental authority in
accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
governmental authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender within
10 days after written demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes paid by the Administrative Agent or such Lender, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant governmental authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a governmental authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such governmental authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments made under any Loan Document shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate. In addition, any Lender, if requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.3(e)(i)(A)(1), Section 3.3(h) and Section 3.3.(i) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

Without limiting the generality of the foregoing, (i) a Foreign Lender, that is
entitled to an exemption from or reduction of withholding tax under the law of
the jurisdiction in which the Borrower is located, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement or any
other Loan Document shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate. Without limiting the generality of the
foregoing:

(A) each Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the

 

-48-



--------------------------------------------------------------------------------

date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner.

(B) each Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(f) If the Administrative Agent or a Lender determines, in its reasonable
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this

 

-49-



--------------------------------------------------------------------------------

Section 3.3, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 3.3 with respect to the Indemnified Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender and without interest (other than any interest
paid by the relevant governmental authority with respect to such refund);
provided, that the Borrower, upon the request of the Administrative Agent or
such Lender, or agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant governmental
authority) to the Administrative Agent, such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
governmental authority. Notwithstanding anything to the contrary in this
paragraph (f), in no event will the Lender or the Administrative Agent be
required to pay any amount to the Borrower pursuant to this paragraph (f) the
payment of which would place such Lender or the Administrative Agent in a less
favorable net after-Tax position than such person would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require the Administrative Agent or any Lender to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(g) Each Lender agrees to indemnify and hold harmless the Borrower or
Administrative Agent, as applicable, from any United States taxes, penalties,
interest and other expenses, costs and losses incurred or payable by (i) the
Borrower or the Administrative Agent as a result of such Lender’s failure to
submit any form or certificate that it is required to provide pursuant to this
Section 3.3, (ii) the Borrower or the Administrative Agent as a result of their
reliance on any such form or certificate which such Lender has provided to them
pursuant to this Section 3.3, or (iii) the Borrower or the Administrative Agent
as a result of a failure by the Lender to maintain a Participant Register
pursuant to Section 10.06(a).

(h) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (h), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(i) U.S. Lenders. Any Lender that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax.

(j) Administrative Agent Documentation. On or before effective time of this Term
Loan Credit Agreement, Morgan Stanley Senior Funding, Inc. shall (and any
successor or replacement Administrative Agent shall, on or before the date on
which it becomes the Administrative Agent hereunder), deliver to the Borrower
two duly executed originals of either (i) IRS Form W-9, or (ii) IRS

 

-50-



--------------------------------------------------------------------------------

Form W-8ECI (with respect to any payments to be received on its own behalf) and
IRS Form W-8IMY (for all other payments), establishing that the Borrower can
make payments to the Administrative Agent without deduction or withholding of
any Taxes imposed by the United States, including Taxes imposed under FATCA.

Section 3.4 Change of Applicable Lending Office. Each Lender Party agrees that,
upon the occurrence of any event giving rise to the operation of any of Sections
3.2 or 3.3 with respect to such Lender Party, it will, if requested by Borrower,
use reasonable efforts (subject to overall policy considerations of such Lender
Party) to designate another Lending Office, provided that such designation is
made on such terms that such Lender Party and its Lending Office suffer no
economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of any such section.
Nothing in this section shall affect or postpone any of the obligations of
Borrower or the rights of any Lender Party provided in any of Sections 3.2 or
3.3.

Section 3.5 Replacement of Lenders. If any Lender Party seeks reimbursement for
increased costs under any of Sections 3.2 or 3.3, or if any Lender Party becomes
a Non-Consenting Lender pursuant to Section 10.1, then within ninety days
thereafter and provided no Event of Default then exists, Borrower shall have the
right (unless such Lender Party withdraws its request for additional
compensation) to replace such Lender Party or Non-Consenting Lender by requiring
such Lender Party or Non-Consenting Lender to assign its Loans, Notes and its
Commitments hereunder to an Eligible Transferee reasonably acceptable to
Administrative Agent and to Borrower, provided that: (i) all Obligations of
Borrower owing to such Lender Party or Non-Consenting Lender being replaced
(including such increased costs, but excluding principal and accrued interest on
the Notes being assigned) shall be paid in full to such Lender Party or
Non-Consenting Lender concurrently with such assignment, and (ii) the
replacement Eligible Transferee shall purchase the Loans, Notes and Commitments
being assigned by paying to such Lender Party or Non-Consenting Lender a price
equal to the principal amount thereof, plus accrued and unpaid interest thereon.
In connection with any such assignment Borrower, Administrative Agent, such
Lender Party or Non-Consenting Lender and the replacement Eligible Transferee
shall otherwise comply with Section 10.6. Notwithstanding the foregoing rights
of Borrower under this section, however, Borrower may not replace any Lender
Party which seeks reimbursement for increased costs under any of Sections 3.2 or
3.3, unless Borrower is at the same time replacing all Lender Parties which are
then seeking such compensation. In connection with any such replacement of a
Lender Party or Non-Consenting Lender, Borrower shall pay all outstanding and
unpaid costs and expenses due to such Lender Party or Non-Consenting Lender
hereunder.

Section 3.6 Participants. If a Lender has assigned a participation in its Loans
or commitment hereunder to another Person in accordance with Section 10.6, any
amount otherwise payable by Borrower to such Lender under Section 3.3 (in this
section called “Increased Costs”), shall include that portion of the Increased
Costs determined by such Lender to be allocable to the amount of any interest or
participation transferred by such Lender in such Lender’s Loan or commitments
under this Agreement; provided that, for the avoidance of doubt, the amount of
the Increased Costs shall not exceed the amount that would be due if such Lender
had not assigned any participation.

ARTICLE IV - Conditions Precedent to Lending

Section 4.1 Closing Date. The obligations of the Lenders to make Loans hereunder
shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 10.1):

(a) The Administrative Agent (or its counsel) shall have received:

(A) This Agreement and any other Loan Documents that the Restricted Persons are
to execute in connection herewith.

 

-51-



--------------------------------------------------------------------------------

(B) For each Lender requesting a Note, a Note payable to such Lender or its
registered assigns.

(C) Executed copies of each Security Document listed on the Security Schedule,
together with,

(1) subject to the Intercreditor Agreement, certificates representing the
Capital Stock pledged pursuant to the Security Documents, accompanied by undated
stock powers executed in blank, or evidence that such certificates and related
stock powers were delivered to the Priority Lien Collateral Agent;

(2) proper financing statements, duly prepared for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect the liens and security interests
created under the Security Documents covering the Collateral; and

(3) completed lien searches, dated on or before the date hereof, listing all
effective financing statements filed in the jurisdictions referred to in clause
(B) above that name any Loan Party as debtor, together with copies of such other
financing statements.

(D) The following certificates of the Loan Parties:

(1) An Officer’s Certificate of each Loan Party, which shall contain the names
and signatures of the officers of the respective Loan Party authorized to
execute Loan Documents to which it is a party and which shall certify to the
truth, correctness and completeness of the following, which shall be exhibits
attached thereto: (1) a copy of resolutions duly adopted by the Board of
Directors of such Loan Party and in full force and effect at the time this
Agreement is entered into, authorizing the execution of this Agreement and the
other Loan Documents delivered or to be delivered in connection herewith and the
consummation of the transactions contemplated herein and therein, (2) a copy of
the charter documents of such Loan Party and all amendments thereto, certified
by the appropriate official of Borrower’s state of organization, and (3) a copy
of any bylaws of such Loan Party; and

(2) A “Compliance Certificate” delivered by the Borrower, of even date with such
Loan, in which the officers signatory thereto certify to the satisfaction of the
conditions set out in Section 4.1.

(3) A perfection certificate in form and substance reasonably satisfactory to
the Administrative Agent dated as of the Closing Date.

(E) A certificate (or certificates) of the due formation, valid existence and
good standing of each Loan Party in its state of organization, issued by the
appropriate authorities of such jurisdiction.

 

-52-



--------------------------------------------------------------------------------

(F) A Borrowing Notice.

(G) A favorable opinion of Vinson & Elkins L.L.P., special New York and Texas
counsel for the Loan Parties, in form and substance reasonably satisfactory to
Administrative Agent, as to customary matters, including without limitation,
valid existence, due authorization, execution and delivery, enforceability,
compliance with applicable laws, non-contravention, perfection, and investment
company act matters.

(H) Certificates or binders evidencing insurance for each of the Borrower and
its Restricted Subsidiaries in effect on the Closing Date in form and substance
reasonably satisfactory to the Administrative Agent.

(I) A completed Disclosure Schedule.

(J) A solvency certificate from the chief financial officer of the Borrower in
form and substance reasonably acceptable to the Administrative Agent.

(K) All documentation and other information required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the Patriot Act.

(L) The Intercreditor Agreement and the Collateral Trust Agreement shall have
been duly executed and delivered by each party thereto, and shall be in full
force and effect.

(b) Substantially simultaneously with the initial funding of the Loans on the
Closing Date, the Refinancing shall have been consummated.

(c) Administrative Agent and Arrangers shall have received payment of all
commitment, facility, agency and other fees required to be paid to any Lender
Party pursuant to any Loan Documents or any commitment or fee letters between or
among the Borrower and any of the Administrative Agent or Arrangers heretofore
entered into and all fees and disbursements of their counsel then due such
counsel.

(d) No Material Adverse Change shall have occurred to, and no event or
circumstance shall have occurred that could cause a Material Adverse Change to,
Borrower’s Consolidated financial condition or businesses since December 31,
2014.

(e) There shall be no litigation pending or, to the knowledge of the Borrower or
any of its Subsidiaries, threatened litigation, action, proceeding,
investigation or labor controversy which purports to affect the legality,
validity or enforceability of any Loan Document.

(f) All representations and warranties contained herein and in any Loan Document
shall be true and correct in all material respects as of the date of such Loan
(it being understood and agreed that (x) any such representation or warranty
that is qualified as to “materiality”, “Material Adverse Change” or similar
language shall be true and correct in all respects on such date and (y) any such
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects (or all
respects, as the case may be) only as of such specified date) as if such
representations and warranties had been made as of the date of such Loan.

(g) No Default or Event of Default shall exist at the date of such Loan or would
result from the making of such proposed Loan.

 

-53-



--------------------------------------------------------------------------------

ARTICLE V - Representations and Warranties

To confirm each Lender Party’s understanding concerning Restricted Persons and
Restricted Persons’ businesses, properties and obligations and to induce each
Lender Party to enter into this Agreement and to extend credit hereunder,
Borrower represents and warrants to each Lender Party that as of the Closing
Date:

Section 5.1 No Default. No Restricted Person is in default in the performance of
any of the covenants and agreements contained in any Loan Document. No event has
occurred and is continuing which constitutes a Default.

Section 5.2 Organization and Good Standing. Each Restricted Person is duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization, having all powers and governmental approvals
required to carry out the transactions contemplated hereby. Each Restricted
Person is duly qualified, in good standing, and authorized to do business in all
other jurisdictions within the United States wherein the character of the
properties owned or held by it or the nature of the business transacted by it
makes such qualification necessary, except as would not cause a Material Adverse
Change. Each Restricted Person has taken all actions and procedures customarily
taken in order to enter, for the purpose of conducting business or owning
property, each jurisdiction outside the United States wherein the character of
the properties owned or held by it or the nature of the business transacted by
it makes such actions and procedures desirable, except as would not cause a
Material Adverse Change.

Section 5.3 Authorization. Each Loan Party has duly taken all action necessary
to authorize the execution and delivery by it of the Loan Documents to which it
is a party and to authorize the consummation of the transactions contemplated
thereby and the performance of its obligations thereunder. Borrower is duly
authorized to borrow funds hereunder.

Section 5.4 No Conflicts or Consents. The execution and delivery by the various
Loan Parties of the Loan Documents to which each is a party, the performance by
each of its obligations under such Loan Documents and the consummation of the
transactions contemplated by the various Loan Documents, do not and will not
(a) conflict with any provision of (i) any Law, (ii) the organizational
documents of any Restricted Person, or (iii) any agreement, judgment, license,
order or permit applicable to or binding upon any Restricted Person other than,
in the case of (i) and (iii), such conflicts that could not reasonably be
expected to cause a Material Adverse Change, (b) result in the acceleration of
any Indebtedness owed by any Restricted Person, or (c) result in or require the
creation of any Lien upon any assets or properties of any Restricted Person
except as expressly contemplated in the Loan Documents. Except for those which
have already been obtained or as expressly contemplated in the Loan Documents,
no consent, approval, authorization or order of, and no notice to or filing
with, any Tribunal or third party is required in connection with the execution,
delivery or performance by any Restricted Person of any Loan Document or to
consummate any transactions contemplated by the Loan Documents.

Section 5.5 Enforceable Obligations. This Agreement is, and the other Loan
Documents when duly executed and delivered will be, legal, valid and binding
obligations of each Restricted Person which is a party hereto or thereto,
enforceable in accordance with their terms except as such enforcement may be
limited by bankruptcy, insolvency or similar Laws of general application
relating to the enforcement of creditors’ rights.

 

-54-



--------------------------------------------------------------------------------

Section 5.6 Initial Financial Statements. The Initial Financial Statements
fairly present in all material respects Borrower’s Consolidated financial
position at the respective dates thereof and the Consolidated results of
Borrower’s operations and Borrower’s Consolidated cash flows for the respective
periods thereof. Since the date of the Initial Financial Statements no Material
Adverse Change has occurred, except as reflected in the Disclosure Schedule. All
Initial Financial Statements were prepared in accordance with GAAP.

Section 5.7 Other Obligations and Restrictions. No Restricted Person has any
outstanding Liabilities of any kind (including contingent obligations, tax
assessments, and unusual forward or long-term commitments) which is, in the
aggregate, material to Borrower or material with respect to Borrower’s
Consolidated financial condition and not shown in the Initial Financial
Statements or disclosed in the Disclosure Schedule. Except as shown in the
Initial Financial Statements or disclosed in the Disclosure Schedule, no
Restricted Person is subject to or restricted by any franchise, contract, deed,
charter restriction, or other instrument or restriction which could reasonably
be expected to cause a Material Adverse Change.

Section 5.8 Full Disclosure. No certificate, statement or other written
information delivered herewith or heretofore by any Restricted Person to any
Lender Party in connection with the negotiation of this Agreement or in
connection with any transaction contemplated hereby, when taken as a whole
together with the Borrower’s filings with the SEC contains any untrue statement
of a material fact or omits to state any material fact known to any Restricted
Person (other than industry-wide risks normally associated with the types of
businesses conducted by Restricted Persons) necessary to make the statements
contained herein or therein not misleading in any material respect as of the
date made or deemed made. There is no fact known to any Restricted Person (other
than industry-wide risks normally associated with the types of businesses
conducted by Restricted Persons) that has not been disclosed to the
Administrative Agent in writing which could reasonably be expected to cause a
Material Adverse Change.

Section 5.9 Litigation. Except as disclosed in the Initial Financial Statements
or in the Disclosure Schedule or in the Borrower’s filings with the SEC:
(a) there are no actions, suits or legal, equitable, arbitrative or
administrative proceedings pending, or to the knowledge of any Restricted Person
threatened, against any Restricted Person before any Tribunal which could
reasonably be expected to cause a Material Adverse Change, and (b) there are no
outstanding judgments, injunctions, writs, rulings or orders by any such
Tribunal against any Restricted Person or any Restricted Person’s stockholders,
partners, directors or officers which could reasonably be expected to cause a
Material Adverse Change.

Section 5.10 Labor Disputes and Acts of God. Except as disclosed in the
Disclosure Schedule, neither the business nor the properties of any Restricted
Person has been affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance), which
could reasonably be expected to cause a Material Adverse Change.

Section 5.11 ERISA Plans and Liabilities. Except as disclosed in the Initial
Financial Statements or in the Disclosure Schedule, no Termination Event has
occurred with respect to any ERISA Plan and all ERISA Affiliates are in
compliance with ERISA except for any non-compliance that would not reasonably be
expected to cause a Material Adverse Change. No ERISA Affiliate is required to
contribute to, or has any other absolute or contingent liability in respect of,
any “multiemployer plan,” as defined in Section 4001 of ERISA, which could
reasonably be expected to cause a Material Adverse Change. Except as set forth
in the Disclosure Schedule: (i) no “waived funding deficiency” (as defined in
Section 412(c)(3) of the Internal Revenue Code of 1986, as amended) exists

 

-55-



--------------------------------------------------------------------------------

with respect to any ERISA Plan, and (ii) the current value of each ERISA Plan’s
benefits does not exceed the current value of such ERISA Plan’s assets available
for the payment of such benefits by more than $2,000,000.

Section 5.12 Environmental Matters. Except as disclosed in the Initial Financial
Statements or in the Disclosure Schedule or in the Borrower’s filings with the
SEC, or that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Change: (a) Restricted Persons are conducting
their businesses in compliance with all Environmental Laws, and have and are in
compliance with all material licenses and permits required under any such
Environmental Laws; (b) none of the Restricted Persons has received express
notice that any of their operations or properties is the subject of a pending
Environmental Claim and to the best of Borrower’s knowledge no Environmental
Claims have been threatened; (c) no Restricted Person (and to the best knowledge
of Borrower, no other Person) has filed any notice under any Environmental Law
that any Restricted Person improperly Released, or improperly stored or
disposed, of any Hazardous Materials or that any Hazardous Materials have been
improperly Released, or are improperly stored or disposed of, upon any real
property of any Restricted Person which alleged improper matter referenced in
such notice has not been fully resolved consistent with Environmental Laws;
(d) no Restricted Person has transported or arranged for the transportation of
any Hazardous Material to any location which to the knowledge of Borrower is
(i) listed on the National Priorities List (“Superfund List”) under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, or listed on any analogous state Superfund List; and (e) no Restricted
Person otherwise has any known contingent liability under any Environmental Laws
or as a result of a Release of any Hazardous Materials.

Section 5.13 Names and Places of Business and State of Incorporation or
Formation. No Restricted Person has, during the preceding five years, had, been
known by, or used any other trade or fictitious name, except as disclosed in the
Disclosure Schedule. Except as otherwise indicated in the Disclosure Schedule,
the chief executive office and principal place of business of each Restricted
Person are (and for the preceding five years have been) located at the address
of Borrower set out in Section 10.3. Except as indicated in the Disclosure
Schedule, no Restricted Person has any other office or place of business. The
Disclosure Schedule identifies the true and correct states of incorporation or
formation of each Restricted Person.

Section 5.14 Borrower’s Subsidiaries. Borrower does not presently have any
Subsidiary or own any stock in any other corporation or association, except
those listed in the Disclosure Schedule (which shall identify whether or not a
Subsidiary is a Guarantor). Neither Borrower nor any Restricted Person is a
member of any general or limited partnership, joint venture or association of
any type whatsoever except (a) those listed in the Disclosure Schedule, and
(b) associations, joint ventures or other relationships whose businesses are
limited to the exploration, development and operation of oil, gas or mineral
properties and interests owned directly by the parties in such associations,
joint ventures or relationships. Borrower owns, directly or indirectly, the
equity interest in each of its Subsidiaries which is indicated in the Disclosure
Schedule. All Subsidiaries of Borrower as of the Closing Date of this Agreement
are identified in the Disclosure Schedule.

Section 5.15 Title to Properties; Licenses. Each Restricted Person has good and
defensible title to all of its material properties and assets, free and clear of
all Liens other than Permitted Liens and of all material impediments to the use
of such properties and assets in such Restricted Person’s business, except that
no representation or warranty is made with respect to any oil, gas or mineral
property or interest to which no proved oil or gas reserves are properly
attributed. Each Restricted Person possesses all licenses, permits, franchises,
patents, copyrights, trademarks and trade names, and other intellectual property
(or otherwise possesses the right to use such intellectual property

 

-56-



--------------------------------------------------------------------------------

without violation of the rights of any other Person) which are necessary to
carry out its business as presently conducted and as presently proposed to be
conducted hereafter, and no Restricted Person is in violation in any material
respect of the terms under which it possesses such intellectual property or the
right to use such intellectual property.

Section 5.16 Government Regulation. Neither Borrower nor any Guarantor is
subject to regulation under the Investment Company Act of 1940 (as any of the
preceding acts have been amended).

Section 5.17 Solvency. Upon the execution of the Loan Documents by the Loan
Parties and the consummation of the transactions contemplated hereby and the
making of each Loan, each of Borrower and the Restricted Persons on a
consolidated basis will be solvent (as such term is used in applicable
bankruptcy, liquidation, receivership, insolvency or similar laws).

Section 5.18 Taxes. The Borrower and each of its Subsidiaries has filed all tax
returns and reports required by law to have been filed by it and has paid all
taxes due and owing and has paid all taxes shown to be due on any assessment
received to the extent that such taxes have become due and payable (except any
such taxes that are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books), except where the failure to file any such returns
or reports or to pay any such taxes could not reasonably be expected to cause a
Material Adverse Change.

Section 5.19 Restriction on Liens. Except as could not reasonably be expected to
result in a Material Adverse Change, neither the Borrower nor any of its
Subsidiaries is a party to any material agreement or arrangement or subject to
any order, judgment, writ or decree, that either restricts or purports to
restrict its ability to grant Liens to the Administrative Agent and the Lenders
on or in respect of their properties to secure the Obligations and the Loan
Documents.

Section 5.20 Hedging Transactions. Item 5.20 of the Disclosure Schedule sets
forth, a true and complete list of all Hedging Contracts (including commodity
price swap agreements, forward agreements or contracts of sale which provide for
prepayment for deferred shipment or delivery of oil, gas or other commodities)
of the Borrower and each Restricted Subsidiary, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark to market value thereof, all credit support agreements
relating thereto (including any margin required or supplied) and the
counterparty to each such agreement.

Section 5.21 Maintenance of Properties. Except for such acts or failures to act
as could not be reasonably expected to result in a Material Adverse Change, the
Oil and Gas Properties (and properties unitized therewith) have been maintained,
operated and developed in a good and workmanlike manner and in conformity with
all applicable laws and all rules, regulations and orders of all duly
constituted authorities having jurisdiction and in conformity with the
provisions of all leases, subleases or other contracts comprising a part of the
Hydrocarbon Interests and other contracts and agreements forming a part of the
Oil and Gas Properties; specifically in this connection, except for those as
could not be reasonably expected to result in a Material Adverse Change, none of
the wells comprising a part of the Oil and Gas Properties (or properties
unitized therewith) owned by the Borrower or any of the Subsidiaries is deviated
from the vertical more than the maximum permitted by applicable laws,
regulations, rules and orders, and such wells are, in fact, bottomed under and
are producing from, and the well bores are wholly within, the Oil and Gas
Properties (or in the case of wells located on properties unitized therewith,
such unitized properties) owned by the Borrower or any of the Subsidiaries.

 

-57-



--------------------------------------------------------------------------------

Section 5.22 Compliance with Laws and Agreements. Except as could not reasonably
be expected to cause a Material Adverse Change, each of the Borrower and its
Restricted Subsidiaries is in compliance with all laws, regulations and orders
of any governmental authority (except for Environmental Laws covered under
Section 5.12) applicable to it or its property and all material obligations it
is required to perform under the terms of each indenture, mortgage, deed of
trust, security agreement, lease, franchise, agreement, contract or other
instrument or obligation to which it is a party or by which it or any of its
properties is bound, in all material respects.

Section 5.23 Anti-Corruption Laws and Sanctions.

(a) Borrower represents that neither the Borrower nor any of its Subsidiaries
nor any director or officer, nor, to the Borrower’s knowledge, any employee,
agent, affiliate or representative of the Borrower or any of its Subsidiaries,
is a Sanctioned Person, or is owned or controlled by or acting on behalf of a
Person that is a Sanctioned Person that would result in a violation of
Sanctions.

(b) The Borrower represents that it will not, directly or indirectly, use the
proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any Person:

(A) to fund or facilitate any activities or business of or with any Sanctioned
Person or in any Sanctioned Country; or

(B) in any other manner that will result in a violation of Sanctions or any
Anti-Corruption Laws by any Person (including any Person participating in the
Loans, whether as underwriter, advisor, investor or otherwise) or in any Person
becoming a Sanctioned Person.

(c) Neither the Borrower nor any of its Subsidiaries, nor any director or
officer, nor, to the Borrower’s knowledge, any employee, agent, affiliate or
representative of the Borrower or of any of its Subsidiaries, has taken any
action in furtherance of an offer, payment, promise to pay, or authorization or
approval of the payment or giving of money, property, gifts or anything else of
value, directly or indirectly, to any “government official” (including any
officer or employee of a government or government-owned or controlled entity or
of a public international organization, or any person acting in an official
capacity for or on behalf of any of the foregoing, or any political party or
party official or candidate for political office) to influence official action
or secure an improper advantage; and the Borrower and its Subsidiaries and
Affiliates have conducted their businesses in compliance with Anti-Corruption
Laws.

(d) The operations of the Borrower and its Subsidiaries are and have been
conducted at all times in material compliance with all applicable Anti-Terrorism
Laws and Sanctions, and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Borrower
or any of its Subsidiaries with respect to the Anti-Terrorism Laws or Sanctions
is pending or, to the best knowledge of the Borrower, threatened.

(e) No Borrowing, use of proceeds or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law, any Anti-Terrorism Law or
applicable Sanctions.

Section 5.24 Compliance of Laws. The Borrower will maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions.

 

-58-



--------------------------------------------------------------------------------

ARTICLE VI - Covenants

To conform with the terms and conditions under which each Lender Party is
willing to have credit outstanding to Borrower, and to induce each Lender Party
to enter into this Agreement and extend credit hereunder, Borrower warrants,
covenants and agrees to the following (and Borrower agrees to cause all of its
Restricted Subsidiaries to comply with the following) until Security
Termination, unless Required Lenders have previously agreed otherwise:

Section 6.1 Reports.

(a) So long as any Loans are outstanding, the Borrower will file with the SEC
for public availability, within 30 days of the time periods specified in the
SEC’s rules and regulations (unless the SEC will not accept such a filing, in
which case the Borrower will furnish to the Administrative Agent, within the
time periods specified in the SEC’s rules and regulations):

(i) all quarterly and annual reports that would be required to be filed with the
SEC on Forms 10-Q and 10-K if the Borrower were required to file such reports;
and

(ii) all current reports that would be required to be filed with the SEC on Form
8-K if the Borrower were required to file such reports.

(b) All such reports will be prepared in all material respects in accordance
with all of the rules and regulations applicable to such reports. Each annual
report on Form 10-K will include an audit report on the Borrower’s consolidated
financial statements by a nationally recognized firm of independent accountants.
The Borrower will conduct a conference call for Lenders and any prospective
assignee or participant to discuss the information furnished pursuant to the
previous paragraph no later than three business days after furnishing any
information pursuant to Section 6.1(a)(i).

(c) If, at any time, the Borrower is no longer subject to the periodic reporting
requirements of the Exchange Act for any reason, the Borrower will nevertheless
continue filing the reports specified in the preceding paragraphs of this
covenant with the SEC within the time periods specified above unless the SEC
will not accept such a filing. The Borrower will not take any action for the
purpose of causing the SEC not to accept any such filings. If, notwithstanding
the foregoing, the SEC will not accept the Borrower’s filings for any reason,
the Borrower will post the reports referred to in the preceding paragraphs on
its website within 30 days of the time periods that would apply if the Borrower
were required to file those reports with the SEC.

(d) If the Borrower has designated any of its Subsidiaries as Unrestricted
Subsidiaries, then, to the extent material as determined by the Board of
Directors of the Borrower in good faith, the quarterly and annual financial
information required by the preceding paragraphs will include a reasonably
detailed presentation, either on the face of the financial statements or in the
footnotes thereto, and in Management’s Discussion and Analysis of Financial
Condition and Results of Operations, of the financial condition and results of
operations of the Borrower and its Restricted Subsidiaries separate from the
financial condition and results of operations of the Unrestricted Subsidiaries
of the Borrower.

Section 6.2 Compliance Certificate.

(a) The Borrower shall deliver to the Administrative Agent, within 90 days after
the end of each fiscal year, an Officer’s Certificate stating that a review of
the activities of the Borrower and its Subsidiaries during the preceding fiscal
year has been made under the supervision of the signing Authorized Officer with
a view to determining whether the Borrower has kept, observed, performed and

 

-59-



--------------------------------------------------------------------------------

fulfilled its obligations under the Loan Documents, and further stating, as to
each such Authorized Officer signing such certificate, that to the best of his
or her knowledge the Borrower has kept, observed, performed and fulfilled each
and every covenant contained in the Loan Documents and is not in default in the
performance or observance of any of the terms, provisions and conditions of the
Loan Documents (or, if a Default or Event of Default has occurred, describing
all such Defaults or Events of Default of which he or she may have knowledge and
what action the Borrower is taking or proposes to take with respect thereto) and
that to the best of his or her knowledge no event has occurred and remains in
existence by reason of which payments on account of the principal of or
interest, if any, on the Loans is prohibited or if such event has occurred, a
description of the event and what action the Borrower is taking or proposes to
take with respect thereto.

(b) So long as any of the Loans are outstanding, the Borrower will deliver to
the Administrative Agent, within five days of any Authorized Officer becoming
aware of any Default or Event of Default, an Officer’s Certificate specifying
such Default or Event of Default and what action the Borrower is taking or
proposes to take with respect thereto.

Section 6.3 Taxes. The Borrower will pay, and will cause each of its
Subsidiaries to pay, prior to delinquency, all material taxes, assessments, and
governmental levies except such as are contested in good faith and by
appropriate proceedings or where the failure to effect such payment is not
adverse in any material respect to the Lenders.

Section 6.4 Stay, Extension of Usury Laws. Each Loan Party covenants (to the
extent that it may lawfully do so) that it will not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law wherever enacted, now or at any time hereafter
in force, that may affect the covenants or the performance of this Agreement;
and the Borrower and each of the Guarantors (to the extent that it may lawfully
do so) hereby expressly waives all benefit or advantage of any such law, and
covenants that it will not, by resort to any such law, hinder, delay or impede
the execution of any power herein granted to the Administrative Agent, but will
suffer and permit the execution of every such power as though no such law has
been enacted.

Section 6.5 Corporate Existence. Subject to Article VII hereof, so long as any
of the Loans shall remain outstanding, the Borrower will at all times do or
cause to be done all things necessary to preserve and keep in full force and
effect its corporate existence.

Section 6.6 Insurance.

(a) The Borrower and the Guarantors shall:

(i) keep their properties insured at all times by financially sound and
reputable insurers;

(ii) maintain such other insurance, to such extent and against such risks (and
with such deductibles, retentions and exclusions), including fire and other
risks insured against by extended coverage and coverage for acts of terrorism,
as is customary with companies in the same or similar businesses operating in
the same or similar locations, including public liability insurance against
claims for personal injury or death or property damage occurring upon, in, about
or in connection with the use of any properties owned, occupied or controlled by
them; and

(iii) maintain such other insurance as may be required by law.

(b) Upon the request of the Collateral Trustee, the Borrower and the Guarantors
will furnish to the Collateral Trustee information as to their property and
liability insurance carriers. Within 60 days of the Closing Date, the Borrower
will use its reasonable efforts to cause the holders of Parity Lien Obligations,
as a class, to be named as additional insureds on all general liability
insurance policies of the Borrower and the Guarantors, and the Collateral
Trustee to be named as loss payee on all property and casualty insurance
policies of the Borrower and the Guarantors that insure the Collateral.

 

-60-



--------------------------------------------------------------------------------

Section 6.7 Restricted Payments.

(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly:

(1) declare or pay any dividend or make any other payment or distribution on
account of the Borrower’s or any of its Restricted Subsidiaries’ Equity
Interests (including, without limitation, any dividend payment or distribution
made by the Borrower or any of its Restricted Subsidiaries in connection with
any merger or consolidation involving the Borrower or any of its Restricted
Subsidiaries) or to the direct or indirect holders of the Borrower’s or any of
its Restricted Subsidiaries’ Equity Interests in their capacity as such (other
than dividends or distributions payable in Equity Interests (other than
Disqualified Stock) of the Borrower and other than dividends or distributions
payable to the Borrower or a Restricted Subsidiary of the Borrower);

(2) purchase, redeem or otherwise acquire or retire for value (including without
limitation, any such purchase, redemption, acquisition or retirement made in
connection with any merger or consolidation involving the Borrower) any Equity
Interests of the Borrower or any direct or indirect parent of the Borrower;

(3) make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value prior to the Stated Maturity thereof, any
Subordinated Obligation (excluding the purchase or other acquisition of any
Subordinated Obligation in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity payment, in each case due within one
year of the date of purchase or other acquisition); or

(4) make any Restricted Investment (all such payments and other actions set
forth in clauses (1) through (4) above being collectively referred to as
“Restricted Payments”),

unless, at the time of and after giving effect to such Restricted Payment:

(i) no Default or Event of Default has occurred and is continuing or would occur
as a consequence of such Restricted Payment;

(ii) the Borrower would, at the time of such Restricted Payment and after giving
pro forma effect thereto as if such Restricted Payment had been made at the
beginning of the applicable four-quarter period, have been permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage
Ratio test set forth in Section 6.9(a) hereof; and

(iii) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and its Restricted Subsidiaries since
the Closing Date (excluding Restricted Payments permitted by clauses (2), (3),
(4), (5), (6), (7), (9) or (10) of paragraph (b) of this Section 6.7), is equal
to or less than the sum, without duplication of the following:

(A) 50% of the Consolidated Net Income of the Borrower for the period (taken as
one accounting period) from April 1, 2015 to the end of the Borrower’s most
recently ended fiscal quarter for which internal financial statements are
available at the time of such Restricted Payment (but in any event not less than
zero dollars); plus

 

-61-



--------------------------------------------------------------------------------

(B) 100% of the aggregate net cash proceeds and 100% of the Fair Market Value of
securities or other property other than cash received that is used or useful in
the Oil and Gas Business by the Borrower since the Closing Date from the sale of
Equity Interests of the Borrower (other than Disqualified Stock) or as a
contribution to the Borrower’s common equity capital or from the sale of
convertible or exchangeable Disqualified Stock or convertible or exchangeable
debt securities of the Borrower that have been converted or exchanged for such
Equity Interests (other than Equity Interests (or Disqualified Stock or debt
securities) sold to a Subsidiary of the Borrower or to an employee stock
ownership plan, option plan or similar trust to the extent such sale to an
employee stock ownership plan, option plan or similar trust is financed by loans
from or guaranteed the Borrower or any of its Restricted Subsidiaries unless
such loans have been repaid with cash on or prior to the date of determination);
plus

(C) the amount equal to the net reduction in Restricted Investments made by the
Borrower or any of its Restricted Subsidiaries in any Person since the Closing
Date resulting from:

(i) repurchases or redemptions of such Restricted Investments by such Person,
proceeds realized upon the sale of such Restricted Investment to a purchaser
other than the Borrower or a Subsidiary or the Borrower, repayments of loans or
advances or other transfers of assets (including by way of dividend or
distribution) by such Person to the Borrower or any Restricted Subsidiary of the
Borrower; or

(ii) the redesignation of any Unrestricted Subsidiary as a Restricted Subsidiary
(valued in each case at the Fair Market Value of the Borrower’s Investment in
such Unrestricted Subsidiary at the time of redesignation) not to exceed the
amount of Investments previously made by the Borrower or any Restricted
Subsidiary of the Borrower in such Unrestricted Subsidiary,

which amount in each case under this clause (C) was included in the calculation
of the amount of Restricted Payments; provided, however, that no amount will be
included under this clause (C) to the extent it is already included in
Consolidated Net Income; plus

(D) 50% of any dividends received by the Borrower or a Restricted Subsidiary of
the Borrower that is a Guarantor after the Closing Date from an Unrestricted
Subsidiary of the Borrower, to the extent that such dividends were not otherwise
included in the Consolidated Net Income of the Borrower for such period.

(b) The provisions of this Section 6.7 hereof will not prohibit:

(1) the payment of any dividend within 90 days after the date of declaration of
the dividend or the consummation of any irrevocable redemption within 60 days
after the date of giving of the redemption notice, as the case may be, if at the
date of declaration or notice, the dividend or redemption payment would have
complied with the provisions of this Agreement;

 

-62-



--------------------------------------------------------------------------------

(2) the making of any Restricted Payment since the Closing Date in exchange for,
or out of the net cash proceeds of the substantially concurrent sale (other than
to a Subsidiary of the Borrower) of, Equity Interests of the Borrower (other
than Disqualified Stock and other than Equity Interests issued or sold to an
employee stock ownership plan, option plan or similar trust to the extent such
sale to an employee stock ownership plan, option plan or similar trust is
financed by loans from or guaranteed by the Borrower or any of its Restricted
Subsidiaries unless such loans have been repaid with cash on or prior to the
date of determination) or from the substantially concurrent contribution of
common equity capital to the Borrower; provided that the amount of any such net
cash proceeds that are utilized for any such Restricted Payment will be excluded
from clause (a)(iii)(B) of this Section 6.7 hereof;

(3) the repurchase, redemption, defeasance or other acquisition or retirement
for value since the Closing Date of Subordinated Obligations in exchange for, or
with the net cash proceeds from a substantially concurrent incurrence of,
Permitted Refinancing Indebtedness;

(4) the payment since the Closing Date of any dividend (or, in the case of any
partnership or limited liability company, any similar distribution) by a
Restricted Subsidiary of the Borrower to the holders of its Equity Interests on
a pro rata basis;

(5) so long as no Default has occurred and is continuing or would be caused
thereby, the repurchase, redemption or other acquisition or retirement for value
since the Closing Date of any Equity Interests of the Borrower or any Restricted
Subsidiary of the Borrower held by any of the Borrower’s (or any of its
Restricted Subsidiaries’) current or former directors or employees pursuant to
any director or employee equity subscription agreement, stock option agreement
or restricted stock agreement; provided that the aggregate price paid for all
such repurchased, redeemed, acquired or retired Equity Interests may not exceed
$5.0 million in any twelve-month period (with unused amounts in any 12-month
period being permitted to be carried over into succeeding 12-month periods);
provided, further, that the amounts in any 12-month period may be increased by
an amount not to exceed (A) the cash proceeds received by the Borrower or any of
its Restricted Subsidiaries from the sale of the Borrower’s Equity Interests
(other than Disqualified Stock) to any such directors or employees that occurs
after the Closing Date (provided that the amount of such cash proceeds utilized
for any such repurchase, retirement or other acquisition or retirement will be
excluded from clause (a)(iii)(B) of this Section 6.7 hereof) plus (B) the cash
proceeds of key man life insurance policies received by the Borrower and its
Restricted Subsidiaries after the Closing Date;

(6) so long as no Default has occurred and is continuing or would be caused
thereby, the repurchase, redemption or other acquisition or retirement for value
since the Closing Date of any Equity Interests of the Borrower or any Restricted
Subsidiary of the Borrower held by any of the Borrower’s (or any of its
Restricted Subsidiaries’) current or former directors or employees in connection
with the exercise or vesting of any equity compensation (including, without
limitation, stock options, restricted stock and phantom stock) or made in order
to satisfy the Borrower’s or such Restricted Subsidiary’s tax withholding
obligation with respect to such exercise or vesting;

 

-63-



--------------------------------------------------------------------------------

(7) so long as no Default has occurred and is continuing or would be caused
thereby, repurchases of Subordinated Obligations at a purchase price not greater
than (i) 101% of the principal amount of such Subordinated Obligations in the
event of a Change of Control or (ii) 100% of the principal amount of such
Subordinated Obligations in the event of an Asset Sale, in each case plus
accrued and unpaid interest, in connection with any change of control offer or
asset sale offer required by the terms of such Subordinated Obligations, but
only if:

(a) in the case of a Change of Control, the Borrower has first complied with and
fully satisfied its obligations under Section 2.6(c) (including without
limitation the repayment of all Loans in connection therewith); or

(b) in the case of an Asset Sale, the Borrower has complied with and fully
satisfied its obligations in accordance with Section 6.10 (including without
limitation the repayment of all Loans in connection therewith);

(8) the repurchase, redemption or other acquisition or retirement for value of
Capital Stock of the Borrower representing fractional shares of such Capital
Stock in connection with a merger, consolidation or other combination involving
the Borrower or any other transaction permitted by this Agreement;

(9) Restricted Payments of the type referred to in clauses (1) or (2) of the
first paragraph of Section 6.7(a) in an amount up to $60.0 million for each
twelve-month period following the Closing Date, with any unused portion of such
amount in any such period to be carried forward to succeeding twelve-month
periods;

(10) other Restricted Payments in an aggregate amount not to exceed $50.0
million since the Closing Date; and

(11) the declaration and payment of regularly scheduled or accrued dividends to
holders of any class or series of Disqualified Stock of the Borrower or any
Restricted Subsidiary of the Borrower issued on or after the Closing Date in
accordance with the Fixed Charge Coverage Ratio test described in Section 6.9
hereof.

(c) The amount of all Restricted Payments (other than cash) will be the Fair
Market Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Borrower or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment. The Fair
Market Value of any assets or securities that are required to be valued by this
Section 6.7 will be evidenced by an Officer’s Certificate delivered to the
Administrative Agent within five Business Days of the making of the Restricted
Payment, together with a copy of any related resolution of the Board of
Directors of the Borrower. Such Officer’s Certificate shall state that the
Restricted Payment is permitted by this Section 6.7. For purposes of determining
compliance with this Section 6.7, in the event that a Restricted Payment meets
the criteria of more than one of the exceptions described in (1) through
(11) above or is entitled to be made pursuant to the first paragraph of this
Section 6.7, the Borrower shall, in its sole discretion, classify such
Restricted Payment, or later classify, reclassify or re-divide all or a portion
of such Restricted Payment, in any manner that complies with this Section 6.7.

 

-64-



--------------------------------------------------------------------------------

Section 6.8 Dividend and Other Payment Restrictions Affecting Subsidiaries

(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create or permit to exist or become
effective any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary to:

(1) pay dividends or make any other distributions on its Capital Stock to the
Borrower or any of its Restricted Subsidiaries, or pay any indebtedness owed to
the Borrower or any of its Restricted Subsidiaries;

(2) make loans or advances to the Borrower or any of its Restricted
Subsidiaries; or

(3) sell, lease or transfer any of its properties or assets to the Borrower or
any of its Restricted Subsidiaries.

(b) The restrictions in this Section 6.8 hereof will not apply to encumbrances
or restrictions existing under or by reason of:

(1) agreements governing Existing Indebtedness and Credit Facilities as in
effect on the Closing Date and any amendments, restatements, modifications,
renewals, supplements, increases, refundings, replacements or refinancings of
those agreements; provided that the amendments, restatements, modifications,
renewals, supplements, increases, refundings, replacements or refinancings are
not materially more restrictive, taken as a whole, with respect to such dividend
and other payment encumbrances or restrictions than those contained in those
agreements on the Closing Date;

(2) this Agreement and the other Loan Documents;

(3) applicable law, rule, regulation, order, approval, permit or similar
restriction;

(4) any instrument governing Indebtedness or Capital Stock of a Person acquired
by the Borrower or any of its Restricted Subsidiaries as in effect at the time
of such acquisition (except to the extent such Indebtedness or Capital Stock was
incurred in connection with or in contemplation of such acquisition), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person, or the property or assets of the
Person, so acquired; provided that, in the case of Indebtedness, such
Indebtedness was permitted by the terms of this Agreement to be incurred;

(5) customary non-assignment provisions in contracts, leases and licenses
(including, without limitation, licenses of intellectual property) entered into
in the ordinary course of business;

(6) purchase money obligations for property (including Capital Stock) acquired
in the ordinary course of business, Capital Lease Obligations and mortgage
financings that impose restrictions on the property purchased or leased of the
nature described in clause (a)(3) of Section 6.8 hereof;

(7) any agreement for the sale or other disposition of assets, including without
limitation an agreement for the sale or other disposition of the Capital Stock
or assets of a Restricted Subsidiary that restricts distributions by the
applicable Restricted Subsidiary pending the sale or other disposition;

 

-65-



--------------------------------------------------------------------------------

(8) Liens permitted to be incurred under the provisions of Section 6.12 hereof
that limit the right of the debtor to dispose of the assets subject to such
Liens;

(9) provisions limiting the disposition or distribution of assets or property in
joint venture agreements, asset sale agreements, sale-leaseback agreements,
stock sale agreements and other similar agreements entered into (a) in the
ordinary course of business consistent with past practice or (b) with the
approval of the Borrower’s Board of Directors, which limitations are applicable
only to the assets or property that are the subject of such agreements;

(10) other Indebtedness of the Borrower or any of its Restricted Subsidiaries
permitted to be incurred pursuant to an agreement entered into subsequent to the
Closing Date in accordance with Section 6.9; provided that the provisions of
such agreement relating to such dividend and other payment encumbrances or
restrictions taken as a whole are not materially more restrictive, as determined
by the Board of Directors or the Borrower in good faith, than those provisions
contained in the agreements governing Existing Indebtedness and the Existing RCF
Agreement, in each case as in effect on the Closing Date;

(11) the issuance of preferred stock by a Restricted Subsidiary or the payment
of dividends thereon in accordance with Section 6.9 and the terms thereof;
provided that issuance of such preferred stock was made in accordance and the
terms of such preferred stock do not expressly restrict the ability of a
Restricted Subsidiary to pay dividends or make any other distributions on its
Capital Stock (other than requirements to pay dividends or liquidation
preferences on such preferred stock prior to paying any dividends or making any
other distributions on such other Capital Stock);

(12) supermajority voting requirements existing under corporate charters,
bylaws, stockholders’ agreements and similar documents and agreements;

(13) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(14) encumbrances or restrictions contained in Hedging Obligations permitted
from time to time under this Agreement; and

(15) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business.

Section 6.9 Incurrence of Indebtedness and Issuance of Preferred Stock.

(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently or otherwise,
with respect to (collectively, “incur”) any Indebtedness (including Acquired
Debt), and the Borrower will not issue any Disqualified Stock and will not
permit any of its Restricted Subsidiaries to issue any shares of preferred
stock; provided, however, that the Borrower and the Restricted Subsidiaries may
incur Indebtedness (including Acquired Debt) or issue Disqualified Stock or
preferred stock of a Restricted Subsidiary, if the Fixed Charge Coverage Ratio
for the Borrower’s most recently ended four full fiscal quarters for which
internal financial statements are available immediately preceding the date on
which such additional Indebtedness is incurred or such Disqualified Stock or
preferred stock of a Restricted Subsidiary is issued, as the case may be, would
have been at least 2.0 to 1.0, determined on a pro forma basis (including a pro
forma application of the net proceeds therefrom), as if the additional
Indebtedness had been incurred or the Disqualified Stock or preferred stock of a
Restricted Subsidiary had been issued, as the case may be, at the beginning of
such four-quarter period.

 

-66-



--------------------------------------------------------------------------------

(b) The provisions of Section 6.9(a) hereof will not prohibit the incurrence of
any of the following items of Indebtedness (collectively, “Permitted Debt”):

(i) the incurrence by the Borrower and any Restricted Subsidiary of Indebtedness
(including letters of credit) under Credit Facilities in an aggregate principal
amount at any one time outstanding under this clause (1) (with letters of credit
being deemed to have a principal amount equal to the maximum potential liability
of the Borrower and its Restricted Subsidiaries thereunder) not to exceed the
greater of (a) $800.0 million and (b) an amount equal to the sum of (A) $600.0
million plus (B) 10% of Adjusted Consolidated Net Tangible Assets determined as
of the date of the incurrence of such Indebtedness after giving pro forma effect
to such incurrence and the application of the proceeds therefrom;

(ii) the incurrence by the Borrower and its Restricted Subsidiaries of the
Existing Indebtedness;

(iii) the incurrence by the Loan Parties of Indebtedness pursuant to this
Agreement and other Loan Documents;

(iv) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness represented by Capital Lease Obligations, mortgage financings or
purchase money obligations, in each case, incurred for the purpose of financing
all or any part of the purchase price or cost of design, construction,
installation or improvement of property, plant or equipment used in the business
of the Borrower or any of its Restricted Subsidiaries, in an aggregate principal
amount, including all Permitted Refinancing Indebtedness incurred to renew,
refund, refinance, replace, defease or discharge any Indebtedness incurred
pursuant to this clause (iv), not to exceed $50.0 million at any time
outstanding;

(v) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to renew, refund, refinance, replace, defease or discharge any
Indebtedness (other than intercompany Indebtedness) that was permitted by this
Agreement to be incurred under Section 6.9(a) hereof or clauses (ii), (iii),
(iv) or (xi) of this Section 6.9(b) or this clause (v);

(vi) the incurrence by the Borrower or any of its Restricted Subsidiaries of
intercompany Indebtedness between or among the Borrower and any of its
Restricted Subsidiaries; provided, however, that:

(A) if the Borrower or any Guarantor is the obligor on such Indebtedness and the
payee is not the Borrower or a Guarantor, such Indebtedness must be expressly
subordinated to the prior payment in full in cash of all Obligations; and

(B) (i) any subsequent issuance or transfer of Equity Interests that results in
any such Indebtedness being held by a Person other than the Borrower

 

-67-



--------------------------------------------------------------------------------

or a Restricted Subsidiary of the Borrower and (ii) any sale or other transfer
of any such Indebtedness to a Person that is not either the Borrower or a
Restricted Subsidiary of the Borrower will be deemed, in each case, to
constitute an incurrence of such Indebtedness by the Borrower or such Restricted
Subsidiary, as the case may be, that was not permitted by this clause (vi);

(vii) the issuance by any of the Borrower’s Restricted Subsidiaries to the
Borrower or to any of its Restricted Subsidiaries of shares of preferred stock;
provided, however, that:

(A) any subsequent issuance or transfer of Equity Interests that results in any
such preferred stock being held by a Person other than the Borrower or a
Restricted Subsidiary of the Borrower; and

(B) any sale or other transfer of any such preferred stock to a Person that is
not either the Borrower or a Restricted Subsidiary of the Borrower,

will be deemed, in each case, to constitute an issuance of such preferred stock
by such Restricted Subsidiary that was not permitted by this clause (vii);

(viii) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Hedging Obligations in the ordinary course of business;

(ix) the incurrence by the Borrower or any of its Restricted Subsidiaries of
obligations relating to net gas balancing positions arising in the ordinary
course of business and consistent with past practice;

(x) the Guarantee by the Borrower or any of the Guarantors of Indebtedness of
the Borrower or a Restricted Subsidiary of the Borrower that was permitted to be
incurred by another provision of this Section 6.9; provided that if the
Indebtedness being guaranteed is subordinated to or pari passu with the Loans,
then the Guarantee shall be subordinated or pari passu, as applicable, to the
same extent as the Indebtedness guaranteed;

(xi) Permitted Acquisition Indebtedness;

(xii) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument inadvertently drawn against insufficient
funds, so long as such Indebtedness is covered within five Business Days;

(xiii) Indebtedness consisting of the financing of insurance premiums in
customary amounts consistent with the operations and business of the Borrower
and its Restricted Subsidiaries;

(xiv) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness arising from agreements of the Borrower or any of its Restricted
Subsidiaries providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or Capital Stock of a Subsidiary, provided
that the maximum aggregate

 

-68-



--------------------------------------------------------------------------------

liability in respect of all such Indebtedness shall at no time exceed the gross
proceeds actually received by the Borrower and its Restricted Subsidiaries in
connection with such disposition;

(xv) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness in respect of bid, performance, surety and similar bonds issued for
the account of the Borrower and any of its Restricted Subsidiaries in the
ordinary course of business, including guarantees and obligations of the
Borrower or any of its Restricted Subsidiaries with respect to letters of credit
supporting such obligations (in each case, other than an obligation for money
borrowed); and

(xvi) the incurrence by the Borrower or any of its Restricted Subsidiaries of
additional Indebtedness in an aggregate principal amount (or accreted value, as
applicable) at any time outstanding not to exceed $100.0 million.

(c) The Borrower will not incur, and will not permit any Guarantor to incur, any
Indebtedness (including Permitted Debt) that is contractually subordinated in
right of payment to any other Indebtedness of the Borrower or such Guarantor
unless such Indebtedness is also contractually subordinated in right of payment
to the Obligations on substantially identical terms; provided, however, that no
Indebtedness shall be deemed to be contractually subordinated in right of
payment to any other Indebtedness solely by virtue of being unsecured or by
virtue of being secured on a first or junior Lien basis.

(d) Notwithstanding the foregoing, the Borrower and its Restricted Subsidiaries
will not incur any Indebtedness secured by a Priority Lien unless the principal
amount of such Indebtedness is pari passu in right of payment with the principal
amount of all other Indebtedness secured by a Priority Lien. For purposes of
determining compliance with this Section 6.9, in the event that an item of
proposed Indebtedness meets the criteria of more than one of the categories of
Permitted Debt described in clauses (i) through (xvi) above or is entitled to be
incurred pursuant to Section 6.9(a) hereof, the Borrower will be permitted to
classify such item of Indebtedness on the date of its incurrence, or later
reclassify all or a portion of such item of Indebtedness, in any manner that
complies with this Section 6.9; provided that any Indebtedness under the
Existing RCF Agreement on the Closing Date shall be considered incurred under
clause (1) of the definition of Permitted Debt and may not be later
reclassified. The accrual of interest, the accretion or amortization of original
issue discount, the payment of interest on any Indebtedness in the form of
additional Indebtedness with the same terms, and the payment of dividends on
Disqualified Stock in the form of additional shares of the same class of
Disqualified Stock will not be deemed to be an incurrence of Indebtedness or an
issuance of Disqualified Stock for purposes of this Section 6.9; provided, in
each such case, that the amount thereof is included in Fixed Charges of the
Borrower as accrued. Notwithstanding any other provision of this Section 6.9,
the maximum amount of Indebtedness that the Borrower or any Restricted
Subsidiary may incur pursuant to this Section 6.9 shall not be deemed to be
exceeded solely as a result of fluctuations in exchange rates or currency
values.

(e) The amount of any Indebtedness outstanding as of any date will be:

(i) the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount;

(ii) the principal amount of the Indebtedness, in the case of any other
Indebtedness; and

 

-69-



--------------------------------------------------------------------------------

(iii) in respect of Indebtedness of another Person secured by a Lien on the
assets of the specified Person, the lesser of:

(A) the Fair Market Value of such asset at such date of determination; and

(B) the amount of the Indebtedness of the other Person.

Section 6.10 Asset Sales.

(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, consummate an Asset Sale unless:

(i) the Borrower (or the Restricted Subsidiary, as the case may be) receives
consideration at the time of the Asset Sale at least equal to the Fair Market
Value of the Equity Interests or other assets issued or sold or otherwise
disposed of; and

(ii) (a) at least 75% of the consideration received in the Asset Sale by the
Borrower or such Restricted Subsidiary is in the form of cash or (b) the Fair
Market Value of all forms of consideration other than cash received for all
Asset Sales since the Closing Date does not exceed in the aggregate 10% of the
Adjusted Consolidated Net Tangible Assets of the Borrower at the time each
determination is made. For purposes of this provision, each of the following
shall be deemed to be cash:

(A) any liabilities, as shown on the Borrower’s most recent consolidated balance
sheet, of the Borrower or any Restricted Subsidiary (other than contingent
liabilities and Subordinated Obligations) that are assumed by the transferee of
any such assets pursuant to a customary novation agreement that releases the
Borrower or such Restricted Subsidiary from further liability;

(B) any securities, notes or other obligations received by the Borrower or any
such Restricted Subsidiary from such transferee that are converted by the
Borrower or such Restricted Subsidiary into cash within 180 days after the date
of the Asset Sale, to the extent of the cash received in that conversion;

(C) any stock or assets of the kind referred to in clause (ii) or (iii) of the
next paragraph of this Section 6.10; and

(D) accounts receivable of a business retained by the Borrower or any Restricted
Subsidiary, as the case may be, following the sale of such business; provided
that such accounts receivable are not (i) past due more than 90 days and (ii) do
not have a payment date greater than 120 days from the date of the invoice
creating such accounts receivable.

 

-70-



--------------------------------------------------------------------------------

(b) Within 360 days after the receipt of any Net Proceeds from an Asset Sale,
or, if the Borrower has entered into a binding commitment or commitments with
respect to the actions described in clause (ii) or (iii) below, within 540 days
after the receipt of any Net Proceeds from an Asset Sale, the Borrower (or the
applicable Restricted Subsidiary, as the case may be) may apply such Net
Proceeds:

(i) (A) if the Asset Sale is a Collateral Disposition, to repay, prepay, redeem
or repurchase Priority Lien Debt, the Obligations and other outstanding Parity
Lien Obligations (provided that with respect to Parity Lien Debt, such
repayment, prepayment, redemption or repurchase must be made either by a pro
rata redemption or repayment of outstanding Parity Lien Debt or by an offer to
purchase on a pro rata basis made to all holders of Parity Lien Debt) or (B) if
the Asset Sale is not a Collateral Disposition, to repay, prepay, redeem or
repurchase Indebtedness of the Borrower or another Restricted Person that is not
subordinated in right of payment to the Loans (but, in each case, excluding
intercompany Indebtedness of the Borrower or any Restricted Person or any of its
Affiliates);

(ii) invest in Additional Assets;

(iii) to make capital expenditures in respect of the Borrower’s or its
Restricted Subsidiaries’ Oil and Gas Business; or

(iv) any combination of the foregoing.

Pending the application of any Net Proceeds in the manner provided above, the
Borrower or any Restricted Subsidiary may invest the Net Proceeds in any manner
that is not prohibited by this Agreement.

(c) Any Net Proceeds from Asset Sales that are not applied or invested as
provided in Section 6.10(b) will constitute “Excess Proceeds”. Within five days
after the date that the aggregate amount of Excess Proceeds exceeds $20.0
million, the Borrower will make an Asset Sale Offer to all Lenders and (i) with
respect to Excess Proceeds from any Asset Sale that is a Collateral Disposition,
all holders of other Parity Lien Obligations, or (ii) with respect to other
Excess Proceeds, all holders of other Indebtedness that is pari passu with the
Loans containing provisions similar to those set forth in this Agreement (such
applicable holders of other Parity Lien Obligations in other pari passu
Indebtedness, the “Other Offer Parties”) with respect to offers to purchase,
repay or redeem with the proceeds of sales of assets in accordance with
Section 2.6 hereof to purchase or repay on a pro rata basis the maximum
principal amount of Loans and such other Indebtedness that may be purchased or
repaid out of the Excess Proceeds. The offer price in any Asset Sale Offer will
be equal to 100% of the principal amount plus accrued and unpaid interest to,
but excluding, the date of purchase or repayment, and will be payable in cash.
If any Excess Proceeds remain after consummation of an Asset Sale Offer, the
Borrower may use those Excess Proceeds for any purpose not otherwise prohibited
by this Agreement. If the aggregate principal amount of Loans tendered into such
Asset Sale Offer exceeds the amount of Excess Proceeds allocated for the
repayment of Loans pursuant to the Asset Sale offer, the Administrative Agent
shall repay the Loans on a pro rata basis. Upon completion of each Asset Sale
Offer, the amount of Excess Proceeds will be reset at zero.

 

-71-



--------------------------------------------------------------------------------

Section 6.11 Transactions with Affiliates.

(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate of the Borrower (each an “Affiliate Transaction”), unless:

(i) the Affiliate Transaction is on terms that are no less favorable to the
Borrower or the relevant Restricted Subsidiary than those that would have been
obtained in a comparable transaction by the Borrower or such Restricted
Subsidiary with an unrelated Person; and

(ii) the Borrower delivers to the Administrative Agent:

(A) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $20.0 million, an
Officer’s Certificate certifying that such Affiliate Transaction complies with
this Section 6.11; and

(B) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $40.0 million, a
resolution of the Board of Directors of the Borrower set forth in an Officer’s
Certificate certifying that such Affiliate Transaction complies with this
Section 6.11 and that such Affiliate Transaction has been approved by a majority
of the disinterested members of the Board of Directors of the Borrower.

(b) The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of Section 6.11(a) hereof:

(i) any employment agreement or arrangement, stock option or stock ownership
plan, employee benefit plan, officer or director indemnification agreement,
restricted stock agreement, severance agreement or other compensation plan or
arrangement entered into by the Borrower or any of its Restricted Subsidiaries
in the ordinary course of business and payments, awards, grants or issuances of
securities pursuant thereto, including, without limitation, pursuant to the
Borrower’s long-term incentive compensation plan, as amended;

(ii) transactions between or among the Borrower and/or its Restricted
Subsidiaries;

(iii) transactions with a Person (other than an Unrestricted Subsidiary of the
Borrower) that is an Affiliate of the Borrower solely because the Borrower owns,
directly or through a Restricted Subsidiary, an Equity Interest in, or controls,
such Person;

(iv) reasonable fees and expenses and compensation paid to, and indemnity or
insurance provided on behalf of, officers, directors or employees of the
Borrower or any Restricted Subsidiaries as determined in good faith by the Board
of Directors;

 

-72-



--------------------------------------------------------------------------------

(v) any issuance of Equity Interests (other than Disqualified Stock) of the
Borrower to, or receipt by the Borrower of a capital contribution from,
Affiliates (or a Person that becomes an Affiliate) of the Borrower;

(vi) Restricted Payments that do not violate Section 6.7 hereof;

(vii) transactions between the Borrower or any Restricted Subsidiaries and any
Person, a director of which is also a director of the Borrower or any direct or
indirect parent company of the Borrower and such director is the sole cause for
such Person to be deemed an Affiliate of the Borrower or any Restricted
Subsidiaries; provided, however, that such director abstains from voting as
director of the Borrower or such direct or indirect parent company, as the case
may be, on any matter involving such other Person;

(viii) loans or advances to employees in the ordinary course of business or
consistent with past practice not to exceed $5.0 million in the aggregate at any
one time outstanding;

(ix) advances to or reimbursements of employees for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business;

(x) any transaction in which the Borrower or any of its Restricted Subsidiaries,
as the case may be, deliver to the Administrative Agent a letter from an
accounting, appraisal or investment banking firm of national standing stating
that such transaction is fair to the Borrower or such Restricted Subsidiary from
a financial point of view or that such transaction meets the requirements of
Section 6.11(a);

(xi) the performance of obligations of the Borrower or any of its Restricted
Subsidiaries under the terms of any written agreement to which the Borrower or
any of its Restricted Subsidiaries is a party on the Closing Date and which is
disclosed to the Administrative Agent in writing, as these agreements may be
amended, modified or supplemented from time to time; provided, however, that any
future amendment, modification or supplement entered into after the Closing Date
will be permitted to the extent that its terms do not materially and adversely
affect the rights of any Lenders (as determined in good faith by the Board of
Directors of the Borrower) as compared to the terms of the agreements in effect
on the Closing Date; and

(xii) (a) guarantees of performance by the Borrower and its Restricted
Subsidiaries of the Borrower’s Unrestricted Subsidiaries in the ordinary course
of business, except for guarantees of Indebtedness in respect of borrowed money,
and (b) pledges of Equity Interests of the Borrower’s Unrestricted Subsidiaries
for the benefit of lenders of the Borrower’s Unrestricted Subsidiaries.

Section 6.12 Liens. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, directly or indirectly, create, incur, assume or
suffer to exist any Lien (other than Permitted Liens) upon any of its property
or assets (whether now owned or hereafter acquired), securing any Indebtedness
of the Borrower or any Guarantor.

Section 6.13 Designation of Restricted and Unrestricted Subsidiaries. The Board
of Directors of the Borrower may designate any Restricted Subsidiary to be an
Unrestricted Subsidiary if that designation would not cause a Default. If a
Restricted Subsidiary is designated as an Unrestricted Subsidiary, the aggregate
Fair Market Value of all outstanding Investments owned by the Borrower and its
Restricted Subsidiaries in the Subsidiary designated as an

 

-73-



--------------------------------------------------------------------------------

Unrestricted Subsidiary will be deemed to be an Investment made as of the time
of the designation and will reduce the amount available for Restricted Payments
under Section 6.7 hereof or under one or more clauses of the definition of
Permitted Investments, as determined by the Borrower. That designation will only
be permitted if the Investment would be permitted at that time and if the
Restricted Subsidiary otherwise meets the definition of an Unrestricted
Subsidiary.

Any designation of a Subsidiary of the Borrower as an Unrestricted Subsidiary
will be evidenced to the Administrative Agent by filing with the Administrative
Agent a certified copy of a resolution of the Board of Directors giving effect
to such designation and an Officer’s Certificate certifying that such
designation complied with the preceding conditions of this Section 6.13 and was
permitted by Section 6.7 hereof. If, at any time, any Unrestricted Subsidiary
would fail to meet the preceding requirements of this Section 6.13 as an
Unrestricted Subsidiary, it will thereafter cease to be an Unrestricted
Subsidiary for purposes of this Agreement and any Indebtedness of such
Subsidiary will be deemed to be incurred by a Restricted Subsidiary of the
Borrower as of such date and, if such Indebtedness is not permitted to be
incurred as of such date under Section 6.9 hereof, the Borrower will be in
default of such covenant. The Board of Directors of the Borrower may at any time
designate any Unrestricted Subsidiary to be a Restricted Subsidiary; provided
that such designation will be deemed to be an incurrence of Indebtedness by a
Restricted Subsidiary of the Borrower of any outstanding Indebtedness of such
Unrestricted Subsidiary and such designation will only be permitted if (1) such
Indebtedness is permitted under Section 6.9 hereof, calculated on a pro forma
basis as if such designation had occurred at the beginning of the four-quarter
reference period and (2) no Default or Event of Default would be in existence
immediately following such designation.

Section 6.14 Additional Guarantees and Collateral.

(a) If, after the Closing Date, any Domestic Subsidiary (other than an Excluded
Subsidiary) that is not already a Guarantor has Indebtedness outstanding in
excess of a Minimum Amount or guarantees any other Indebtedness of the Borrower
or of a Guarantor in excess of a Minimum Amount, then such Domestic Subsidiary
will (i) deliver an absolute and unconditional guaranty of the timely repayment
of the Obligations and the due and punctual performance of the obligations of
the Borrower hereunder, which guaranty shall be reasonable satisfactory to the
Administrative Agent and (ii) execute and deliver an amendment, supplement or
other instrument in respect of the other Loan Documents reasonably satisfactory
to the Administrative Agent necessary to cause such Domestic Subsidiary to
become a grantor thereunder and take all action required thereunder to perfect
the Liens created thereunder, as well as to execute and deliver to the trustee
joinders to the Intercreditor Agreement and the Collateral Trust Agreement, in
each case within 180 days of the date on which it guaranteed such Indebtedness.

(b) The Borrower and each of the Guarantors shall do or cause to be done all
acts and things that may be required, or that the Collateral Trustee from time
to time may reasonably request, to assure and confirm that the Collateral
Trustee holds, for the benefit of the holders of Parity Lien Obligations, duly
created and enforceable and perfected Liens upon the Collateral (including any
acquired Property or other Property required by any Parity Lien Document to
become, Collateral after the Closing Date), in each case, as contemplated by,
and with the Lien priority required under, the Parity Lien Documents, and in
connection with any merger, consolidation or sale of assets of the Borrower or
any Guarantor, the property and assets of the Person which is consolidated or
merged with or into the Borrower or any Guarantor, to the extent that they are
property or assets of the types which would

 

-74-



--------------------------------------------------------------------------------

constitute Collateral under the Security Documents, shall be treated as
after-acquired property and the Borrower or such Guarantor shall take such
action as may be reasonably necessary to cause such property and assets to be
made subject to the Parity Liens, in the manner and to the extent required under
the Parity Lien Documents.

(c) Upon the reasonable request of the Collateral Trustee or any Parity Lien
Representative at any time and from time to time, the Borrower and each of the
Guarantors shall promptly execute, acknowledge and deliver such Security
Documents, instruments, certificates, financing statements, notices and other
documents, and take such other actions as shall be reasonably required, or that
the Collateral Trustee may reasonably request, to create, perfect, protect,
assure or enforce the Liens and benefits intended to be conferred, in each case
as contemplated by the Parity Lien Documents for the benefit of the holders of
Parity Lien Obligations; provided, that no such Security Document, instrument or
other document shall be materially more burdensome upon the Borrower and the
Guarantors than the Parity Lien Documents executed and delivered (or required to
be executed and delivered promptly after the date of this Agreement) by the
Borrower and the Guarantors in connection with the Transaction.

(d) In addition to the Collateral, from and after the Closing Date, if the
Borrower or any Guarantor acquires any Property that constitutes collateral for
the Priority Lien Debt or Junior Lien Debt, if and to the extent that any
Priority Lien Document or Junior Lien Document, as applicable, requires any
supplemental security document for such collateral or other actions to achieve a
perfected Lien on such collateral, the Borrower shall, or shall cause the
applicable Guarantor to, promptly (but not in any event no later than the date
that is 20 Business Days after which such supplemental security documents are
executed and delivered (or other action taken) under such Priority Lien
Documents or Junior Lien Documents, as applicable), to the extent permitted by
applicable law, execute and deliver to the Collateral Trustee appropriate
Security Documents (or amendments thereto) in such form as shall be necessary to
grant the Collateral Trustee a valid and enforceable perfected Lien on such
Collateral or take such other actions in favor of the Collateral Trustee as
shall be reasonably necessary to grant a valid and enforceable perfected Lien on
such Collateral to the Collateral Trustee, for the benefit of the Lenders and
holders of any other Parity Lien Obligations, subject to the terms of this
Agreement, the Intercreditor Agreement and the other Loan Documents.
Additionally, subject to this Agreement, the Intercreditor Agreement and the
other Loan Documents, if the Borrower or any Guarantor creates any additional
Lien upon any Property that would constitute Collateral, or takes any additional
actions to perfect any existing Lien on Collateral, in each case for the benefit
of the holders of the Priority Lien Debt or the holders of Junior Lien Debt,
after the Closing Date, the Borrower or such Guarantor, as applicable, must, to
the extent permitted by applicable law, within 20 Business Days after such Lien
is granted or other action taken, grant a valid and enforceable perfected Lien
upon such property or asset, or take such additional perfection actions, as
applicable, for the benefit of the Lenders and obtain all related deliverables
as those delivered to the Priority Lien Representative or Junior Lien Collateral
Agent, as applicable, in each case as security for the Obligations.
Notwithstanding the foregoing, to the extent that any Lien on any Collateral is
perfected by the possession or control of such Collateral or of any account in
which such Collateral is held, and if such Collateral or any such account is in
fact in the possession or under the control of the Priority Lien Representative,
or of agents or bailees of the Priority Lien Representative, the perfection
actions and related deliverables described in this Section 6.14(d) shall not be
required.

(e) The Borrower will deliver to the Administrative Agent, semi-annually on or
before March 1 and September 1 in each calendar year, beginning September 1,
2015, an Officer’s Certificate certifying that, as of the date of such
certificate, the Collateral includes Oil and Gas Properties that include not
less than 80% (or such greater amount as may be required by the Existing RCF
Agreement in effect at such time) of the total discounted present value of
Proved Reserves attributable the Oil and Gas Properties of the Borrower and its
Restricted Subsidiaries, as evaluated in the most recent

 

-75-



--------------------------------------------------------------------------------

Reserve Report, after giving effect to exploration and production activities,
acquisitions, dispositions and production since the date of such Reserve Report
(the “minimum mortgage requirement”), together with (i) such executed Mortgages
or amendments or supplements to prior Mortgages naming the Collateral Trustee,
as mortgagee or beneficiary, as may be necessary to cause the minimum mortgage
requirement to be satisfied, (ii) reasonably satisfactory evidence of the
completion of all recordings and filings of such Mortgages, amendments or
supplements in the proper recorders’ offices or appropriate public records (and
payment of any taxes or fees in connection therewith) and (iii) local counsel
opinion or opinions (each, subject to customary assumptions and qualifications)
to the effect that the Collateral Trustee has a valid and perfected Lien with
respect to the real property that is subject to the applicable Mortgage;
provided that, (x) to the extent corresponding mortgages securing the Priority
Lien Obligations are being delivered and (y) Mortgages have previously been
recorded in the public records of the county or counties applicable to such
additional Mortgages or amendments or supplements to prior Mortgages, no such
opinion shall be required unless a corresponding opinion will be delivered to
the Priority Lien Collateral Agent. The certificate required by this
Section 6.14(e) shall include a schedule tied to the latest Reserve Report
identifying those properties treated in the Reserve Report which are Collateral
from those properties treated in the Reserve Report which are not Collateral.

(f) Notwithstanding anything herein or in the Loan Documents to the contrary,
neither the Borrower nor any Guarantor will be required to grant a security
interest in, and the Collateral shall not include, any Excluded Asset.

Section 6.15 Termination of Covenants. If on any date following the Closing
Date, (1) the Loans are assigned an Investment Grade Rating from both Rating
Agencies and (2) no Default or Event of Default shall have occurred and be
continuing, then the Borrower and its Restricted Subsidiaries will no longer be
subject to the following provisions of this Agreement:

(a) Section 6.7;

(b) Section 6.8;

(c) Section 6.9;

(d) Section 6.10;

(e) Section 6.11;

(f) Section 6.13; and

(g) Section 7.1(d).

Following the termination of the foregoing provisions, the Board of Directors of
the Borrower may not designate any of its Subsidiaries as Unrestricted
Subsidiaries pursuant to Section 6.13 hereof or clause (2) of the definition of
Unrestricted Subsidiary.

ARTICLE VII - SUCCESSORS

Section 7.1 Merger, Consolidation, or Sale of Assets. The Borrower shall not,
directly or indirectly: (i) consolidate or merge with or into another Person
(whether or not the Borrower is the surviving corporation); or (2) sell, assign,
transfer, lease, convey or otherwise dispose of all or substantially all of its
properties and assets, in one or more related transactions, to another Person,
unless:

(a) either:

(i) the Borrower is the surviving corporation; or

(ii) the Person formed by or surviving any such consolidation or merger (if
other than the Borrower) or to which such sale, assignment, transfer, conveyance
or other disposition has been made is a corporation, limited liability company
or limited partnership organized or existing under the laws of the United
States, any state of the United States or the District of Columbia;

 

-76-



--------------------------------------------------------------------------------

(b) the Person formed by or surviving any such consolidation or merger (if other
than the Borrower) or the Person to which such sale, assignment, transfer,
conveyance or other disposition has been made assumes all the obligations of the
Borrower under this Agreement and the other Loan Documents and pursuant to
agreements reasonably satisfactory to the Administrative Agent.

(c) immediately after such transaction or transactions, no Default or Event of
Default exists;

(d) the Borrower or the Person formed by or surviving any such consolidation or
merger (if other than the Borrower), or to which such sale, assignment,
transfer, conveyance or other disposition has been made, would, on the date of
such transaction after giving pro forma effect thereto and any related financing
transactions as if the same had occurred at the beginning of the applicable
four-quarter period, (a) be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in
Section 6.9(a) hereof or (b) have a Fixed Charge Coverage Ratio not less than
the Fixed Charge Coverage Ratio of the Borrower immediately prior to such
transaction; and

(e) any Collateral owned by or transferred to the Person formed by or surviving
any such consolidation or merger (if other than the Borrower) or the Person to
which such sale, assignment, transfer, conveyance or other disposition has been
made continues to constitute Collateral under the Loan Documents, subject to the
Parity Liens, except as permitted by this Agreement or the other Loan Documents.

For purposes of this Section 7.1, the sale, lease, conveyance, assignment,
transfer, or other disposition of all or substantially all of the properties and
assets of one or more Subsidiaries of the Borrower, which properties and assets,
if held by the Borrower instead of such Subsidiaries, would constitute all or
substantially all of the properties and assets of the Borrower on a consolidated
basis, shall be deemed to be the transfer of all or substantially all of the
properties and assets of the Borrower.

Notwithstanding the restrictions described in clause (d) of this Section 7.1,
any Restricted Subsidiary may consolidate with, merge into or transfer all or
part of its properties and assets to the Borrower, the Borrower may merge into a
Restricted Subsidiary for the purpose of reincorporating the Borrower in another
jurisdiction, and any Restricted Subsidiary may consolidate with, merge into or
transfer all or part of its properties and assets to another Restricted
Subsidiary.

Section 7.2 Successor Corporation Substituted. Upon any consolidation or merger,
or any sale, assignment, transfer, lease, conveyance or other disposition of all
or substantially all of the properties and assets of the Borrower in a
transaction that is subject to, and that complies with the provisions of,
Section 7.1 hereof, the successor Person formed by such consolidation or into or
with which the Borrower is merged or to which such sale, assignment, transfer,
lease, conveyance or other disposition is made shall succeed to, and be
substituted for (so that from and after the date of such consolidation, merger,
sale, assignment, transfer, lease, conveyance or other disposition, the
provisions of

 

-77-



--------------------------------------------------------------------------------

this Agreement referring to the “Borrower” shall refer instead to the successor
Person and not to the Borrower), and may exercise every right and power of the
Borrower under the Loan Documents with the same effect as if such successor
Person had been named as the Borrower herein; provided, however, that, in the
case of a lease of all or substantially all of its properties and assets, the
Borrower will not be released from the obligation to pay the Obligations.

ARTICLE VIII - DEFAULTS AND REMEDIES

Section 8.1 Events of Default. Each of the following events constitutes an Event
of Default under this Agreement:

(a) default for 30 days in the payment when due of interest or fees on the
Loans;

(b) default in the payment when due (at maturity or otherwise) of the principal
of, or premium, if any, on, the Loans;

(c) failure by the Borrower or any of its Restricted Subsidiaries to comply with
the provisions of Sections 2.6, 6.10 or 7.1 hereof;

(d) failure by the Borrower or any of its Restricted Subsidiaries for 60 days
after notice to the Borrower by Administrative Agent or the Lenders holding at
least 25% in aggregate principal amount of the Loans then outstanding voting as
a single class to comply with any of the other agreements in this Agreement;

(e) default under any mortgage, indenture or instrument under which there may be
issued, or by which there may be secured or evidenced, any Indebtedness for
money borrowed by the Borrower or any of its Restricted Subsidiaries (or the
payment of which is guaranteed by the Borrower or any of its Restricted
Subsidiaries), whether such Indebtedness or Guarantee now exists, or is created
after the Closing Date, if that default:

(i) is caused by a failure to pay principal of, or interest or premium, if any,
on, such Indebtedness prior to the expiration of the grace period provided in
such Indebtedness on the date of such default (a “Payment Default”); or

(ii) results in the acceleration of such Indebtedness prior to its express
maturity,

and, in each case, the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
Payment Default or the maturity of which has been so accelerated, aggregates
$20,000,000 or more; provided that if any such default is cured or waived or any
such acceleration rescinded, or such Indebtedness is repaid, within a period of
15 Business Days from the continuation of such default beyond the applicable
grace period, if any, or the occurrence of such acceleration, as the case may
be, such Event of Default and any consequential acceleration of the Loans shall
be automatically rescinded, so long as such rescission does not conflict with
any judgment or decree;

(f) failure by the Borrower or any of its Restricted Subsidiaries to pay final
judgments entered by a court or courts of competent jurisdiction aggregating in
excess of $20,000,000 (net of any amount with respect to which a reputable and
solvent insurance company has acknowledged liability in writing), which
judgments are not paid, discharged, stayed or fully bonded for a period of 60
days (or, if later, the date when payment is due pursuant to such judgment);

 

-78-



--------------------------------------------------------------------------------

(g) the Borrower or any of its Restricted Subsidiaries that is a Significant
Subsidiary or any group of Restricted Subsidiaries of the Borrower that, taken
together, would constitute a Significant Subsidiary pursuant to or within the
meaning of Bankruptcy Law:

(i) commences a voluntary case,

(ii) consents to the entry of an order for relief against it in an involuntary
case,

(iii) consents to the appointment of a custodian of it or for all or
substantially all of its property,

(iv) makes a general assignment for the benefit of its creditors, or

(v) generally is not paying its debts as they become due;

(h) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(i) is for relief against the Borrower or any of its Restricted Subsidiaries
that is a Significant Subsidiary or any group of Restricted Subsidiaries of the
Borrower that, taken together, would constitute a Significant Subsidiary in an
involuntary case;

(ii) appoints a custodian of the Borrower or any of its Restricted Subsidiaries
that is a Significant Subsidiary or any group of Restricted Subsidiaries of the
Borrower that, taken together, would constitute a Significant Subsidiary or for
all or substantially all of the property of the Borrower or any of its
Restricted Subsidiaries that is a Significant Subsidiary or any group of
Restricted Subsidiaries of the Borrower that, taken together, would constitute a
Significant Subsidiary; or

(iii) orders the liquidation of the Borrower or any of its Restricted
Subsidiaries that is a Significant Subsidiary or any group of Restricted
Subsidiaries of the Borrower that, taken together, would constitute a
Significant Subsidiary;

and the order or decree remains unstayed and in effect for 60 consecutive days;

(i) the occurrence of any of the following:

(i) except as permitted by the Loan Documents, any security document
establishing the Parity Liens ceases for any reason to be enforceable; provided
that it will not be an Event of Default under this clause (j)(a) if the sole
result of the failure of one or more Security Documents to be fully enforceable
is that any Parity Lien purported to be granted under such Security Documents on
Collateral, individually or in the aggregate, having a fair market value of not
more than $15.0 million, ceases to be an enforceable; provided further that if
such failure is susceptible to cure, no Event of Default shall arise with
respect thereto until 45 days after any officer of the Borrower or any
Restricted Subsidiary becomes aware of such failure, which failure has not been
cured during such time period;

 

-79-



--------------------------------------------------------------------------------

(ii) except as permitted by the Loan Documents, any Parity Lien purported to be
granted under any Security Document on Collateral, individually or in the
aggregate, having a fair market value in excess of $15.0 million, ceases to be
an enforceable and perfected second-priority Lien, subject only to Permitted
Liens and the terms of the Intercreditor Agreement; provided that if such
failure is susceptible to cure, no Event of Default shall arise with respect
thereto until 45 days after any officer of the Borrower or any Restricted
Subsidiary becomes aware of such failure, which failure has not been cured
during such time period;

(iii) the Borrower or any Guarantor, or any Person acting on behalf of any of
them, denies or disaffirms, in writing, any obligation of the Borrower or any
Guarantor set forth in or arising under any Security Document establishing
Parity Liens; and

(iv) except as permitted by any Loan Document, (i) any Guarantee of the
Obligations is held in any judicial proceeding to be unenforceable or invalid or
ceases for any reason to be in full force and effect, or (ii) any Guarantor, or
any Person acting on behalf of any Guarantor, denies or disaffirms its
obligations under such Guarantee.

(j) Upon the occurrence of an Event of Default described in subsection (g) or
(h) of this section with respect to Borrower, all of the Obligations shall
thereupon be immediately due and payable, without demand, presentment, notice of
demand or of dishonor and nonpayment, protest, notice of protest, notice of
intention to accelerate, declaration or notice of acceleration, or any other
notice or declaration of any kind, all of which are hereby expressly waived by
Borrower and each Restricted Person who at any time ratifies or approves this
Agreement. During the continuance of any other Event of Default, with the
consent of Lenders holding at least 25% in aggregate principal amount of
outstanding Loans, Administrative Agent at any time and from time to time may
and upon written instructions from Lenders holding at least 25% in aggregate
principal amount of the outstanding Loans, Administrative Agent shall, without
notice to Borrower or any other Restricted Person, declare any or all of the
Obligations immediately due and payable, and all such Obligations shall
thereupon be immediately due and payable, without demand, presentment, notice of
demand or of dishonor and nonpayment, protest, notice of protest, notice of
intention to accelerate, declaration or notice of acceleration, or any other
notice or declaration of any kind, all of which are hereby expressly waived by
Borrower and each Restricted Person who at any time ratifies or approves this
Agreement.

The Lenders holding a majority in aggregate principal amount of the then
outstanding Loans by written notice to Administrative Agent may, on behalf of
all of the Lenders, rescind an acceleration and its consequences, if the
rescission would not conflict with any judgment or decree and if all existing
Events of Default (except nonpayment of principal, interest or premium that has
become due solely because of the acceleration) have been cured or waived.

Section 8.2 Waiver of Past Defaults. The Required Lenders by notice to
Administrative Agent may on behalf of all Lenders waive an existing Default or
Event of Default and its consequences hereunder, except a continuing Default or
Event of Default in the payment of the principal of, premium, if any, or
interest on, the Loans. Upon any such waiver, such Default shall cease to exist,
and any Event of Default arising therefrom shall be deemed to have been cured
for every purpose of this Agreement; but no such waiver shall extend to any
subsequent or other Default or impair any right consequent thereon.

Section 8.3 Control by Majority. The Required Lenders may direct the time,
method and place of conducting any proceeding for exercising any remedy
available to Administrative Agent or

 

-80-



--------------------------------------------------------------------------------

exercising any power conferred on Administrative Agent. However, Administrative
Agent may refuse to follow any direction that conflicts with law or this
Agreement that Administrative Agent determines may be unduly prejudicial to the
rights of other Lenders or that may involve Administrative Agent in personal
liability.

Section 8.4 Priorities. If Administrative Agent collects any money pursuant to
this Article VIII, it shall pay out the money in the following order (subject to
the terms of the Intercreditor Agreement and the Collateral Trust Agreement):

First: to Administrative Agent, its agents and attorneys for amounts due under
Article IX or Section 10.4 hereof, including payment of all compensation,
expenses and liabilities incurred, and all advances made, by Administrative
Agent and the costs and expenses of collection;

Second: to Lenders for amounts due and unpaid with respect to the Loans for
principal, premium, if any, and interest ratably, without preference or priority
of any kind, according to the amounts due and payable with respect to the Loans
for principal, premium, if any, and interest, respectively; and

Third: to the Borrower or to such party as a court of competent jurisdiction
shall direct.

ARTICLE IX - Administrative Agent

Section 9.1 Appointment and Authority of Administrative Agent. Each Lender Party
hereby irrevocably authorizes Administrative Agent, and Administrative Agent
hereby undertakes, to receive payments of principal, interest and other amounts
due hereunder as specified herein and to take all other actions and to exercise
such powers under the Loan Documents as are specifically delegated to
Administrative Agent by the terms hereof or thereof, together with all other
powers reasonably incidental thereto. The relationship of Administrative Agent
to the other Lender Parties is only that of one commercial lender acting as
Administrative Agent for others, and nothing in the Loan Documents shall be
construed to constitute Administrative Agent, regardless of whether a Default or
Event of Default has occurred and is continuing, a trustee or other fiduciary
for any Lender Party or Lender or of any participation therein nor to impose on
Administrative Agent duties and obligations other than those expressly provided
for in the Loan Documents. The provisions of this Article IX are solely for the
benefit of the Administrative Agent and the Lenders, and neither the Borrower
nor any of its Subsidiaries shall have rights as a third-party beneficiary of
any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties. With respect to any matters not expressly provided for in
the Loan Documents and any matters which the Loan Documents place within the
discretion of Administrative Agent, Administrative Agent shall not be required
to exercise any discretion or take any action, and it may request instructions
from Lenders with respect to any such matter, in which case it shall be required
to act or to refrain from acting (and shall be fully protected and free from
liability to all Lender Parties in so acting or refraining from acting) upon the
instructions of Required Lenders (including itself); provided, however, that
Administrative Agent shall not be required to take any action which exposes it
to a risk of personal liability that it considers unreasonable or which is
contrary to the Loan Documents or to applicable Law including for the avoidance
of doubt any action that may be in violation of the automatic stay under any
bankruptcy or insolvency law.

 

-81-



--------------------------------------------------------------------------------

The Administrative Agent shall not, except as expressly set forth herein and in
the other Loan Documents, have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity. Upon receipt by
Administrative Agent from Borrower of any communication calling for action on
the part of Lenders or upon notice from any other Lender Party to Administrative
Agent of any Default or Event of Default, Administrative Agent shall promptly
notify each other Lender Party thereof.

Section 9.2 Exculpation, Administrative Agent’s Reliance, Etc. Neither
Administrative Agent nor any of its directors, officers, agents, attorneys, or
employees shall be liable for any action taken or omitted to be taken by any of
them under or in connection with the Loan Documents, INCLUDING THEIR NEGLIGENCE
OF ANY KIND, except that each shall be liable for its own gross negligence or
willful misconduct (as determined in a final non-appealable judgment by a court
of competent jurisdiction. Without limiting the generality of the foregoing,
Administrative Agent (a) may treat the payee of any Note as the holder thereof
until Administrative Agent receives written notice of the assignment or transfer
thereof in accordance with this Agreement, signed by such payee and in form
satisfactory to Administrative Agent; (b) may consult with legal counsel
(including counsel for Borrower), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any other
Lender Party and shall not be responsible to any other Lender Party for any
statements, warranties or representations made in or in connection with the Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of the
Loan Documents on the part of any Restricted Person or to inspect the property
(including the books and records) of any Restricted Person; (e) shall not be
responsible to any other Lender Party for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of any Loan Document or any
instrument or document furnished in connection therewith; (f) may rely upon the
representations and warranties of each Restricted Person and the Lender Parties
in exercising its powers hereunder; (g) shall incur no liability under or in
respect of the Loan Documents by acting upon any notice, consent, certificate or
other instrument or writing (including any telecopy) believed by it to be
genuine and signed or sent by the proper Person or Persons.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith or (iii) the agreements or
other terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent in writing by the Borrower or
a Lender.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its

 

-82-



--------------------------------------------------------------------------------

terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.

Section 9.3 Credit Decisions. Each Lender Party acknowledges that it has,
independently and without reliance upon the Administrative Agent, any Other
Agents or any other Lender Party or any of its Affiliates and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the other Loan Documents.
Each Lender Party also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any Other Agent or any other Lender
Party or any of their Affiliates and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.

The Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any of its Subsidiaries of this
Agreement, the Loan Documents or any other document referred to or provided for
herein or to inspect the properties or books of the Borrower or its
Subsidiaries. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, the Administrative Agent shall have no duty or responsibility to
provide any Lender with any credit or other information concerning the affairs,
financial condition or business of the Borrower (or any of its Affiliates) which
may come into the possession of such Administrative Agent or any of its
Affiliates. Each Lender acknowledges that White & Case LLP is acting in this
transaction as special counsel to the Administrative Agent only. Each other
party hereto will consult with its own legal counsel to the extent that it deems
necessary in connection with the Loan Documents and the matters contemplated
therein.

Section 9.4 Indemnification. Each Lender agrees to indemnify Administrative
Agent (to the extent not reimbursed by Borrower within ten (10) days after
demand) from and against such Lender’s Percentage Share of any and all
liabilities, obligations, claims, losses, damages, penalties, fines, actions,
judgments, suits, settlements, costs, expenses or disbursements (including
reasonable fees of attorneys, accountants, experts and advisors) of any kind or
nature whatsoever (in this section collectively called “liabilities and costs”)
which to any extent (in whole or in part) may be imposed on, incurred by, or
asserted against Administrative Agent growing out of, resulting from or in any
other way associated with any of the Collateral, the Loan Documents and the
transactions and events (including the enforcement thereof) at any time
associated therewith or contemplated therein (including any Environmental Claims
or violation or noncompliance with any Environmental Laws by any Person or any
liabilities or duties of any Person with respect to the presence or Release of
Hazardous Materials found in or released into the environment). The
Administrative Agent shall not be responsible for any recitals or warranties
herein or under any Loan Document, nor for the effectiveness, enforceability,
validity or due execution of any Loan Document, nor for the creation, perfection
or priority of any Liens purported to be created by any of the Loan Documents,
or the validity, genuineness, enforceability, existence, value or sufficiency of
any collateral security.

THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY, OR ARE CAUSED, IN WHOLE OR IN PART, BY ANY
NEGLIGENT ACT OR OMISSION OF ANY KIND BY ADMINISTRATIVE AGENT,

 

-83-



--------------------------------------------------------------------------------

provided only that no Lender shall be obligated under this section to indemnify
Administrative Agent for that portion, if any, of any liabilities and costs
which is proximately caused by Administrative Agent’s own individual gross
negligence or willful misconduct, as determined in a final non-appealable
judgment by a court of competent jurisdiction. Cumulative of the foregoing, each
Lender agrees to reimburse Administrative Agent promptly upon demand for such
Lender’s Percentage Share of any costs and expenses to be paid to Administrative
Agent by Borrower under Section 10.4(a) to the extent that Administrative Agent
is not timely reimbursed for such expenses by Borrower as provided in such
section. As used in this section the term “Administrative Agent” shall refer not
only to the Person designated as such in Section 1.1 but also to each director,
officer, agent, attorney, employee, representative and Affiliate of such Person.

Section 9.5 Rights as Lender. In its capacity as a Lender, Administrative Agent
shall have the same rights, powers, and obligations as any Lender and may
exercise such rights and powers as though it were not Administrative Agent.
Administrative Agent and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures of, lend money to, own securities of, act as
financial advisor to, and generally engage in any kind of business with any
Restricted Person or their Affiliates, all as if it were not Administrative
Agent hereunder and without any duty to account therefor to any other Lender.

Section 9.6 Sharing of Set-Offs and Other Payments. Each Lender Party agrees
that if it shall, whether through the exercise of rights under Security
Documents or rights of banker’s lien, set off, or counterclaim against Borrower
or otherwise, obtain payment of a portion of the aggregate Obligations owed to
it which, taking into account all distributions made by Administrative Agent
under Section 3.1, causes such Lender Party to have received more than it would
have received had such payment been received by Administrative Agent and
distributed pursuant to Section 3.1, then (a) it shall be deemed to have
simultaneously purchased and shall be obligated to purchase interests in the
Obligations as necessary to cause all Lender Parties to share all payments as
provided for in Section 3.1, and (b) such other adjustments shall be made from
time to time as shall be equitable to ensure that Administrative Agent and all
Lender Parties share all payments of Obligations as provided in Section 3.1
provided, however, that nothing herein contained shall in any way affect the
right of any Lender Party to obtain payment (whether by exercise of rights of
banker’s lien, set-off or counterclaim or otherwise) of indebtedness other than
the Obligations. Borrower expressly consents to the foregoing arrangements and
agrees that any holder of any such interest or other participation in the
Obligations, whether or not acquired pursuant to the foregoing arrangements, may
to the fullest extent permitted by Law exercise any and all rights of banker’s
lien, set-off, or counterclaim as fully as if such holder were a holder of the
Obligations in the amount of such interest or other participation. If all or any
part of any funds transferred pursuant to this section is thereafter recovered
from the seller under this section which received the same, the purchase
provided for in this section shall be deemed to have been rescinded to the
extent of such recovery, together with interest, if any, if interest is required
pursuant to Tribunal order to be paid on account of the possession of such funds
prior to such recovery.

Section 9.7 Investments. Whenever Administrative Agent in good faith determines
that it is uncertain about how to distribute to Lender Parties any funds which
it has received, or whenever Administrative Agent in good faith determines that
there is any dispute among Lender Parties about how such funds should be
distributed, Administrative Agent may choose to defer distribution of the funds
which are the subject of such uncertainty or dispute. If Administrative Agent in
good faith believes that the uncertainty or dispute will not be promptly
resolved, or if Administrative Agent is otherwise required to invest funds
pending distribution to Lender Parties, Administrative Agent shall invest such
funds pending distribution, and all interest on any such investment shall be
distributed upon the distribution of such investment and in the same proportion
and to the same Persons as such investment; provided that

 

-84-



--------------------------------------------------------------------------------

Administrative Agent shall not be liable to Lender Parties for any loss on such
investment except for its gross negligence or willful misconduct (BUT INCLUDING
FOR ITS NEGLIGENCE), as determined in a final non-appealable judgment by a court
of competent jurisdiction. All moneys received by Administrative Agent for
distribution to Lender Parties (other than to the Person who is Administrative
Agent in its separate capacity as a Lender) shall be held by Administrative
Agent pending such distribution solely as Administrative Agent for such Lender
Parties, and Administrative Agent shall have no equitable title to any portion
thereof.

Section 9.8 Benefit of Article IX. The provisions of this Article IX (other than
the following Section 9.9) are intended solely for the benefit of Lender
Parties, and no Restricted Person shall be entitled to rely on any such
provision or assert any such provision in a claim or defense against any Lender
Party. Lender Parties may waive or amend such provisions as they desire without
any notice to or consent of Borrower or any other Restricted Person.

Section 9.9 Resignation. Administrative Agent may resign at any time by giving
written notice thereof to Lenders and Borrower. Each such notice shall set forth
the date of such resignation. Required Lenders shall have the right to appoint a
successor Administrative Agent. A successor must be appointed for any retiring
Administrative Agent, and such Administrative Agent’s resignation shall become
effective when such successor accepts such appointment. If, within thirty days
after the date of the retiring Administrative Agent’s resignation, no successor
Administrative Agent has been appointed and has accepted such appointment, then
the retiring Administrative Agent may appoint a successor Administrative Agent,
which shall be a financial institution organized under the Laws of the United
States of America or of any state thereof. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents. After any
retiring Administrative Agent’s resignation hereunder, the provisions of this
Article IX shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under the Loan
Documents.

Section 9.10 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more subagents appointed by the
Administrative Agent. The Administrative Agent and any such subagent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory provisions of this Article shall apply to
any such subagent and to the Affiliates of the Administrative Agent and any such
subagent, and shall apply to their respective activities in connection with
syndication as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any subagents
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such subagents.

Section 9.11 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any bankruptcy or insolvency law or any other
judicial proceeding relative to the Borrower or any Subsidiary, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such

 

-85-



--------------------------------------------------------------------------------

other documents as may be necessary or advisable in order to have the claims of
the Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Article III,
Section 10.4 and any other provisions under the Loan Documents regarding
indemnification by the Borrower or any of its Subsidiaries) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Article
III, Section 10.4 and any other provisions under the Loan Documents regarding
indemnification by the Borrower or any of its Subsidiaries.

ARTICLE X - Miscellaneous

Section 10.1 Waivers and Amendments; Acknowledgments.

(a) Amendment and Waiver Without Consent of the Lenders. The Borrower and the
Administrative Agent may amend this Agreement and the other Loan Documents
without notice to or consent of any Lender:

(i) to cure any ambiguity, defect or inconsistency;

(ii) to provide for the assumption of the Borrower’s or a Guarantor’s
Obligations in the case of a merger or consolidation or sale of all or
substantially all of the Borrower’s or such Guarantor’s properties and assets,
as applicable;

(iii) to make any change that would provide any additional rights or benefits to
the Lenders or that does not adversely affect the legal rights of any Lender
under this Agreement or other Loan Document;

(iv) to allow any Guarantor to execute a Guarantee of the Obligations or release
Guarantees pursuant to the terms of this Agreement;

(v) to add any Collateral or to evidence the release of any Liens, in each case
as provided in this Agreement or the other Loan Documents, as applicable;

(vi) with respect to Security Documents establishing Parity Liens, as provided
in the Intercreditor Agreement;

(vii) to make, complete or confirm any grant of Collateral permitted or required
by this Agreement or any of the Security Documents establishing Parity Liens
(including to secure Parity Lien Obligations permitted to be incurred and
secured under this Agreement); or

(viii) to evidence and provide for the acceptance under this Agreement and the
other Loan Documents of a successor Administrative Agent.

 

-86-



--------------------------------------------------------------------------------

In addition, the Intercreditor Agreement and the Collateral Trust Agreement may
be amended in accordance with their terms, including to add additional
Indebtedness as Priority Lien Debt, Parity Lien Debt or Junior Lien Debt and add
other parties (or any authorized agent thereof or trustee therefor) holding such
Indebtedness thereto and to establish that the Liens on any Collateral securing
such Indebtedness shall rank equally with the Liens on such Collateral securing
the other Priority Lien Debt, Parity Lien Debt or Junior Lien Debt, as
applicable, then outstanding.

Each Lender hereunder (x) consents to the amendment of any Loan Document in the
manner and for the purposes set forth in this Section 10.1(a), (y) agrees that
it will be bound by and will take no actions contrary to the provisions of any
amendment to any Loan Document pursuant to Section 10.1(a) and (z) authorizes
and instructs the Administrative Agent to enter into any amendment to any Loan
Document pursuant to this Section 10.1(a) on behalf of such Lender.

(b) Amendment and Waiver With Consent of the Lenders. The Borrower and the
Administrative Agent may amend this Agreement and the other Loan Documents with
the written consent of the Required Lenders, and any past default or
noncompliance with any provisions may be waived with the consent of the Required
Lenders. Notwithstanding the foregoing, without the consent of each Lender of an
affected Loan, no amendment may:

(i) reduce the principal amount of such Loan whose Lenders must consent to an
amendment, supplement or waiver;

(ii) reduce the principal of or change the fixed maturity of any Loan or alter
the provisions with respect to the prepayment of such Loan set forth in
Section 2.4;

(iii) reduce the rate of or change the time for payment of interest, including
default interest, on any Loan;

(iv) waive a Default or Event of Default in the payment of principal of, or
interest or premium on, the Loans (except a rescission of acceleration of the
Obligations by the holders of a majority in aggregate principal amount of the
then outstanding Loans and a waiver of the payment default that resulted from
such acceleration);

(v) make any Loan payable in money other than U.S. dollars;

(vi) make any change in the provisions of this Agreement relating to waivers of
past Defaults or the right of any Lender to receive payments of principal of, or
interest or premium on, such Lender’s Loans;

(vii) waive a prepayment premium with respect to any Loan arising under
Section 2.4;

(viii) release any Guarantor from any of its Guarantee of the Obligations,
except in accordance with the terms of this Agreement or the Loan Documents;

(ix) make any change in the preceding amendment and waiver provisions set forth
in this Section 10.1(b).

In addition, any amendment or supplement to, or waiver of, the provisions of
this Agreement or any Security Document that that has the effect of releasing
all or substantially all of the Collateral from the Liens securing the
Obligations will require the consent of holders of at least 66 2⁄3% in aggregate
principal amount of the Loans then outstanding.

 

-87-



--------------------------------------------------------------------------------

(c) No Waiver. No failure or delay (whether by course of conduct or otherwise)
by any Lender Party in exercising any right, power or remedy which such Lender
Party may have under any of the Loan Documents shall operate as a waiver thereof
or of any other right, power or remedy, nor shall any single or partial exercise
by any Lender Party of any such right, power or remedy preclude any other or
further exercise thereof or of any other right, power or remedy. No waiver of
any provision of any Loan Document and no consent to any departure therefrom
shall ever be effective unless it is in writing and signed as provided in this
Section 10.1, and then such waiver or consent shall be effective only in the
specific instances and for the purposes for which given and to the extent
specified in such writing. No notice to or demand on any Restricted Person shall
in any case of itself entitle any Restricted Person to any other or further
notice or demand in similar or other circumstances.

(d) Revocation and Effect of Consents. Until an amendment, supplement or waiver
becomes effective, a consent to it by a Lender is a continuing consent by such
Lender and any successor thereto. However, any such Lender or subsequent Lender
may revoke such consent if the Administrative Agent receives written notice of
such revocation before the date the applicable amendment, supplement or waiver
becomes effective. An amendment, supplement or waiver becomes effective in
accordance with its terms and thereafter binds every Lender.

(e) Administrative Agent to Sign Amendments, etc. The Administrative Agent will
sign any amendment, supplement or waiver authorized pursuant to this Section 10
if such amendment, supplement or waiver does not adversely affect the rights,
duties, liabilities or immunities of the Administrative Agent. The Borrower may
not sign an amendment, supplement or waiver until the Board of Directors of the
Borrower approves it. In executing any amendment, supplement or waiver, the
Administrative Agent will be entitled to receive and will be fully protected in
relying upon an Officer’s Certificate of the Borrower and an opinion of counsel
to the Borrower stating that the execution of such amendment, supplement or
waiver is authorized or permitted by this Agreement.

(f) Acknowledgment. Notwithstanding anything to the contrary herein, this
Section 10 shall be subject to the provisions of Section 10.6(c).

(g) Acknowledgments and Admissions. Borrower hereby represents, warrants,
acknowledges and admits that (i) it has been advised by counsel in the
negotiation, execution and delivery of the Loan Documents to which it is a
party, (ii) it has made an independent decision to enter into this Agreement and
the other Loan Documents to which it is a party, without reliance on any
representation, warranty, covenant or undertaking by Administrative Agent or any
Lender Party, whether written, oral or implicit, other than as expressly set out
in this Agreement or in another Loan Document delivered on or after the date
hereof, (iii) there are no representations, warranties, covenants, undertakings
or agreements by any Lender Party as to the Loan Documents except as expressly
set out in this Agreement or in another Loan Document delivered on or after the
date hereof, (iv) no Lender Party has any fiduciary obligation toward Borrower
with respect to any Loan Document or the transactions contemplated thereby,
(v) the relationship pursuant to the Loan Documents between Borrower and the
other Restricted Persons, on one hand, and each Lender Party, on the other hand,
is and shall be solely that of debtor and creditor, respectively, (vi) no
partnership or joint venture exists with respect to the Loan Documents between
any Restricted Person and any Lender Party, (vii) Administrative Agent is not
Borrower’s Administrative Agent, but Administrative Agent for the Lender Parties
in the capacity described in the second sentence of Section 9.1, (viii) should
an Event of Default or Default occur or exist, each Lender Party will determine
in its sole discretion and for its own reasons what remedies and actions it will
or will not

 

-88-



--------------------------------------------------------------------------------

exercise or take at that time, (ix) without limiting any of the foregoing,
Borrower is not relying upon any representation or covenant by any Lender Party,
or any representative thereof, and no such representation or covenant has been
made, that any Lender Party will, at the time of an Event of Default or Default,
or at any other time, waive, negotiate, discuss, or take or refrain from taking
any action permitted under the Loan Documents with respect to any such Event of
Default or Default or any other provision of the Loan Documents, and (x) all
Lender Parties have relied upon the truthfulness of the acknowledgments in this
section in deciding to execute and deliver this Agreement and to become
obligated hereunder.

(h) Replacement of Lenders. Notwithstanding the foregoing, in connection with
any proposed amendment, modification, waiver or termination (a “Proposed
Change”) requiring the consent of all Lenders, if the consent of Required
Lenders is obtained, but the consent of the other Lenders whose consent is
required is not obtained (any such Lender whose consent is not obtained being
referred to as a “Non-Consenting Lender”), at the Borrower’s request, the
Administrative Agent, or one or more Eligible Transferees, shall have the right
(but not the obligation) to purchase from such Non-Consenting Lenders, and such
Non-Consenting Lenders agree that they shall, upon the Administrative Agent’s
request, sell and assign to the Administrative Agent or such Person, all of the
Loans and other Obligations of such Non-Consenting Lenders in accordance with
Section 3.5, such purchase and sale to be consummated pursuant to an executed
Assignment and Acceptance (which Assignment and Assumption shall become
effective without the consent of the Non-Consenting Lender if not promptly
executed by the Non-Consenting Lender following request).

(i) Joint Acknowledgment. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES
HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES HERETO.

Section 10.2 Survival of Agreements; Cumulative Nature. All of Restricted
Persons’ various representations, warranties, covenants and agreements in the
Loan Documents shall survive the execution and delivery of this Agreement and
the other Loan Documents and the performance hereof and thereof, including the
making or granting of the Loans and the delivery of the Notes and the other Loan
Documents, and shall further survive until all of the Obligations are paid in
full to each Lender Party and all of Lender Parties’ obligations to Borrower are
terminated. All statements and agreements contained in any certificate or other
instrument delivered by any Restricted Person to any Lender Party under any Loan
Document shall be deemed representations and warranties by Borrower or
agreements and covenants of Borrower under this Agreement. The representations,
warranties, indemnities, and covenants made by Restricted Persons in the Loan
Documents, and the rights, powers, and privileges granted to Lender Parties in
the Loan Documents, are cumulative, and, except for expressly specified waivers
and consents, no Loan Document shall be construed in the context of another to
diminish, nullify, or otherwise reduce the benefit to any Lender Party of any
such representation, warranty, indemnity, covenant, right, power or privilege.
In particular and without limitation, no exception set out in this Agreement to
any representation, warranty, indemnity, or covenant herein contained shall
apply to any similar representation, warranty, indemnity, or covenant contained
in any other Loan Document, and each such similar representation, warranty,
indemnity, or covenant shall be subject only to those exceptions which are
expressly made applicable to it by the terms of the various Loan Documents.

Section 10.3 Notices. All notices, requests, consents, demands and other
communications required or permitted under any Loan Document shall be in
writing, unless otherwise specifically provided in such Loan Document (provided
that Administrative Agent may give telephonic notices to the other Lender
Parties), and shall be deemed sufficiently given or furnished if delivered by

 

-89-



--------------------------------------------------------------------------------

personal delivery, by telecopy, by delivery service with proof of delivery, or
by registered or certified United States mail, postage prepaid, to Borrower and
Restricted Persons at the address of Borrower specified on the signature pages
hereto and to each Lender Party at its address specified in the Lenders Schedule
as its lending offices (unless changed by similar notice in writing given by the
particular Person whose address is to be changed). Any such notice or
communication shall be deemed to have been given (a) in the case of personal
delivery or delivery service, as of the date of first attempted delivery during
normal business hours at the address provided herein, (b) in the case of
telecopy, upon receipt, or (c) in the case of registered or certified United
States mail, three days after deposit in the mail; provided, however, that no
Borrowing Notice shall become effective until actually received by
Administrative Agent.

Section 10.4 Payment of Expenses; Indemnity.

(a) Payment of Expenses. Borrower will promptly (and in any event, within 30
days after any invoice or other statement or notice) pay: (i) all transfer,
stamp, mortgage, documentary or other similar taxes, assessments or charges
levied by any governmental or revenue authority in respect of this Agreement or
any of the other Loan Documents or any other document referred to herein or
therein, (ii) all reasonable costs and expenses incurred by or on behalf of
Administrative Agent (including attorneys’ fees, consultants’ fees and
engineering fees, travel costs and miscellaneous expenses) in connection with
(1) granting, creating documenting and perfecting the security interests in the
Collateral securing the Obligations (which fees, including the costs and
expenses of legal counsel, shall not exceed $150,000 to the extent relating to
granting, creating, documenting and perfecting the security interests in the
Collateral contemplated by Section 4.1(a)(C) and Section 10.20), (2) following
the Closing Date, (A) the negotiation, preparation, execution and delivery of
any and all consents, waivers, amendments or modifications to the Loan Documents
or other documents or instruments relating thereto, (B) the borrowings hereunder
and other action reasonably required in the course of administration hereof, and
(C) monitoring or confirming (or preparation or negotiation of any document
related to) Borrower’s compliance with any covenants or conditions contained in
this Agreement or in any Loan Document, and (iii) all reasonable costs and
expenses incurred by or on behalf of any Lender Party (including reasonable
attorneys’ fees, consultants’ fees and accounting fees) in connection with the
defense or enforcement of any of the Loan Documents (including this section and
including proceedings in bankruptcy) or the defense of any Lender Party’s
exercise of its rights thereunder (including proceedings in bankruptcy).

(b) Indemnity. Borrower agrees to indemnify each Lender Party, upon demand, from
and against any and all liabilities, obligations, claims, losses, damages,
penalties, fines, actions, judgments, suits and settlements and costs, expenses
or disbursements relating thereto (including reasonable fees of attorneys,
accountants, experts and advisors) of any kind or nature whatsoever (in this
section collectively called “liabilities and costs”) which to any extent (in
whole or in part) may be imposed on, incurred by, or asserted against such
Lender Party by the Borrower or any Restricted Person or by any third party
growing out of, resulting from or in any other way associated with any of the
Collateral, the Loan Documents and the transactions and events (including the
enforcement or defense thereof) at any time associated therewith or contemplated
therein (including any Environmental Claims or violation or noncompliance with
any Environmental Laws by any Restricted Person or any liabilities or duties of
any Restricted Person or any Lender Party with respect to the presence or
Release of Hazardous Materials found in or released into the environment). For
the avoidance of doubt, any indemnification relating to Taxes shall be covered
exclusively by Section 3.3 and shall not be covered by this Section 10.4.

THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR

 

-90-



--------------------------------------------------------------------------------

IN PART, UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY, OR ARE CAUSED, IN WHOLE
OR IN PART, BY ANY NEGLIGENT ACT OR OMISSION OF ANY KIND BY ANY LENDER PARTY,

provided only that no Lender Party shall be entitled under this section to
receive indemnification for that portion, if any, of any liabilities and costs
which is proximately caused by its own individual gross negligence or willful
misconduct, as determined in a final non-appealable judgment of a court of
competent jurisdiction. If any Person (including Borrower or any of its
Affiliates) ever alleges such gross negligence or willful misconduct by any
Lender Party, the indemnification provided for in this section shall nonetheless
be paid upon demand, subject to later adjustment or reimbursement, until such
time as a court of competent jurisdiction enters a final non-appealable judgment
as to the extent and effect of the alleged gross negligence or willful
misconduct. As used in this section the term “Lender Parties” shall refer not
only to the Persons designated as such in Section 1.1 but also to each director,
officer, agent, attorney, employee, representative and Affiliate of such
Persons.

Section 10.5 Joint and Several Liability; Parties in Interest. All Obligations
which are incurred by two or more Restricted Persons shall be their joint and
several obligations and liabilities. All grants, covenants and agreements
contained in the Loan Documents shall bind and inure to the benefit of the
parties thereto and their respective successors and assigns; provided however,
that no Restricted Person may assign or transfer any of its rights or delegate
any of its duties or obligations under any Loan Document without the prior
consent of Required Lenders, except as expressly permitted by this Agreement or
the Loan Documents. Except as otherwise provided in this Agreement, neither
Borrower nor any Affiliates of Borrower shall directly or indirectly purchase or
otherwise retire any Obligations owed to any Lender nor will any Lender accept
any offer to do so, unless each Lender shall have received substantially the
same offer with respect to the same Percentage Share of the Obligations owed to
it. If Borrower or any Affiliate of Borrower at any time purchases some but less
than all of the Obligations owed to all Lender Parties, such purchaser shall not
be entitled to any rights of any Lender Party under the Loan Documents unless
and until Borrower or its Affiliates have purchased all of the Obligations.

Section 10.6 Assignments.

(a) Participations.

(A) Any Lender may sell a participation interest in its commitments hereunder or
any of its rights under its Loans or under the Loan Documents to any Person,
provided that the agreement between such Lender and such participant must at all
times provide: (i) that such participation exists only as a result of the
agreement between such participant and such Lender and that such transfer does
not give such participant any right to vote as a Lender or any other direct
claims or rights against any Person other than such Lender, (ii) that such
participant is subject to the requirements set forth in Section 3.3(e), (h) and
(i) (with such documentation to be delivered to the participating Lender to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section), as applicable, and is not entitled
to payment from any Restricted Person under any of Sections 3.2 or 3.3 of
amounts in excess of those payable to such Lender under such sections
(determined without regard to the sale of such participation), and (iii) unless
such participant is an Affiliate of such Lender, that such participant shall not
be entitled to require such Lender to take any action under any Loan Document or
to obtain the consent of such participant prior to taking any action under any
Loan Document, except for actions which would require the consent of all Lenders
under Section 10.1(h). No Lender selling such a participation shall, as between
the other parties hereto and such Lender, be relieved of any of its obligations
hereunder as a result of the sale of such participation. Each Lender which sells
any such participation to any Person (other than an Affiliate of such Lender)
shall give prompt notice thereof to Administrative Agent and Borrower.

 

-91-



--------------------------------------------------------------------------------

(B) Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any participant or any information
relating to a participant’s interest in any commitments, loans, letters of
credit or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such commitment, loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. Unless otherwise required by the Internal Revenue
Service, any disclosure required by the foregoing sentence shall be made by the
relevant Lender directly and solely to the Internal Revenue Service. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(b) Assignments. Except for sales of participations under the immediately
preceding subsection (a) or as otherwise provided in this Section 10.6, no
Lender shall make any assignment or transfer of any kind of its commitments or
obligations to participate in any of its rights under its Loans or under the
Loan Documents, except for assignments to an Eligible Transferee, and then only
if such assignment is made in accordance with the following requirements:

(i) In the case of an assignment of Loans and Commitments, immediately after
giving effect to such assignment, the assignor’s Commitment and Loans shall not
be less than $5,000,000 and the assignee’s Commitment and Loans shall equal or
exceed $5,000,000 (unless such assignor is assigning all of its Commitments and
Loans or unless such assignment is to an Affiliate of such assignor or an
Approved Fund administered or managed by such assignor or an Affiliate of such
assignor); provided that the foregoing requirement may be waived by a writing
signed by the Administrative Agent and (so long as no Default or Event of
Default is continuing) the Borrower and (B) shall not be applicable to any
assignment of Loans made by MSSF within 50 days after the Closing Date.

(ii) The parties to each such assignment shall execute and deliver to
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, appropriately completed, together with the Note (if
any) subject to such assignment and a processing fee payable to Administrative
Agent of $3,500. Upon such execution, delivery, and payment and upon the
satisfaction of the conditions set out in such Assignment and Acceptance, then
(A) Borrower shall, if requested by the assignor and/or assignee, issue new
Notes, to such assignor and assignee in exchange for the return of the old Notes
to Borrower, and (B) as of the “Effective Date” specified in such Assignment and
Acceptance the assignee thereunder shall be a party hereto and a Lender
hereunder and Administrative Agent shall thereafter deliver or make available to
Borrower and each Lender one or more schedules showing the revised Percentage
Shares of all other Lenders.

(iii) Each assignee Lender shall (to the extent it has not already done so)
provide Administrative Agent and Borrower with the documentation referred to in
Section 3.3(e).

 

-92-



--------------------------------------------------------------------------------

(iv) No Assignment to Certain Persons. Other than as set forth in
Section 10.6(c), no such assignment of Loans shall be made to the Borrower or
any of the Borrower’s Affiliates or Subsidiaries.

(v) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(c) Assignment to Affiliated Lenders.

(i) In addition to the other rights provided in this Section 10.6 and
notwithstanding anything to the contrary in this Agreement, each Lender may
assign all or a portion of its Loans to any Person who, after giving effect to
such assignment, would be an Affiliated Lender or (if such Loans are immediately
cancelled) the Borrower (without the consent of any Person but subject to
acknowledgment by the Administrative Agent (which acknowledgment shall be
provided promptly after request therefor)); provided that

(A) except as previously disclosed in writing to Administrative Agent and the
Lenders, each such Person represents and warrants as of the date of any
assignment to such Person pursuant to this Section 10.6(c), that such Person
does not have any material non-public information with respect to any Loan Party
or any of their respective securities that both (1) has not been disclosed to
the assigning Lender (other than because such assigning Lender does not wish to
receive material non-public information with respect to any Loan Party or any of
their respective securities) prior to such date and (2) could reasonably be
expected to have a material effect upon, or otherwise by material, to a Lender’s
decision to assign Loans to such Person;

(B) the assigning Lender and such Person purchasing such Lender’s Loans shall
execute and deliver to the Administrative Agent an assignment agreement in a
form reasonably satisfactory to Administrative Agent; and

(C) in the case of an assignment to an Affiliated Lender, at the time of such
assignment and after giving effect to such assignment, the aggregate principal
amount of the Loans held by all Affiliated Lenders taken as a whole shall not
exceed 10% of the aggregate principal amount of the Loans outstanding under this
Agreement at any time.

(ii) Notwithstanding anything to the contrary in this Agreement, no Affiliated
Lender shall have any right to (A) in its role as a Lender, attend (including by
telephone) any meeting or discussions (or portion thereof) among any agent or
any Lender to which representatives of the Loan Parties are not invited or
(B) receive any information or material prepared by any agent or any Lender or
any communication by or among any agent and/or one or more Lenders, except to
the extent such information or materials have been made available to any Loan
Party or any representative of any Loan Party.

(iii) Notwithstanding anything in Section 10.1 or the definition of “Required
Lenders” to the contrary, Affiliated Lenders shall not be permitted to vote on
any amendment, modification, waiver, consent or other action with respect to any
Loan Document; provided that no such amendment, modification, waiver, consent or
other action shall deprive such Affiliated Lender of its pro rata share of any
payments to which such Affiliated Lender is entitled under the Loan Documents
without such Affiliated Lender providing its consent; provided, further, that

 

-93-



--------------------------------------------------------------------------------

such Affiliated Lender’s sole right to approve any amendment, modification,
waiver or consent shall be limited to any amendment, modification, waiver or
consent that is of the type described in clauses (ii), (iii), (iv),
(vi) (regarding the right to receive payment) and (vii) of Section 10.1(b) to
the extent that such Affiliated Lender is affected thereby and which, that by
its terms, does not treat the Affiliated Lender on the same or better terms than
any other Lender; and in furtherance of the foregoing, the Affiliated Lender
agrees to execute and deliver to Administrative Agent any instrument reasonably
requested by Administrative Agent to evidence the voting of its interest as a
Lender in accordance with the provisions of this Section 10.6(c).

(iv) Each Affiliated Lender, solely in its capacity as a Lender, hereby agrees
that, if any Loan Party shall be subject to any insolvency proceeding, (A) such
Affiliated Lender (in its capacity as such) shall not take any step or action in
such insolvency proceeding to object to, impede, or delay the exercise of any
right or the taking of any action by Administrative Agent (or the taking of any
action by a third party that is supported by Administrative Agent) in relation
to such Affiliated Lender’s claim with respect to its Loans (a “Claim”)
(including, without limitation, objecting to any debtor in possession financing,
use of cash collateral, grant of adequate protection, sale or disposition,
compromise, or plan of reorganization) so long as such Affiliated Lender is
treated in connection with such exercise or action on the same or better terms
as the other Lenders, (B) with respect to any matter requiring the vote of
Lenders during the pendency of an insolvency proceeding (including, without
limitation, voting on any plan of reorganization pursuant to 11 U.S.C. §1126),
the Loans held by such Affiliated Lender (and any Claim with respect thereto)
shall be deemed assigned for all purposes to Administrative Agent which shall
cast such vote in the same proportion, for and against, as the votes of Lenders
who are not Affiliated Lenders, and (C) such Affiliated Lender shall otherwise
give or refrain from giving any consent in any such insolvency proceeding at the
direction of the Required Lenders. For the avoidance of doubt, the Lenders and
each Affiliated Lender agree and acknowledge that the provisions set forth in
this clause (iv), and any related provisions set forth in any related assignment
agreement, constitute a “subordination agreement” as such term is contemplated
by, and utilized in, Section 510(a) of the Bankruptcy Code, and, as such, would
be enforceable for all purposes in any case where a Loan Party has filed for
protection under the Bankruptcy Code.

(d) Nothing contained in this section shall prevent or prohibit any Lender from
assigning or pledging all or any portion of its Loans and Note to any Federal
Reserve Bank as collateral security pursuant to Regulation A of the Board of
Governors and any Operating Circular issued by such Federal Reserve Bank or to
any central bank having jurisdiction over such Lender or to one of its
Affiliates or as otherwise required by applicable Law; provided that no such
assignment or pledge shall relieve such Lender from its obligations hereunder.

(e) By executing and delivering an Assignment and Acceptance, each assignee
Lender thereunder will be confirming to and agreeing with Borrower,
Administrative Agents and each other Lender hereunder that such assignee
understands and agrees to the terms hereof, including Article IX hereof.

(f) Subject to acceptance thereof by the Administrative Agent pursuant to
paragraph (b)(ii) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such

 

-94-



--------------------------------------------------------------------------------

Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Section 10.4 with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (a) of this Section.

Section 10.7 Confidentiality. Each Lender Party agrees that it will follow its
customary procedures to keep confidential any proprietary information given to
it by any Restricted Person, provided, however, that this restriction shall not
apply to information which (a) has at the time in question entered the public
domain, (b) is required to be disclosed by Law (whether valid or invalid) of any
Tribunal or is disclosed pursuant to Section 10.18, (c) is disclosed to any
Lender Party’s Affiliates, auditors, attorneys, agents or to any credit
insurance provider relating to the Borrower and its obligations, (d) is
furnished to any other Lender Party or to any purchaser or prospective purchaser
of participations or other interests in any Loan or Loan Document or to any
direct, indirect, actual or prospective counterparty (and its advisor) to any
swap, derivative or securitization transaction related to the obligations under
this Agreement (provided each such purchaser, prospective purchaser,
counterparty or prospective counterparty first agrees to hold such information
in confidence on the terms provided in this section), (e) is furnished to S&P or
Moody’s or any similar organization or any nationally recognized rating agency
in connection with ratings issued with respect to such Lender Party or with
respect to any Restricted Person, or (f) is disclosed in the course of enforcing
its rights and remedies during the existence of an Event of Default; provided,
however, that this obligation of confidence shall not apply to, and each of
Administrative Agent and the other Lender Parties (and each Person employed or
retained by them who are or are expected to become engaged in evaluating,
approving, structuring or administering the Loans) may disclose to any Tribunal,
without limitation of any kind, the tax treatment and tax structure of the
transactions contemplated by this Agreement and the other Loan Documents, and
all materials of any kind (including opinions or other tax analyses) related
thereto that are or have been provided to the Administrative Agent or such
Lender Party relating to such tax treatment or tax structure.

Section 10.8 Governing Law; Submission to Process.

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. Except to the extent that
the law of another jurisdiction is expressly elected in a Loan Document, the
Loan Documents shall be deemed contracts and instruments made under and governed
by the laws of the State of New York (including for such purposes Sections
5-1401 and 5-1402 of the General Obligations Law of the State of New York). In
any legal proceeding relating to the Loan Documents or the Obligations, each of
the parties hereto hereby irrevocably submits itself to the exclusive
jurisdiction of the state and federal courts for the Southern District of New
York sitting in New York County, Borough of Manhattan and agrees and consents
that service of process may be made upon it in any legal proceeding relating to
the Loan Documents or the Obligations by any means allowed under applicable Law;
provided that nothing contained herein or in any other Loan Document will
prevent any Lender, the Collateral Trustee or the Administrative Agent from
bringing any action to enforce any award or judgment or exercise any right under
the Loan Documents against any Collateral or any other property of any Loan
Party in any other forum in which jurisdiction can be established.

(b) THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT

 

-95-



--------------------------------------------------------------------------------

TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT
IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM OR THAT SUCH COURT
LACKS PERSONAL JURISDICTION OVER THE BORROWER.

Section 10.9 Limitation on Interest. Lender Parties, Restricted Persons and any
other parties to the Loan Documents intend to contract in strict compliance with
applicable usury Law from time to time in effect. In furtherance thereof such
Persons stipulate and agree that none of the terms and provisions contained in
the Loan Documents shall ever be construed to create a contract to pay, for the
use, forbearance or detention of money, interest in excess of the maximum amount
of interest permitted to be charged by applicable Law from time to time in
effect. Neither any Restricted Person nor any present or future guarantors,
endorsers, or other Persons hereafter becoming liable for payment of any
Obligation shall ever be liable for unearned interest thereon or shall ever be
required to pay interest thereon in excess of the maximum amount that may be
lawfully charged under applicable Law from time to time in effect, and the
provisions of this section shall control over all other provisions of the Loan
Documents which may be in conflict or apparent conflict herewith. Lender Parties
expressly disavow any intention to charge or collect excessive unearned interest
or finance charges in the event the maturity of any Obligation is accelerated.
If (a) the maturity of any Obligation is accelerated for any reason, (b) any
Obligation is prepaid and as a result any amounts held to constitute interest
are determined to be in excess of the legal maximum, or (c) any Lender or any
other holder of any or all of the Obligations shall otherwise collect moneys
which are determined to constitute interest which would otherwise increase the
interest on any or all of the Obligations to an amount in excess of that
permitted to be charged by applicable Law then in effect, then all sums
determined to constitute interest in excess of such legal limit shall, without
penalty, be promptly applied to reduce the then outstanding principal of the
related Obligations or, at such Lender’s or holder’s option, promptly returned
to Borrower or the other payor thereof upon such determination. In determining
whether or not the interest paid or payable, under any specific circumstance,
exceeds the maximum amount permitted under applicable Law, Lender Parties and
Restricted Persons (and any other payors thereof) shall to the greatest extent
permitted under applicable Law, characterize any non-principal payment as an
expense, fee or premium rather than as interest, exclude voluntary prepayments
and the effects thereof, and amortize, prorate, allocate, and spread the total
amount of interest throughout the entire contemplated term of the instruments
evidencing the Obligations in accordance with the amounts outstanding from time
to time thereunder and the maximum legal rate of interest from time to time in
effect under applicable Law in order to lawfully charge the maximum amount of
interest permitted under applicable Law.

Section 10.10 Termination. In its sole and absolute discretion Borrower may at
any time that no Obligations are owing elect in a written notice delivered to
Administrative Agent to terminate this Agreement. Upon receipt by Administrative
Agent of such a notice, if no Obligations are then owing, this Agreement and all
other Loan Documents shall thereupon be terminated and the parties thereto
released from all prospective obligations thereunder. Notwithstanding the
foregoing or anything herein to the contrary, any waivers or admissions made by
any Restricted Person in any Loan Document, any Obligations under any of
Sections 3.2 or 3.3, and any obligations which any Person may have to indemnify
or compensate any Lender Party shall survive any termination of this Agreement
or any other Loan Document. At the request and expense of Borrower,
Administrative Agent shall prepare and execute all necessary instruments to
reflect and effect such termination of the Loan Documents. Administrative Agent
is hereby authorized to execute all such instruments on behalf of all Lenders,
without the joinder of or further action by any Lender.

Section 10.11 Severability. If any term or provision of any Loan Document shall
be determined to be illegal or unenforceable all other terms and provisions of
the Loan Documents shall nevertheless remain effective and shall be enforced to
the fullest extent permitted by applicable Law.

 

-96-



--------------------------------------------------------------------------------

Section 10.12 Counterparts; Electronic Execution of Assignments. This Agreement
may be separately executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to constitute one and the same Agreement. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Acceptance
or Loan Document shall be deemed to include electronic signatures or the keeping
of records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

Section 10.13 Waiver of Jury Trial, Punitive Damages, etc. Borrower and each
Lender Party hereby knowingly, voluntarily, intentionally, and irrevocably
(a) waives, to the maximum extent not prohibited by Law, any right it may have
to a trial by jury in respect of any litigation based hereon, or directly or
indirectly at any time arising out of, under or in connection with the Loan
Documents or any transaction contemplated thereby or associated therewith,
before or after maturity; (b) waives, to the maximum extent not prohibited by
Law, any right it may have to claim or recover in any such litigation any
“Special Damages”, as defined below, (c) certifies that no party hereto nor any
representative or agent or counsel for any party hereto has represented,
expressly or otherwise, or implied that such party would not, in the event of
litigation, seek to enforce the foregoing waivers, and (d) acknowledges that it
has been induced to enter into this Agreement, the other Loan Documents and the
transactions contemplated hereby and thereby by, among other things, the mutual
waivers and certifications contained in this section. As used in this section,
“Special Damages” includes all special, consequential, exemplary, or punitive
damages (regardless of how named), but does not include any payments or funds
which any party hereto has expressly promised to pay or deliver to any other
party hereto.

Section 10.14 Release of Collateral; Collateral Matters.

(a) Notwithstanding anything to the contrary in the Security Documents, the
Lender Parties irrevocably authorize the Collateral Trustee, at its option and
in its discretion to (A) release Collateral from the Lien and security interest
created by the Security Documents to secure the Loans and other Obligations at
any time or from time to time in accordance with the provisions of the
Intercreditor Agreement and Collateral Trust Agreement or as provided hereby and
(B) subordinate any Lien on any Excluded Assets or any other property granted to
or held by the Collateral Trustee under any Loan Document to the holder of any
Permitted Lien. Upon request by the Collateral Trustee, at any time, the Lenders
will confirm in writing the Collateral Trustee’s authority to release particular
types or items of Collateral or subordinate any Lien pursuant to this
Section 10.14. The applicable property and assets included in the Collateral
shall be automatically released from the Liens securing the Loans, and the
applicable Guarantor shall be automatically released from its obligations under
this Agreement and the Security Documents, under any one or more of the
following circumstances or any applicable circumstance as provided in the
Intercreditor Agreement, the Collateral Trust Agreement or the Security
Documents:

(i) upon the Security Termination;

(ii) as to any Collateral of the Borrower or a Guarantor that is sold,
transferred or otherwise disposed of by the Borrower or any Guarantor to a
Person that is not (either before or after such sale, transfer or disposition)
the Borrower or a Restricted Subsidiary of the Borrower in a transaction or
other circumstance that does not violate

 

-97-



--------------------------------------------------------------------------------

Section 6.10 and is permitted by all of the other Loan Documents, at the time of
such sale, transfer or other disposition or to the extent of the interest sold,
transferred or otherwise disposed of; provided that the Collateral Trustee’s
Liens upon the Collateral will not be released if the sale or disposition is
subject to Section 7.1;

(iii) as provided in Section 10.1(b); and

(iv) with respect to the assets of any Guarantor, at the time that such
Guarantor is released from its Guarantee of the Obligations pursuant to
Section 10.15.

In connection with any termination or release pursuant to this Section 10.14 or
a release of a Guarantee pursuant to Section 10.15, the Collateral Trustee shall
execute and deliver to any Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release (including, without limitation, UCC termination
statements), and will duly assign and transfer to such Loan Party, such of the
Collateral that may be in the possession of the Collateral Trustee and has not
theretofore been sold or otherwise applied or released pursuant to this
Agreement or the Security Documents. Any execution and delivery of documents
pursuant to this Section 10.14 shall be without recourse to or warranty by the
Collateral Trustee. In connection with any release pursuant to this
Section 10.14 or 10.15, the Loan Party shall be permitted to take any action in
connection therewith consistent with such release including, without limitation,
the filing of UCC termination statements. Upon the receipt of any necessary or
proper instruments of termination, satisfaction or release prepared by the
Borrower, the Collateral Trustee shall execute, deliver or acknowledge such
instruments or releases to evidence the release of any Collateral permitted to
be released pursuant to this Agreement or the Security Documents.

(b) Notwithstanding any provision in this Agreement or any other Loan Document
to the contrary, in no event is any Building or Mobile Home included in the
definition of “Mortgaged Properties” or the definition of “Collateral” and no
Building or Mobile Home is hereby encumbered by any security interest or lien
granted pursuant to this Agreement or any other Loan Document. As used herein,
“Flood Insurance Regulations” means (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (b) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statue thereto, (c) the National Flood Insurance Reform Act of 1994 (amending 42
USC 4001, et seq.), as the same may be amended or recodified from time to time
and (d) the Flood Insurance Reform Act of 2004 and any regulations promulgated
thereunder.

Section 10.15 Release of Guarantee. Each Subsidiary’s Guarantee of the
Obligations shall be automatically released upon:

(a) any sale or other disposition of all or substantially all of the assets of
that Guarantor (including by way of merger or consolidation) to a Person that is
not (either before or after giving effect to such transaction) the Borrower or a
Restricted Subsidiary of the Borrower, if the sale or other disposition does not
violate Section 6.10;

(b) any sale or other disposition of the Capital Stock of such Guarantor to a
Person that is not (either before or after giving effect to such transaction)
the Borrower or a Restricted Subsidiary of the Borrower, if the sale or other
disposition does not violate Section 6.10 and the Guarantor ceases to be a
Subsidiary of the Borrower as a result of such sales or disposition;

(c) designation of such Guarantor as an Unrestricted Subsidiary in accordance
with the applicable provisions of this Agreement;

 

-98-



--------------------------------------------------------------------------------

(d) liquidation or dissolution of such Guarantor, provided no Default or Event
of Default has occurred and is continuing; or

(e) the time such Guarantor is no longer required to be a Guarantor of the
Obligations as described below under Section 6.14, provided no Default or Event
of Default has occurred and is continuing.

Section 10.16 Other Agents. None of the Persons identified in this Agreement as
the “Arrangers” or “Co-Bookrunners” or the “Syndication Agent” or the
“Co-Documentation Agents” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement or any other Loan Document other
than (a) except in the case of the Arrangers, those applicable to all Lenders as
such or (b) as expressly provided for herein or therein. Without limiting the
foregoing, none of the Other Agents shall have or be deemed to have any
fiduciary relationship with any Restricted Person or any Lender Party. Each of
the Lender Parties and Borrower, on behalf of itself and the other Restricted
Persons, acknowledges that it has not relied, and will not rely, on any of the
Other Agents or any of the other Lender Parties in deciding to enter into this
Agreement or in taking or not taking any action hereunder or under the Loan
Documents.

Section 10.17 USA Patriot Act Notice. The Administrative Agent hereby notifies
the Borrower that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrower
and its Subsidiaries, which includes the names and addresses of the Borrower and
its Subsidiaries and other information that will allow the Administrative Agent
to identify the Borrower and its Subsidiaries and partners in accordance with
the Patriot Act. This notice is given in accordance with the requirements of the
Patriot Act and is effective as to Administrative Agent and each Lender Party.

Section 10.18 Posting of Approved Electronic Communications.

(a) In addition to providing the Administrative Agent with all originals or
copies of all Communications (as defined below) in the manner specified by
Section 10.3, Borrower hereby also agrees, unless directed otherwise by the
Administrative Agent or unless the electronic mail address referred to below has
not been provided by the Administrative Agent to Borrower, that it will, or will
cause its Subsidiaries to, provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent or to the Lender Parties pursuant to the Loan Documents,
including all notices, requests, financial statements, financial and other
reports, certificates and other information materials (all such communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent.

(b) Borrower further agrees that (i) the Administrative Agent may make the
Communications available to the Lender Parties by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Electronic Platform”) and (ii) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrower or its securities) (each, a “Public
Lender”). Borrower hereby agrees that (A) all Communications that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (B) by marking Communications “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent and each Lender
Party to treat such

 

-99-



--------------------------------------------------------------------------------

Communications as either publicly available information or not material
information (although it may be sensitive and proprietary) with respect to the
Restricted Persons or their securities for purposes of United States Federal and
state securities laws; (C) all Communications marked “PUBLIC” are permitted to
be made available through a portion of the Electronic Platform designated
“Public Investor” or other similar designation; and (D) the Administrative Agent
shall be entitled to treat any Communications that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Electronic Platform not
designated “Public Investor” or otherwise not designated as public.

(c) THE ELECTRONIC PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE LENDER
PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE
ADEQUACY OF THE ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS
OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS IS MADE BY THE LENDER PARTIES IN CONNECTION WITH THE COMMUNICATIONS
OR THE ELECTRONIC PLATFORM. IN NO EVENT SHALL THE LENDER PARTIES HAVE ANY
LIABILITY TO ANY RESTRICTED PERSON, ANY OTHER LENDER PARTY OR ANY OTHER PERSON
FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY RESTRICTED
PERSON’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY LENDER PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGEMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH LENDER PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

(d) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth herein shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender Party agrees that receipt of notice
to it (as provided in the next sentence) specifying that the Communications have
been posted to the Electronic Platform shall constitute effective delivery of
the Communications to such Lender Party for purposes of the Loan Documents. Each
Lender Party agrees to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender Party’s e-mail
address to which the foregoing notice may be sent by electronic transmission and
that the foregoing notice may be sent to such e-mail address.

(e) Nothing herein shall prejudice the right of the Administrative Agent or any
Lender Party to give any notice or other communication pursuant to any Loan
Document in any other manner specified in such Loan Document.

Section 10.19 OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENT AND
COLLATERAL TRUST AGREEMENT; ETC.

(a) EACH LENDER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT LIENS SHALL BE CREATED
ON THE COLLATERAL PURSUANT TO THE SECURITY DOCUMENTS, WHICH LIENS SHALL BE
SUBJECT TO TERMS AND CONDITIONS OF THE INTERCREDITOR AGREEMENT AND THE
COLLATERAL TRUST AGREEMENT. PURSUANT TO THE EXPRESS TERMS OF THE INTERCREDITOR
AGREEMENT AND COLLATERAL

 

-100-



--------------------------------------------------------------------------------

TRUST AGREEMENT, IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE
INTERCREDITOR AGREEMENT OR COLLATERAL TRUST AGREEMENT AND ANY OF THE LOAN
DOCUMENTS, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT OR COLLATERAL TRUST
AGREEMENT, AS APPLICABLE, SHALL GOVERN AND CONTROL. IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT AND COLLATERAL TRUST AGREEMENT,
THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.

(b) EACH LENDER HEREBY AUTHORIZES AND INSTRUCTS ADMINISTRATIVE AGENT TO ENTER
INTO EACH OF THE INTERCREDITOR AGREEMENT AND COLLATERAL TRUST AGREEMENT ON
BEHALF OF THE LENDERS, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS)
REQUIRED (OR DEEMED ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF THE
INTERCREDITOR AGREEMENT AND THE COLLATERAL TRUST AGREEMENT.

(c) THE PROVISIONS OF THIS SECTION 10.19 ARE NOT INTENDED TO SUMMARIZE ALL
RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THE COLLATERAL TRUST
AGREEMENT. REFERENCE MUST BE MADE TO EACH OF THE INTERCREDITOR AGREEMENT AND
COLLATERAL TRUST AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS
THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF
THE INTERCREDITOR AGREEMENT AND COLLATERAL TRUST AGREEMENT AND THE TERMS AND
PROVISIONS THEREOF, AND NEITHER ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES
MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF
THE PROVISIONS CONTAINED IN THE INTERCREDITOR AGREEMENT OR COLLATERAL TRUST
AGREEMENT.

Section 10.20 Post-Closing Obligations. Notwithstanding anything to the contrary
contained in this Agreement or the other Loan Documents, the parties hereto
acknowledge and agree that the Borrower shall deliver, or cause one or more
Guarantors to deliver to the Administrative Agent the following items within 90
days after the Closing Date (as such date may be extended (with respect to a
given action or actions) at the reasonable discretion of Administrative Agent):

(a) fully executed counterparts of Mortgages (in sufficient counterparts for the
prompt recordation in each jurisdiction in which the Mortgaged Property subject
to such Mortgage is located) and to the extent requested by Administrative
Agent, corresponding UCC fixture filings or as-extracted collateral filings (or,
if UCC fixture filings and as-extracted collateral filings are not available in
the applicable jurisdiction, equivalent filings as available in such
jurisdiction), and any similar filings as shall be required by local law, in
form and substance reasonably satisfactory to the Administrative Agent, which
Mortgages, UCC fixture filings or as-extracted collateral filings (or, in the
case of UCC fixture filings and as-extracted collateral filings, any other
equivalent filings, as available in each applicable jurisdiction) or other
similar filings shall cover each Mortgaged Property, together with evidence
reasonably satisfactory to the Administrative Agent that such Mortgages, UCC
fixture filings or as-extracted collateral filings (or, in the case of UCC
fixture filings and as-extracted collateral filings, any other equivalent
filings, as available in each applicable jurisdiction) or similar filings have
been delivered to the Persons responsible for recording or filing, as
applicable, of such Mortgages, UCC fixture filings, as-extracted collateral
filings, equivalent filings or similar filings, as the case may be;

(b) title information and lien searches with respect to the Mortgaged
Properties, as requested by Administrative Agent; and

(c) legal opinions addressed to the Lender Parties from (1) local counsel,
covering, without limitation, the enforceability of each Mortgage under the laws
of the jurisdiction in which the Mortgaged Property subject to such Mortgage is
located, the creation of valid mortgage Liens on such Mortgaged Property under
the laws of the jurisdiction in which the Mortgaged Property subject to such
Mortgage is located and other matters customarily addressed in legal opinions of
local counsel with respect to the Mortgages, and (2) outside counsel to the
Borrower of national standing, covering, without limitation, the due
authorization, execution and delivery of the Mortgages with respect to Delaware
and Texas laws, in each case, in form and substance substantially equivalent to
the opinions previously delivered to the Administrative Agent pursuant to
Section 4.1.

 

-101-



--------------------------------------------------------------------------------

Section 10.21 Additional Indebtedness. In connection with the incurrence by any
Loan Party or any Subsidiary thereof of any Priority Lien Obligations, Parity
Lien Obligations or Junior Lien Obligations permitted to be incurred pursuant to
the terms hereof and of any other then outstanding Priority Lien Documents,
Parity Lien Documents and Junior Lien Documents, each of the Administrative
Agent and the Collateral Trustee agree to execute and deliver any necessary
supplements, joinders or confirmations to the Intercreditor Agreement and
Collateral Trust Agreement and any amendments, amendments and restatements,
restatements or waivers of or supplements to or other modifications to any
Security Document (including but not limited to any Mortgages and UCC fixture
filings), and to make or consent to any filings or take any other actions in
connection therewith, as may be reasonably deemed by the Borrower to be
necessary or reasonably desirable for any Lien on the assets of any Loan Party
permitted to secure such Indebtedness to become a valid, perfected lien (with
such priority as may be designated by the relevant Loan Party or Subsidiary, to
the extent such priority is permitted by the Loan Documents) pursuant to the
Security Document being so amended, amended and restated, restated, waived,
supplemented or otherwise modified or otherwise.

 

-102-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

W&T OFFSHORE, INC. as Borrower By:

/s/ John D. Gibbons

Name: John D. Gibbons Title: Senior Vice President and Chief Financial Officer

 

-103-



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC. as Administrative Agent, Collateral Trustee
and as a Lender By:

/s/ Henrik Z. Sandstrom

Name: Henrik Z. Sandstrom Title: Authorized Signatory

 

-104-



--------------------------------------------------------------------------------

SCHEDULE 1

DISCLOSURE SCHEDULE

 

ITEM 5.6. No Material Adverse Change regarding Financial Statements ITEM 5.7.
Liabilities, Obligations and Restrictions ITEM 5.9. Litigation Matters ITEM 5.10
Extraordinary Events, Labor Disputes and Acts of God ITEM 5.11. ERISA Plans and
Liabilities ITEM 5.12. Environmental Matters ITEM 5.13. Names and Places of
Business and State of Incorporation or Formation ITEM 5.14. Subsidiaries
ITEM 5.20. Hedging Transactions

 

Sch 1-1



--------------------------------------------------------------------------------

ITEM 5.6

No Material Adverse Change regarding Financial Statements

None.

 

Item 5.6 - 1



--------------------------------------------------------------------------------

ITEM 5.7

Liabilities, Obligations and Restrictions

None.

 

Item 5.7 - 1



--------------------------------------------------------------------------------

ITEM 5.9

Litigation Matters

None.

 

Item 5.9 - 1



--------------------------------------------------------------------------------

ITEM 5.10

Extraordinary Events, Labor Disputes and Acts of God

None.

 

Item 5.10 - 1



--------------------------------------------------------------------------------

ITEM 5.11

ERISA Plans and Liabilities

None.

 

Item 5.11 - 1



--------------------------------------------------------------------------------

ITEM 5.12

Environmental Matters

None.

 

Item 5.12 - 1



--------------------------------------------------------------------------------

ITEM 5.13

Names and Places of Business and State of Incorporation or Formation

 

1. Name of Restricted Party: W&T Offshore, Inc.

 

  a. State of Formation: Texas

 

  b. Other names used in preceding five years:

 

  i. Successor by merger with Offshore Energy I LLC, a Delaware limited
liability company

 

  ii. Successor by merger with Offshore Energy II LLC, a Delaware limited
liability company

 

  iii. Successor by merger with Offshore Energy III LLC, a Delaware limited
liability company

 

  iv. Successor by merger with Gulf of Mexico Oil and Gas Properties LLC, a
Delaware limited liability company

 

  v. Successor by merger with Offshore Shelf LLC, a Delaware limited liability
company

 

  c. Prior Chief Executive Office or Principal Place of Business in the
preceding five years:

 

  i. None.

 

  d. Other Offices and Places of Business:

 

  i. 1100 Poydras, Suite 1100, New Orleans, Louisiana, 70163

 

  ii. 13700 Dauphin Island Pkwy, Coden, Alabama 36523

 

2. Name of Restricted Party: W & T Energy VI, LLC

 

  a. State of Formation: Delaware

 

  b. Other names used in preceding five years:

 

  i. None.

 

  c. Prior Chief Executive Office or Principal Place of Business in the
preceding five years:

 

  i. None.

 

  d. Other Offices and Places of Business:

 

  i. None.

 

Item 5.13 - 1



--------------------------------------------------------------------------------

3. Name of Restricted Party: W & T Energy VII, LLC

 

  a. State of Formation: Delaware

 

  b. Other names used in preceding five years:

 

  i. None.

 

  c. Prior Chief Executive Office or Principal Place of Business in the
preceding five years:

 

  i. None.

 

  d. Other Offices and Places of Business:

 

  i. None.

 

Item 5.13 - 2



--------------------------------------------------------------------------------

ITEM 5.14

Subsidiaries

 

  1. W & T Energy VI, LLC, a Delaware limited liability company.

 

  2. W & T Energy VII, LLC, a Delaware limited liability company.

 

Item 5.14 - 1



--------------------------------------------------------------------------------

ITEM 5.20

Hedging Transactions

None.

 

Item 5.20 - 1



--------------------------------------------------------------------------------

SCHEDULE 2

SECURITY SCHEDULE

 

1. Security Agreement, Pledge and Irrevocable Proxy, dated as of May 11, 2015,
from W&T Offshore, Inc. (the “Borrower”) in favor of Morgan Stanley Senior
Funding, Inc., as Collateral Trustee for the Parity Lien Secured Parties (the
“Collateral Trustee”).

 

2. Security Agreement, Pledge and Irrevocable Proxy, dated as of May 11, 2015,
from W & T Energy VI, LLC and W & T Energy VII, LLC (each a “Guarantor”, and
together the “Guarantors”) in favor of the Collateral Trustee.

 

3. Collateral Trust Agreement, dated as of May 11, 2015, by and among the
Borrower, the Guarantors, Morgan Stanley Senior Funding, Inc., as Administrative
Agent under the Term Loan Credit Agreement, and the Collateral Trustee.

 

4. Intercreditor Agreement, dated as of May 11, 2015, by and among Toronto
Dominion (Texas) LLC and the Collateral Trustee, as agreed to and acknowledged
by the Borrower and the Guarantors.



--------------------------------------------------------------------------------

SCHEDULE 3

LENDERS SCHEDULE

Administrative Agent:

Morgan Stanley Senior Funding, Inc.

1585 Broadway

New York, New York 10036

Tel: 917 260 0588

Fax: 212 507 6680

Attention: MS Agency

Collateral Trustee:

Morgan Stanley Senior Funding, Inc.

1300 Thames Street, 4th Floor

Thames Street Wharf

Baltimore, MD, 21231

Tel: 443 627 4326

Fax: 212 404 9645

Attention: Documentation Team

Lender:

Morgan Stanley Senior Funding, Inc.

1300 Thames Street Wharf, 4th Floor

Baltimore, MD, 21231

Tel: 443 627 4355

Fax: 718 233 2140

Attention: Morgan Stanley Loan Servicing



--------------------------------------------------------------------------------

SCHEDULE 4

MORTGAGED PROPERTIES

All of the Borrower’s or other Restricted Person’s material leases and other oil
and gas properties located in or attributable to the following fields, including
(without limitation) all such oil and gas properties as are collateral for the
Existing RCF Agreement as of the date hereof:

 

W&T Offshore, Inc.

To be Mortgaged

Field AT 0575 BA A133 EC 0002 EC 0257 EC 0321 GB 0293 GB 0302 GB 0339 GC 0244 GC
0646 HI 0024L HI 0111 MC 0194 MC 0243 MC 0506 MC 0582 MC 0800 MO 0823 MP 0069 MP
0107 MP 0108 MP 0283 MC 0698 MC 0782 SPRABERRY TREND AREA SS 0189 SS 0208 SS
0222 SS 0299 SS 0349



--------------------------------------------------------------------------------

ST 0176 ST 0228 ST 0314 VK 0734 VK 0783 VK 0823 WC 0149 WC 0661



--------------------------------------------------------------------------------

SCHEDULE 5

COMMITMENTS

 

Lender

   Commitment  

Morgan Stanley Senior Funding, Inc.

   $ 300,000,000   



--------------------------------------------------------------------------------

EXHIBIT A

NOTE

 

$              Houston, Texas                  , 20    

FOR VALUE RECEIVED, the undersigned, W&T Offshore, Inc., a Texas corporation
(herein called “Borrower”), hereby promises to pay to              (herein
called “Lender”), the principal sum of          Dollars ($        ), or, if
greater or less, the aggregate unpaid principal amount of the Loans made under
this Note by Lender to Borrower pursuant to the terms of the Credit Agreement
(as hereinafter defined), together with interest on the unpaid principal balance
thereof as hereinafter set forth, both principal and interest payable as herein
provided in lawful money of the United States of America to Administrative
Agent’s account at a bank located in New York, New York as designated in writing
to Borrower by Administrative Agent, as from time to time may be designated by
the holder of this Note.

This Note (a) is issued and delivered under that certain Term Loan Credit
Agreement, dated as of May 11, 2015, by and among Borrower, Morgan Stanley
Senior Funding, Inc., as Administrative Agent and Collateral Trustee, and the
lenders party thereto (including Lender) and the other persons from time to time
party thereto (herein, as from time to time supplemented, amended, restated or
otherwise modified, called the “Credit Agreement”), and is a “Note” as defined
therein, (b) is subject to the terms and provisions of the Credit Agreement,
which contains provisions for payments and prepayments hereunder and
acceleration of the maturity hereof upon the happening of certain stated events
and (c) is secured by and entitled to the benefits of certain Security Documents
(as identified and defined in the Credit Agreement). Payments on this Note shall
be made and applied as provided herein and in the Credit Agreement. Reference is
hereby made to the Credit Agreement for a description of certain rights,
limitations of rights, obligations and duties of the parties hereto and for the
meanings assigned to terms used and not defined herein and to the Security
Documents for a description of the nature and extent of the security thereby
provided and the rights of the parties thereto.

The principal amount of this Note, together with all interest accrued hereon,
shall be due and payable in full on the Maturity Date.

Notwithstanding the other provisions of this Note, in no event shall the
interest payable hereon, whether before or after maturity, exceed the maximum
amount of interest which, under applicable Law, may be contracted for, charged,
or received on this Note, and this Note is expressly made subject to the
provisions of the Credit Agreement which more fully set out the limitations on
how interest accrues hereon.

If this Note is placed in the hands of an attorney for collection after default,
or if all or any part of the indebtedness represented hereby is proved,
established or collected in any court or in any bankruptcy, receivership, debtor
relief, probate or other court proceedings, Borrower and all endorsers, sureties
and guarantors of this Note jointly and severally agree to pay reasonable
attorneys’ fees and collection costs to the holder hereof in addition to the
principal and interest payable hereunder.



--------------------------------------------------------------------------------

Borrower and all endorsers, sureties and guarantors of this Note hereby
severally waive demand, presentment, notice of demand and of dishonor and
nonpayment of this Note, protest, notice of protest, notice of intention to
accelerate the maturity of this Note, declaration or notice of acceleration of
the maturity of this Note, diligence in collecting, the bringing of any suit
against any party and any notice of or defense on account of any extensions,
renewals, partial payments or changes in any manner of or in this Note or in any
of its terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.

THIS NOTE AND THE RIGHTS AND DUTIES OF THE PARTIES HERETO SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK, EXCEPT TO THE EXTENT THE SAME ARE GOVERNED BY
APPLICABLE FEDERAL LAW.

 

W&T OFFSHORE, INC. By:

 

Name: Title:

 

Exhibit A-2



--------------------------------------------------------------------------------

EXHIBIT B

BORROWING NOTICE

Reference is made to that certain Term Loan Credit Agreement, dated as of
May 11, 2015 (as from time to time amended, supplemented, restated or otherwise
modified from time to time, the “Agreement”), by and among W&T Offshore, Inc., a
Texas corporation (“Borrower”), Morgan Stanley Senior Funding, Inc., as
Administrative Agent and Collateral Trustee, and certain lenders (“Lenders”).
Terms which are defined in the Agreement are used herein with the meanings given
them in the Agreement.

Borrower hereby requests a Borrowing of new Loans to be advanced pursuant to
Section 2.2 of the Agreement as follows:

 

Aggregate amount of Borrowing:

$                

Date on which Loans are to be advanced:

To induce Lenders to make such Loans, Borrower hereby represents, warrants,
acknowledges, and agrees to and with Administrative Agent and each Lender that:

(a) The officer of Borrower signing this instrument is the duly elected,
qualified and acting officer of Borrower as indicated below such officer’s
signature hereto having all necessary authority to act for Borrower in making
the request herein contained.

(b) The representations and warranties made by the Loan Parties set forth in the
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date hereof (it being understood and agreed that
(x) any such representation or warranty that is qualified as to “materiality”,
“Material Adverse Change” or similar language is true and correct in all
respects as of the date hereof and (y) any such representation or warranty which
by its terms is made as of a specified date shall be required to be true and
correct in all material respects (or all respects, as the case may be) only as
of such specified date).

(c) No Default or Event of Default exists on the date hereof which has not been
waived in writing as provided in Section 10.1 of the Agreement or will result
from the making of the Loans requested hereby.

The officer of Borrower signing this instrument hereby certifies that, to the
best of his knowledge after due inquiry, the above representations, warranties,
acknowledgments, and agreements of Borrower are true, correct and complete. The
officer of Borrower signing this instrument does so in his capacity as an
officer and not individually.

[Signature Page Follows]

 

Exhibit B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this instrument is executed as of             , 20    .

 

W&T OFFSHORE, INC. By:

 

Name: Title:

 

Borrowing Notice



--------------------------------------------------------------------------------

EXHIBIT C

[Reserved]

 

Exhibit C-1



--------------------------------------------------------------------------------

EXHIBIT D

[Reserved]

 

Exhibit D-1



--------------------------------------------------------------------------------

EXHIBIT E

ASSIGNMENT AND ACCEPTANCE

Reference is made to that certain Term Loan Credit Agreement, dated as of
May 11, 2015 (as from time to time amended, supplemented, restated or otherwise
modified, the “Agreement”), by and among W&T Offshore, Inc., a Texas corporation
(“Borrower”), Morgan Stanley Senior Funding, Inc., as Administrative Agent and
Collateral Trustee, and various financial institutions and other persons from
time to time parties thereto (“Lenders”). Terms which are defined in the
Agreement are used herein with the meanings given them in the Agreement.

The “Assignor” and the “Assignee” referred to on Schedule 1 agree as follows:

1. The Assignor hereby sells and assigns to the Assignee, without recourse and
without representation or warranty except as expressly set forth herein, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
the Assignor’s rights and obligations under the Agreement and the other Loan
Documents as of the date hereof equal to the percentage interest specified on
Schedule 1 of all outstanding rights and obligations under the Agreement and the
other Loan Documents. After giving effect to such sale and assignment, the
amount of the Loans owing to the Assignee will be as set forth on Schedule 1.

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) represents and warrants that it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; (iii) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Documents or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any other instrument or document furnished pursuant thereto;
(iv) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Restricted Person or the performance
or observance by any Restricted Person of any of its obligations under the Loan
Documents or any other instrument or document furnished pursuant thereto; and
(v) attaches the applicable Notes held by the Assignor and requests that
Administrative Agent exchange such Notes for new Notes payable to the Assignee
in an amount equal to the Loans assumed by the Assignee pursuant hereto and to
the Assignor in an amount equal to the Loans retained by the Assignor, if any,
as specified on Schedule 1.

3. The Assignee (i) confirms that it has received a copy of the Agreement,
together with copies of the financial statements referred to in Section 6.1
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Acceptance; (ii) agrees that it will, independently and without reliance upon
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the
Agreement; (iii) confirms that it is an Eligible Transferee; (iv) appoints and
authorizes Administrative Agent to take such action as Administrative Agent on
its behalf and to exercise such powers and discretion under the

 

Exhibit E-1



--------------------------------------------------------------------------------

Agreement as are delegated to Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
(v) agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Agreement are required to be performed by
it as a Lender; and (vi) attaches any U.S. Internal Revenue Service or other
forms required under Section 3.3(e).

4. Following the execution of this Assignment and Acceptance, it will be
delivered to Administrative Agent for acceptance and recording by Administrative
Agent. The effective date for this Assignment and Acceptance (the “Effective
Date”) shall be the date of acceptance hereof by Administrative Agent, unless
otherwise specified on Schedule 1.

5. Upon such acceptance and recording by Administrative Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Agreement and, to the
extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Agreement.

6. Upon such acceptance and recording by Administrative Agent, from and after
the Effective Date, Administrative Agent shall make all payments under the
Agreement and the Notes in respect of the interest assigned hereby (including,
without limitation, all payments of principal, interest and commitment fees with
respect thereto) to the Assignee. The Assignor and Assignee shall make all
appropriate adjustments in payments under the Agreement and the Notes for
periods prior to the Effective Date directly between themselves.

7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

8. This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

Exhibit E-2



--------------------------------------------------------------------------------

SCHEDULE 1

to

ASSIGNMENT AND ACCEPTANCE

 

Percentage Share assigned:

       %    (Percentage Share ) 

Aggregate outstanding principal amount of Loans assigned:

$                

Principal amount of Note(s) payable to Assignee:

$                

Principal amount of Note payable to Assignor:

$                

Effective Date:

 

[NAME OF ASSIGNOR], as Assignor By:

 

Title Dated:             , 20     [NAME OF ASSIGNEE], as Assignee By:

 

Title:

Accepted [and Approved] **

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent

By:

 

Title:

 

[Approved this day of             , 20     W&T OFFSHORE, INC. By:

 

Name: Title:

 

** Consent of Administrative Agent, and (so long as no Default or Event of
Default is continuing) the Borrower is required if the Assignee is an Eligible
Transferee solely by reason of clause (b) of the definition of “Eligible
Transferee”.

 

Exhibit E-3



--------------------------------------------------------------------------------

EXHIBIT F

[Reserved]

 

Exhibit F-1



--------------------------------------------------------------------------------

EXHIBIT G

[Reserved]

 

Exhibit G-1



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is made to that certain Term Loan Credit Agreement, dated as of
May 11, 2015 (as amended, supplemented, restated or otherwise modified from time
to time, the “Credit Agreement”), by and among W&T Offshore, Inc., a Texas
corporation (the “Borrower”), Morgan Stanley Senior Funding, Inc., as
Administrative Agent and Collateral Trustee, and the various financial
institutions and other persons from time to time parties thereto.

Pursuant to the provisions of Section 3.3 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881 (c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W- 8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:

 

Name:

 

Title:

 

Dated:             , 20[    ]

 

Exhibit H-1-1



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is made to that certain Term Loan Credit Agreement, dated as of
May 11, 2015 (as amended, supplemented, restated or otherwise modified from time
to time, the “Credit Agreement”), by and among W&T Offshore, Inc., a Texas
corporation (the “Borrower”), Morgan Stanley Senior Funding, Inc., as
Administrative Agent and Collateral Trustee, and the various financial
institutions and other persons from time to time parties thereto.

Pursuant to the provisions of Section 3.3 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881 (c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:

 

Name:

 

Title:

 

Dated:             , 20[    ]

 

Exhibit H-2-1



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships for U.S. Federal Income Tax
Purposes)

Reference is made to that certain Term Loan Credit Agreement, dated as of
May 11, 2015 (as amended, supplemented, restated or otherwise modified from time
to time, the “Credit Agreement”), by and among W&T Offshore, Inc., a Texas
corporation (the “Borrower”), Morgan Stanley Senior Funding, Inc., as
Administrative Agent and Collateral Trustee, and the various financial
institutions and other persons from time to time parties thereto.

Pursuant to the provisions of Section 3.3 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:

 

Name:

 

Title:

 

Dated:             , 20[    ]

 

Exhibit H-3-1



--------------------------------------------------------------------------------

EXHIBIT H-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships for U.S. Federal Income Tax Purposes)

Reference is made to that certain Term Loan Credit Agreement, dated as of
May 11, 2015 (as amended, supplemented, restated or otherwise modified from time
to time, the “Credit Agreement”), by and among W&T Offshore, Inc., a Texas
corporation (the “Borrower”), Morgan Stanley Senior Funding, Inc., as
Administrative Agent and Collateral Trustee, and the various financial
institutions and other persons from time to time parties thereto.

Pursuant to the provisions of Section 3.3 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:

 

Name:

 

Title:

 

Dated:             , 20[    ]

 

Exhibit H-4-1